Exhibit 10.5



--------------------------------------------------------------------------------




CREDIT AGREEMENT

Dated as of October 30, 2018

among


WYNN RESORTS, LIMITED,
as Borrower,

WYNN GROUP ASIA, INC. and
WYNN RESORTS HOLDINGS, LLC,
And the other GUARANTORS PARTY HERETO
as Guarantors,

THE LENDERS PARTY HERETO,

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent

and

DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent



--------------------------------------------------------------------------------



DEUTSCHE BANK SECURITIES INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
FIFTH THIRD BANK
JPMORGAN CHASE BANK, N.A.
SUNTRUST ROBINSON HUMPHREY, INC.
and
GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and Joint Bookrunners


BNP PARIBAS
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
THE BANK OF NOVA SCOTIA
and
SUMITOMO MITSUI BANKING CORPORATION,
as Documentation Agents

TABLE OF CONTENTS
Page
ARTICLE I.

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION
SECTION 1.01.
Certain Defined Terms    1

SECTION 1.02.
Accounting Terms and Determinations    41

SECTION 1.03.
Classes and Types of Loans    41

SECTION 1.04.
Rules of Construction    41

SECTION 1.05.
Ratio Calculations; Negative Covenant Reclassification    42

SECTION 1.06.
Pro Forma Calculations    43

SECTION 1.07.
Limited Condition Transactions    44

ARTICLE II.

CREDITS
SECTION 2.01.
Loans    44

SECTION 2.02.
Borrowings    45

SECTION 2.03.
[Reserved]    45

SECTION 2.04.
Termination and Reductions of Commitment    45

SECTION 2.05.
Fees    45

SECTION 2.06.
Lending Offices    46

SECTION 2.07.
Several Obligations of Lenders    46

SECTION 2.08.
Notes; Register    46

SECTION 2.09.
Optional Prepayments and Conversions or Continuations of Loans    46

SECTION 2.10.
Mandatory Prepayments    48

SECTION 2.11.
Replacement of Lenders    51

SECTION 2.12.
Incremental Loan Commitments    52

SECTION 2.13.
Extensions of Loans and Commitments    55

SECTION 2.14.
Defaulting Lender Provisions    56

SECTION 2.15.
Refinancing Amendments    57

ARTICLE III.

PAYMENTS OF PRINCIPAL AND INTEREST
SECTION 3.01.
Repayment of Loans    58

SECTION 3.02.
Interest    59

ARTICLE IV.

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
SECTION 4.01.
Payments    60

SECTION 4.02.
Pro Rata Treatment    60

SECTION 4.03.
Computations    60

SECTION 4.04.
Minimum Amounts    61

SECTION 4.05.
Certain Notices    61

SECTION 4.06.
Non-Receipt of Funds by Administrative Agent    61

SECTION 4.07.
Right of Setoff, Sharing of Payments; Etc    62

ARTICLE V.

YIELD PROTECTION, ETC.
SECTION 5.01.
Additional Costs    63

SECTION 5.02.
Inability To Determine Interest Rate    64

SECTION 5.03.
Illegality    65

SECTION 5.04.
Treatment of Affected Loans    65

SECTION 5.05.
Compensation    66

SECTION 5.06.
Net Payments    66

ARTICLE VI.

GUARANTEES
SECTION 6.01.
The Guarantees    69

SECTION 6.02.
Obligations Unconditional    69

SECTION 6.03.
Reinstatement    71

SECTION 6.04.
Subrogation; Subordination    71

SECTION 6.05.
Remedies    71

SECTION 6.06.
Continuing Guarantee    71

SECTION 6.07.
General Limitation on Guarantee Obligations    71

SECTION 6.08.
Release of Guarantors    71

SECTION 6.09.
Keepwell    72

SECTION 6.10.
Right of Contribution    72

ARTICLE VII.

CONDITIONS PRECEDENT
SECTION 7.01.
Conditions to Initial Extensions of Credit    72

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES
SECTION 8.01.
Corporate Existence; Compliance with Law.    75

SECTION 8.02.
Material Adverse Effect    75

SECTION 8.03.
Litigation    75

SECTION 8.04.
No Breach; No Default    75

SECTION 8.05.
Action    75

SECTION 8.06.
Approvals    76

SECTION 8.07.
ERISA and Employee Benefit Plan Matters    76

SECTION 8.08.
Taxes    76

SECTION 8.09.
Investment Company Act    76

SECTION 8.10.
Environmental Matters    77

SECTION 8.11.
Use of Proceeds    77

SECTION 8.12.
Subsidiaries    77

SECTION 8.13.
Ownership of Property; Liens    77

SECTION 8.14.
Security Interest; Absence of Financing Statements; Etc.    77

SECTION 8.15.
Licenses and Permits    78

SECTION 8.16.
Disclosure    78

SECTION 8.17.
Solvency    78

SECTION 8.18.
Intellectual Property    78

SECTION 8.19.
[Reserved].    78

SECTION 8.20.
Insurance    78

SECTION 8.21.
[Reserved]    79

SECTION 8.22.
Anti-Terrorism Law    79

SECTION 8.23.
Anti-Corruption Laws/Bribery    79

SECTION 8.24.
Labor Matters    79

ARTICLE IX.

AFFIRMATIVE COVENANTS
SECTION 9.01.
Existence; Business Properties    80

SECTION 9.02.
Insurance    80

SECTION 9.03.
Taxes    80

SECTION 9.04.
Financial Statements, Etc.    80

SECTION 9.05.
Maintaining Records; Access to Properties and Inspections    83

SECTION 9.06.
Use of Proceeds; FCPA    83

SECTION 9.07.
Compliance with Environmental Law    83

SECTION 9.08.
[Reserved]    84

SECTION 9.09.
Security Interests; Further Assurances    84

SECTION 9.10.
[Reserved]    84

SECTION 9.11.
Additional Credit Parties    84

SECTION 9.12.
Ratings    84

ARTICLE X.

NEGATIVE COVENANTS
SECTION 10.01.
Indebtedness    85

SECTION 10.02.
Liens    87

SECTION 10.03.
Reserved    90

SECTION 10.04.
Investments, Loans and Advances    90

SECTION 10.05.
Mergers, Consolidations and Sales of Assets    92

SECTION 10.06.
Restricted Payments    94

SECTION 10.07.
Transactions with Affiliates    95

SECTION 10.08.
Management Agreements and IP Licensing Agreements    95

SECTION 10.09.
Certain Payments of Indebtedness    95

SECTION 10.10.
Limitation on Certain Restrictions Affecting Subsidiaries    96

SECTION 10.11.
Limitation on Lines of Business    97

SECTION 10.12.
Limitation on Changes to Fiscal Year    97

ARTICLE XI.

EVENTS OF DEFAULT
SECTION 11.01.
Events of Default    97

SECTION 11.02.
Application of Proceeds    99

ARTICLE XII.

AGENTS
SECTION 12.01.
Appointment    100

SECTION 12.02.
Rights    100

SECTION 12.03.
Exculpatory Provisions    101

SECTION 12.04.
Reliance by Agents    101

SECTION 12.05.
Delegation of Duties    102

SECTION 12.06.
Resignation of Administrative Agent    102

SECTION 12.07.
Nonreliance on Agents and Other Lenders    103

SECTION 12.08.
Indemnification    103

SECTION 12.09.
No Other Duties    103

SECTION 12.10.
Holders    104

SECTION 12.11.
Administrative Agent May File Proofs of Claim    104

SECTION 12.12.
Collateral Matters    104

SECTION 12.13.
Withholding Tax    105

SECTION 12.14.
Swap Contracts    105

ARTICLE XIII.

MISCELLANEOUS
SECTION 13.01.
Waiver    105

SECTION 13.02.
Notices    105

SECTION 13.03.
Expenses, Indemnification, Etc    107

SECTION 13.04.
Amendments and Waiver    109

SECTION 13.05.
Benefit of Agreement; Assignments; Participations    113

SECTION 13.06.
Survival    116

SECTION 13.07.
Captions    116

SECTION 13.08.
Counterparts; Interpretation; Effectiveness    116

SECTION 13.09.
Governing Law; Submission to Jurisdiction; Waivers; Etc.    116

SECTION 13.10.
Confidentiality    118

SECTION 13.11.
Independence of Representations, Warranties and Covenants    118

SECTION 13.12.
Severability    118

SECTION 13.13.
Gaming Laws    118

SECTION 13.14.
USA Patriot Act    119

SECTION 13.15.
[Reserved]    119

SECTION 13.16.
Waiver of Claims    119

SECTION 13.17.
No Advisory or Fiduciary Responsibility    119

SECTION 13.18.
Lender Action    120

SECTION 13.19.
Interest Rate Limitation    120

SECTION 13.20.
Payments Set Aside    120

SECTION 13.21.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    121

SECTION 13.22.
Certain ERISA Matters    121








ANNEXES:
ANNEX A
-    Commitments

SCHEDULES:
SCHEDULE 7.01(j)
-    Approvals

SCHEDULE 8.03
-    Litigation

SCHEDULE 8.07
-    ERISA

SCHEDULE 8.10
-    Environmental Matters

SCHEDULE 8.12
-    Subsidiaries

SCHEDULE 8.13
-    Ownership

SCHEDULE 8.15
-    Licenses and Permits

SCHEDULE 8.18
-    Intellectual Property

SCHEDULE 10.01
-    Existing Indebtedness

SCHEDULE 10.02
-    Certain Existing Liens

SCHEDULE 10.07
-    Transactions with Affiliates



EXHIBITS:
EXHIBIT A
-    Form of Note

EXHIBIT B
-    Form of Notice of Borrowing

EXHIBIT C
-    Form of Notice of Continuation/Conversion

EXHIBIT D
-    Forms of U.S. Tax Compliance Certificate

EXHIBIT E
-    Form of Compliance Certificate

EXHIBIT F
-    Form of Solvency Certificate

EXHIBIT G
-    Form of Pledge Agreement

EXHIBIT H
-    Form of Assignment and Assumption Agreement

EXHIBIT I
-    Form of Joinder Agreement

EXHIBIT J
-    Form of Perfection Certificate

EXHIBIT K
-    Form of Auction Procedures

EXHIBIT L
-    Form of Open Market Assignment and Assumption Agreement

EXHIBIT M
-    Form of Term Loan Extension Amendment

EXHIBIT N
-    Form of Pari Passu Intercreditor Agreement

EXHIBIT O
-    Form of Second Lien Intercreditor Agreement

EXHIBIT P
-    Form of Subordination Agreement






CREDIT AGREEMENT, dated as of October 30, 2018 (this “Agreement”), among WYNN
RESORTS, LIMITED, a Nevada corporation (“Borrower”); WYNN GROUP ASIA, INC., a
Nevada corporation (“Asia Guarantor”), WYNN RESORTS HOLDINGS, LLC, a Nevada
limited liability company (“Holdings Guarantor”); the other GUARANTORS from time
to time party hereto, the LENDERS from time to time party hereto; DEUTSCHE BANK
AG NEW YORK BRANCH, as administrative agent (in such capacity, together with its
successors in such capacity, “Administrative Agent”); and DEUTSCHE BANK AG NEW
YORK BRANCH, as collateral agent (in such capacity, together with its successors
in such capacity, “Collateral Agent”).
WHEREAS, Borrower has requested that the Lenders provide senior secured term
loan facilities, and the Lenders have indicated their willingness to lend, on
the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
ARTICLE I.

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION
SECTION 1.01.    Certain Defined Terms. As used herein, the following terms
shall have the following meanings:
“ABR Loans” shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.
“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the (a) acquisition by such Person or any Subsidiary
of such Person of all or substantially all of the Property of any other Person,
or of any business or division of any other Person (other than any then-existing
Company), (b) acquisition of more than 50% of the Equity Interests of any other
Person, or otherwise causing any other Person to become a Subsidiary of such
Person or (c) merger or consolidation of such Person or any other combination of
such Person with any other Person (other than any of the foregoing between or
among any then-existing Companies).
“Act” has the meaning set forth in Section 13.14.
“Act of Terrorism” shall mean an act of any person directed towards the
overthrowing or influencing of any government de jure or de facto, or the
inducement of fear in or the disruption of the economic system of any society,
by force or by violence, including (i) the hijacking or destruction of any
conveyance (including an aircraft, vessel, or vehicle), transportation
infrastructure or building, (ii) the seizing or detaining, and threatening to
kill, injure, or continue to detain, or the assassination of, another
individual, (iii) the use of any (a) biological agent, chemical agent, or
nuclear weapon or device, or (b) explosive or firearm, with intent to endanger,
directly or indirectly, the safety of one or more individuals or to cause
substantial damage to property, and (iv) a credible threat, attempt, or
conspiracy to do any of the foregoing.
“Additional Credit Party” has the meaning set forth in Section 9.11.
“Adjusted Maximum Amount” has the meaning set forth in Section 6.10.
“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof.
“Affected Classes” has the meaning set forth in Section 13.04(b)(i).
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).
“Affiliate Lender” shall have the meaning assigned to such term in
Section 13.05(e).
“Agent” shall mean any of Administrative Agent, Auction Manager, Collateral
Agent, Documentation Agents and/or Lead Arrangers, as applicable.
“Agent Party” has the meaning set forth in Section 13.02(e).
“Agent Related Parties” shall mean each Agent and any sub-agent thereof and
their respective Affiliates, directors, officers, employees, agents and
advisors.
“Aggregate Payments” has the meaning set forth in Section 6.10.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate floor or Alternate Base Rate floor or otherwise, in each case, incurred or
payable by Borrower generally to all lenders of such Indebtedness; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness); and provided, further,
that “All-In Yield” shall not include arrangement, structuring, commitment,
underwriting or other similar fees (regardless of whether paid in whole or in
part to any or all lenders), customary amendment consent fees, or other fees not
paid generally to all lenders of such Indebtedness.
“Alternate Base Rate” shall mean for any day, the greatest of (i) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate,” (ii) the Federal Funds Rate plus 0.50%
per annum and (iii) the LIBO Rate for an Interest Period of one (1) month
beginning on such day (or if such day is not a Business Day, on the immediately
preceding Business Day) plus 100 basis points. The “prime rate” is a rate set by
the Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Amortization Payment” shall mean each scheduled installment of payments on the
Term Loans as set forth in Sections 3.01(a) and 3.01(b).
“Anti-Terrorism Laws” has the meaning set forth in Section 8.22(a).
“Applicable ECF Percentage” shall mean, for any fiscal year of the Borrower,
(a) 50.0% if the Consolidated First Lien Secured Leverage Ratio as of the last
day of such fiscal year is greater than (i) if the Wynn Massachusetts Project
Opening Date has not yet occurred or occurred in such fiscal year, 4.50:1.00 or
(ii) for any fiscal year after the fiscal year in which the Wynn Massachusetts
Project Opening Date occurs, 4.00:1.00, otherwise (b) 0.0%.
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
(a) that is a lender on the Closing Date, designated for such Type of Loan on
Annex A hereof, (b) set forth on such Lender’s signature page to an Incremental
Joinder Agreement for any Lender making any Incremental Term Loan Commitment
pursuant to Section 2.12, (c) set forth on such Lender’s signature page to any
Refinancing Amendment for any Lender providing Credit Agreement Refinancing
Indebtedness pursuant to Section 2.15, or (d) set forth in the Assignment
Agreement for any Person that becomes a “Lender” hereunder pursuant to an
Assignment Agreement, or (e) such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time specify to
Administrative Agent and Borrower as the office by which its Loans of such Type
are to be made and maintained.
“Applicable Margin” shall mean, (a) (i) for each Term Facility Loan that is a
LIBOR Loan, 2.25% per annum and (ii) for each Term Facility Loan that is an ABR
Loan, 1.25% per annum, and (b) for each other Type and Class of Loan, the
respective percentage per annum set forth on the applicable Incremental Joinder
Agreement, Refinancing Amendment, or Extension Amendment for such Type and Class
of Loan.
“Asia Guarantor” has the meaning set forth in the introductory paragraph hereof.
“Asset Sale” shall mean any conveyance, sale, lease, transfer, or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any Subsidiary owned directly by any Guarantor but not any
Equity Issuance or Equity Interests of any other Subsidiary of the Borrower that
is not a Guarantor) (whether owned on the Closing Date or thereafter acquired)
by any Credit Party to any Person (other than to any Credit Party) to the extent
that the aggregate value of such Property sold in any single transaction or
related series of transactions is greater than or equal to $50.0 million;
provided, that the following shall not constitute an “Asset Sale”: (x) any
conveyance, sale, lease, transfer, or other disposition of obsolete or worn out
assets or assets no longer useful in the business of the Credit Parties,
(y) subject to the last sentence of Section 10.05, licenses of Intellectual
Property entered into in the ordinary course of business, and (z) any
conveyance, sale, transfer, or other disposition of cash and/or Cash
Equivalents.
“Assignment Agreement” shall mean an Assignment and Assumption Agreement
substantially in the form attached as Exhibit H hereto.
“Auction Amount” shall have the meaning provided in Exhibit K hereto.
“Auction Manager” shall mean DB, or another financial institution as shall be
selected by Borrower in a written notice to Administrative Agent, in each case
in its capacity as Auction Manager.
“Auction Procedures” shall mean, collectively, the auction procedures, auction
notice, return bid and Borrower Assignment Agreement in substantially the form
set forth as Exhibit K hereto or such other form as is reasonably acceptable to
Auction Manager and Borrower; provided, however, Auction Manager, with the prior
written consent of Borrower, may amend or modify the procedures, notices, bids
and Borrower Assignment Agreement in connection with any Borrower Loan Purchase
(but excluding economic terms of a particular auction after any Lender has
validly tendered Loans requested in an offer relating to such auction, other
than to increase the Auction Amount or raise the Discount Range applicable to
such auction); provided, further, that no such amendments or modifications may
be implemented after 24 hours prior to the date and time return bids are due in
such auction.
“Available Equity Amount” shall mean, on any date, an amount not less than zero,
equal to:
(a)the aggregate amount of Equity Issuance Proceeds (including upon conversion
or exchange of a debt instrument into or for any Equity Interests (other than
Disqualified Capital Stock)) received by Borrower after the Closing Date and on
or prior to such date; plus
(b)the aggregate amount of any returns, received since the Closing Date and on
or prior to such date (including dividends, interest, distributions, returns of
principal, sale proceeds, repayments, income and similar amounts) by any Credit
Party in respect of any Investments pursuant to Section 10.04(w); minus
(c)the aggregate amount of any (i) Investments made pursuant to Section
10.04(w), (ii) Restricted Payments made pursuant to Section 10.06(n) and (iii)
Junior Prepayments pursuant to Section 10.09(l) (in each case, in reliance on
the then-outstanding Available Equity Amount) made since the Closing Date and on
or prior to such date.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereinafter in effect, or any successor statute thereto.
“Beneficial Owner” has the meaning assigned to such term in Rules 13d-3 and
13d-5 under the Exchange Act.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
With respect to Borrower, the Board of Directors of Borrower may include the
Board of Directors of any direct or indirect parent of Borrower.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Borrower Assignment Agreement” shall mean, with respect to any assignment to
Borrower or one of its Subsidiaries pursuant to Section 13.05(d) consummated
pursuant to the Auction Procedures, an Assignment and Acceptance Agreement
substantially in the form of Annex C to the Auction Procedures (as may be
modified from time to time as set forth in the definition of “Auction
Procedures”).
“Borrower Loan Purchase” shall mean any purchase of Term Loans by Borrower or
one of its Subsidiaries pursuant to Section 13.05(d).
“Borrower Materials” has the meaning set forth in Section 9.04.
“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.
“Bridge Commitment Letter” shall mean that certain Amended and Restated
Commitment Letter dated as of October 5, 2018 among Borrower and the Lead
Arrangers.
“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or an Interest Period for,
a LIBOR Loan or a notice by Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion or Interest Period, that is also a
day on which dealings in Dollar deposits are carried out in the London interbank
market.
“Calculation Date” shall mean the last day of the most recent Test Period.
“Capital Expenditures” shall mean, for any period any expenditures by any Credit
Party for the acquisition or leasing of fixed or capital assets (including
Capital Lease Obligations) that should be capitalized in accordance with GAAP
and any expenditures by such Person for maintenance, repairs, restoration or
refurbishment of the condition or usefulness of Property of such Person that
should be capitalized in accordance with GAAP; provided that the following items
shall not constitute Capital Expenditures: (a) expenditures made in connection
with the replacement, substitution, restoration or repair of assets to the
extent financed with (x) insurance proceeds paid on account of the loss of or
damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation (or
transfers in lieu thereof) of the assets being replaced; (b) the purchase price
of assets purchased with the trade-in of existing assets solely to the extent
that the gross amount of such purchase price is reduced by the credit granted by
the seller of such assets for the asset being traded in at such time; (c) the
purchase of property or equipment to the extent financed with the proceeds of
asset sales or other dispositions outside the ordinary course of business that
are not required to be applied to prepay the Term Loans pursuant to
Section 2.10(a)(iii); (d) expenditures that constitute Permitted Acquisitions or
other Acquisitions not prohibited hereunder; (e) any capitalized interest
expense reflected as additions to property in the consolidated balance sheet of
the Credit Parties (including in connection with sale-leaseback transactions not
prohibited hereunder); (f) any non-cash compensation or other non-cash costs
reflected as additions to property in the consolidated balance sheet of the
Credit Parties; and (g) capital expenditures relating to the construction or
acquisition of any property or equipment which has been transferred to a Person
other than a Credit Party pursuant to a sale-leaseback transaction not
prohibited hereunder and capital expenditures arising pursuant to sale-leaseback
transactions.
“Capital Lease” as applied to any Person, shall mean any lease of any Property
by that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, however, that for the avoidance of doubt, any lease that is
accounted for by any Person as an operating lease as of the Closing Date and any
similar lease entered into after the Closing Date by any Person may, in the sole
discretion of Borrower, be accounted for as an operating lease and not as a
Capital Lease.
“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP; provided, however, that for the
avoidance of doubt, any lease that is accounted for by any Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by any Person may, in the sole discretion of Borrower, be
accounted for as an operating lease and not as a Capital Lease.
“Carryover Amount” has the meaning set forth in Section 10.06.
“Cash Equivalents” shall mean, for any Person: (a) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or by any agency thereof, in either
case maturing not more than three years from the date of acquisition thereof by
such Person; (b) time deposits, certificates of deposit or bankers’ acceptances
(including eurodollar deposits) issued by (i) any bank or trust company
organized under the laws of the United States or any state thereof and having
capital, surplus and undivided profits of at least $250.0 million that is
assigned at least a “B” rating by Thomson Financial BankWatch or (ii) any Lender
or bank holding company owning any Lender (in each case, at the time of
acquisition); (c) commercial paper maturing not more than three years from the
date of acquisition thereof by such Person and (i) issued by any Lender or bank
holding company owning any Lender or (ii) rated at least “A‑2” or the equivalent
thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s or at
least “F-2” or the equivalent thereof by Fitch, respectively, or, if none of
S&P, Moody’s nor Fitch shall be rating such securities, then from another
nationally recognized rating service (in each case, at the time of acquisition);
(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above or (e) below
entered into with a bank meeting the qualifications described in clause
(b) above (in each case, at the time of acquisition); (e) securities with
maturities of three years or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, or by
any political subdivision or taxing authority thereof or by any foreign
government, and having an investment grade rating from S&P, Moody’s or Fitch or,
if none of S&P, Moody’s nor Fitch shall be rating such securities, then from
another nationally recognized rating service (in each case, at the time of
acquisition); (f) securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) above (in each case,
at the time of acquisition); (g) money market mutual funds that invest primarily
in the foregoing items (determined at the time such investment in such fund is
made); (h) corporate notes having an investment grade rating from S&P, Moody’s
or Fitch or, if none of S&P, Moody’s nor Fitch shall be rating such notes, then
from another nationally recognized rating service; provided, that at no time
shall the value of Cash Equivalents under this clause (h) exceed 10% of the
aggregate value of cash and Cash Equivalents then held by Borrower and its
Subsidiaries; or (i) marketable direct obligations issued by, or unconditionally
guaranteed by, a country other than the United States, or issued by any agency
of such country and backed by the full faith and credit of such country, so long
as the indebtedness of such country has an investment grade rating from S&P,
Moody’s or Fitch or, if none of S&P, Moody’s nor Fitch shall be rating such
securities, then from another nationally recognized rating service (in each
case, at the time of acquisition), (ii) time deposits, certificates of deposit
or bankers’ acceptances issued by any commercial bank which is organized and
existing under the laws of a country other than the United States or payable to
a Company promptly following demand and maturing within two years of the date of
acquisition and (iii) other customarily utilized high-quality or cash
equivalent-type Investments in a country other than the United States.
“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (or settlement in lieu
thereof) (including by any Governmental Authority) of, any Property; provided,
however, no such event shall constitute a Casualty Event if the proceeds thereof
or other compensation in respect thereof is less than $50.0 million.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” shall mean the occurrence of any of the following:
(a)    the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Credit Parties, taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), other than to Borrower and any Guarantor;
(b)    the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the outstanding Voting Stock of
Borrower, measured by voting power rather than number of Equity Interests;
(c)    the Borrower shall at any time fail to own, directly or indirectly,
greater than 50% of the voting power of the total outstanding Voting Stock of
Wynn America; or
(d)    the Borrower shall at any time fail to own, directly or indirectly,
greater than 50% of the voting power of the total outstanding Voting Stock of
Wynn Macau, Limited.
“Charges” has the meaning set forth in Section 13.19.
“Class” has the meaning set forth in Section 1.03.
“Closing Date” shall mean the date of this Agreement, which date is October 30,
2018.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all of the Pledged Collateral, upon which a Lien
securing the Obligations is granted or purported to be granted under any
Security Document. “Collateral” shall not include any assets or Property that
has been released (in accordance with the Credit Documents) from the Lien
granted to the Collateral Agent pursuant to the Security Documents, unless and
until such time as such assets or Property are required by the Credit Documents
to again become subject to a Lien in favor of the Collateral Agent.
“Collateral Account” shall mean (a) a Deposit Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-104 of the UCC) or (b) a Securities Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-106 of the UCC).
“Collateral Agency Agreement” shall mean the Collateral Agency Agreement, dated
as of the date hereof, between the Collateral Agent and the Nevada Collateral
Agent.
“Collateral Agent” has the meaning set forth in the introductory paragraph
hereof.
“Commitments” shall mean the Term Facility Commitments, Incremental Term Loan
Commitments, and Other Term Loan Commitments.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.
“Competitor” shall mean a Person or Affiliate of any Person (other than, subject
to the other limitations set forth in this definition, an Affiliate of any
Credit Party) that operates, manages or controls the operation of a Facility or
controls, has entered into any agreement to control or is under common control
with, in each case directly or indirectly, any entity that operates, manages or
controls the operation of a Facility; provided that the foregoing shall not
include (i) commercial or corporate banks and (ii) any funds which principally
hold passive investments in commercial loans or debt securities for investment
purposes in the ordinary course of business.
“Consolidated Companies” shall mean Borrower and its Subsidiaries (whether now
existing or hereafter created or acquired), the financial statements of which
are (or should be) consolidated with the financial statements of Borrower in
accordance with GAAP.
“Consolidated Current Assets” means, with respect to the Borrower at any date,
the total consolidated current assets of the Credit Parties that would, in
accordance with GAAP, be classified as current assets on a consolidated balance
sheet of the Credit Parties, other than (x) cash and Cash Equivalents and
(y) the current portion of deferred income tax assets.
“Consolidated Current Liabilities” means, with respect to the Borrower at any
date, all liabilities of the Credit Parties at such date that would, in
accordance with GAAP, be classified as current liabilities on a consolidated
balance sheet of the Credit Parties, other than (x) the current portion of any
Indebtedness and (y) the current portion of deferred income taxes.
“Consolidated EBITDA” shall mean, for any Test Period, the sum (without
duplication) of Consolidated Net Income for such Test Period; plus
(a)in each case to the extent deducted in calculating such Consolidated Net
Income:
(i)    provisions for taxes based on income or profits or capital gains, plus
franchise or similar taxes, of the Credit Parties for such Test Period;
(ii)    Consolidated Interest Expense of the Credit Parties for such Test
Period, whether paid or accrued and whether or not capitalized;
(iii)    any cost, charge, fee or expense (including discounts and commissions
and including fees and charges incurred in respect of letters of credit or
bankers acceptance financings) (or any amortization of any of the foregoing)
associated with any issuance (or proposed issuance) of debt, or equity or any
refinancing transaction (or proposed refinancing transaction) or any amendment
or other modification of any debt instrument;
(iv)    depreciation, amortization (including amortization of goodwill and other
intangibles), and any other non-cash charges or expenses, including any write
off or write downs, reducing Consolidated Net Income (excluding (x) any
amortization of a prepaid cash expense that was paid in a prior Test Period and
(y) any non-cash charges and expenses that result in an accrual of a reserve for
cash charges in any future Test Period that Borrower elects not to add back in
the current Test Period (it being understood that reserves may be charged in the
current Test Period or when paid, as reasonably determined by Borrower)) of the
Credit Parties for such Test Period; provided that if any such non-cash charges
or expenses represent an accrual of a reserve for potential cash items in any
future Test Period, the cash payment in respect thereof in such future Test
Period shall be subtracted from Consolidated EBITDA to the extent Borrower
elected to previously add back such amounts to Consolidated EBITDA;
(v)    the amount of any restructuring charges or reserve (including those
relating to severance, relocation costs and one-time compensation charges),
costs incurred in connection with any non-recurring strategic initiatives, other
business optimization expenses (including incentive costs and expenses relating
to business optimization programs and signing, retention and completion bonuses)
and any unusual or non-recurring charges or items of loss or expense (including,
without limitation, losses on asset sales (other than asset sales in the
ordinary course of business));
(vi)    any charges, fees, and expenses (or any amortization thereof)
(including, without limitation, all legal, accounting, advisory, or other
transaction-related fees, charges, costs, and expenses and any bonuses or
success fee payments related to the Transactions) related to the Transactions,
any Permitted Acquisition or Investment (including any other Acquisition) or
disposition (or any such proposed acquisition, Investment, or disposition)
(including amortization or write offs of debt issuance or deferred financing
costs, premiums, and prepayment penalties), in each case, whether or not
successful;
(vii)    any losses resulting from mark to market accounting of Swap Contracts
or other derivative instruments; and
(viii)    any payments made under any Support Guaranties; minus
(b)in each case to the extent included in calculating such Consolidated Net
Income:
(i)    non-cash items increasing such Consolidated Net Income for such Test
Period, other than (x) the accrual of revenue in the ordinary course of
business, (y) accrued Management Fees and IP Licensing Fees that are paid within
30 days after the end of such Test Period, and (z) other than any items which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges for any prior Test Period subsequent to the issue date which was not
added back to Consolidated EBITDA when accrued;
(ii)    the amount of any gains resulting from mark to market accounting of Swap
Contracts, other derivative instruments, and any financial instruments for which
any Credit Party has elected to measure the relevant asset or liability at fair
value in accordance with Accounting Standards Codification No. 820 or Accounting
Standards Codification No. 825;
(iii)    interest income; and
(iv)    income from a Subsidiary of a Credit Party to a Credit Party for
allocable corporate overhead; plus
(c)the amount of cost savings, operating expense reductions and synergies
projected by Borrower in good faith to be realized as a result of specified
actions taken or with respect to which steps have been initiated (in the good
faith determination of Borrower) during such Test Period (or with respect to
Specified Transactions, are reasonably expected to be initiated within fifteen
(15) months of the closing date of the Specified Transaction), including in
connection with any Specified Transaction (calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions and synergies had been
realized during the entirety of such Test Period), net of the amount of actual
benefits realized during such Test Period from such actions; provided that (i) a
duly completed Officer’s Certificate of Borrower shall be delivered to
Administrative Agent together with the applicable Section 9.04 Financials,
providing reasonable detail with respect to such cost savings, operating expense
reductions and synergies and certifying that such savings, operating expense
reductions and synergies are reasonably expected to be realized within fifteen
(15) months of the taking of such specified actions and are factually
supportable in the good faith judgment of Borrower, (ii) such actions are to be
taken within fifteen (15) months after the consummation of such Specified
Transaction, restructuring or implementation of an initiative that is expected
to result in such cost savings, expense reductions or synergies, (iii) no cost
savings, operating expense reductions and synergies shall be added pursuant to
this clause (c) to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such Test Period, and (iv) projected amounts (and not yet
realized) may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (c) to the extent more than fifteen (15) months have elapsed after
the specified action taken in order to realize such projected cost savings,
operating expense reductions and synergies; provided, that the aggregate amount
of additions made to Consolidated EBITDA for any Test Period pursuant to this
clause (c) and Section 1.06(c) shall not (i) exceed 20.0% of Consolidated EBITDA
for such Test Period (after giving effect to this clause (c) and
Section 1.06(c)) or (ii) be duplicative of one another; plus
(d)to the extent not included in Consolidated Net Income, the amount of business
interruption insurance proceeds received during such Test Period or after such
Test Period and on or prior to the date the calculation is made with respect to
such Test Period, attributable to any property which has been closed or had
operations curtailed for such Test Period; provided that such amount of
insurance proceeds shall only be included pursuant to this clause (d) to the
extent of the amount of insurance proceeds plus Consolidated EBITDA attributable
to such property for such Test Period (without giving effect to this clause (d))
does not exceed Consolidated EBITDA attributable to such property during the
most recently completed four fiscal quarters for which financial results are
available that such property was fully operational (or if such property has not
been fully operational for four consecutive fiscal quarters for which financial
results are available prior to such closure or curtailment, the Consolidated
EBITDA attributable to such property during the Test Period prior to such
closure or curtailment (for which financial results are available) annualized
over four fiscal quarters); plus
(e)cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any Test Period to the extent (x) non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to clause (b) above
for any previous Test Period and not added back or (y) without duplication,
received pursuant to any Management Agreement or IP Licensing Agreement; plus
(f)payments made by a Subsidiary of a Credit Party to a Credit Party for
allocable corporate overhead, to the extent received by such Credit Party in
cash during the Test Period or within 30 days after the end of such Test Period.
Consolidated EBITDA shall be further adjusted:
(A)to include the Consolidated EBITDA of any Person, property, business, or
asset (including a management agreement or similar agreement) acquired by any
Credit Party during such Test Period, based on the Consolidated EBITDA of such
Person (or attributable to such property, business or asset) for such period
(including the portion thereof occurring prior to such acquisition), determined
as if references to the Credit Parties in Consolidated Net Income and other
defined terms therein were to such Person;
(B)to exclude the Consolidated EBITDA of any Person, property, business, or
asset sold, transferred, or otherwise disposed of, closed, or classified as
discontinued operations by any Credit Party during such Test Period, based on
the actual Consolidated EBITDA of such Person for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closing,
classification, or conversion), determined as if references to the Credit
Parties in Consolidated Net Income and other defined terms therein were to such
Person; and
(C)for any Management Agreement or IP Licensing Agreement Initial Fiscal Quarter
and each of the immediately succeeding two fiscal quarters thereafter, by
multiplying the Consolidated EBITDA attributable to the applicable Management
Agreement or IP Licensing Agreement (as determined by Borrower in good faith) in
respect of such three fiscal quarters by: (x) 4 (with respect to the first such
quarter), (y) 2 (with respect to the first two such quarters), and (z) 4/3 (with
respect to the first three such quarters) and, for the avoidance of doubt,
excluding Consolidated EBITDA attributable to such applicable Management
Agreement or IP Licensing Agreement for the fiscal quarter immediately preceding
such Management Agreement or IP Licensing Agreement Initial Fiscal Quarter when
calculating Consolidated EBITDA during any such three fiscal quarters.
“Consolidated First Lien Secured Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Indebtedness of the Credit Parties
that is secured by Liens on any property or assets of the Credit Parties as of
such date that ranks pari passu to the Liens securing the Obligations (other
than any such Consolidated Indebtedness that is otherwise expressly subordinated
in right of payment to the Obligations pursuant to a written agreement
substantially consistent with the terms of the Subordination Agreement) to
(b) Consolidated EBITDA for the Test Period most recently ended prior to such
date; provided, that for purposes of calculating the Consolidated First Lien
Secured Leverage Ratio, Consolidated EBITDA related to any Management Agreement
or IP Licensing Agreement for the fiscal quarter in which a Qualifying Act of
Terrorism adversely impacting any related Management Fees or IP Licensing Fees
(in the good faith determination of Borrower), as applicable, shall have
occurred and the next two succeeding fiscal quarters thereafter shall, in each
case, be the greater of (1) Substituted Consolidated EBITDA with respect thereto
and (2) actual Consolidated EBITDA with respect thereto for such fiscal quarter.
“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of the Credit Parties (other than (x) any
such Indebtedness that has been Discharged and (y) Intercompany Indebtedness) on
such date, in an amount that would be reflected on a balance sheet on such date
prepared on a consolidated basis in accordance with GAAP, consisting of
Indebtedness for borrowed money, obligations in respect of Capital Leases,
purchase money Indebtedness, Indebtedness of the kind described in clause (d) of
the definition of “Indebtedness,” Indebtedness evidenced by promissory notes and
similar instruments and Contingent Obligations in respect of any of the
foregoing (to be included only to the extent set forth in clause (ii) below);
provided that (i) Consolidated Indebtedness shall not include (A) Indebtedness
in respect of letters of credit, except to the extent of unreimbursed amounts
thereunder or (B) Indebtedness of the type described in clause (i) of the
definition thereof, and (ii) Consolidated Indebtedness shall not include
Contingent Obligations, provided, however, that if and when any such Contingent
Obligation is demanded for payment from a Credit Party, then the amounts of such
Contingent Obligation shall be included in such calculations.
“Consolidated Interest Expense” shall mean, for any Test Period, the sum of
interest expense of the Credit Parties for such Test Period as determined on a
consolidated basis in accordance with GAAP, plus, to the extent deducted in
arriving at Consolidated Net Income and without duplication, (a) the interest
portion of payments on Capital Leases, (b) amortization of financing fees, debt
issuance costs and interest or deferred financing or debt issuance costs,
(c) arrangement, commitment or upfront fees, original issue discount, redemption
or prepayment premiums, (d) commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing,
(e) interest with respect to Indebtedness that has been Discharged, (f) the
accretion or accrual of discounted liabilities during such period, (g) interest
expense attributable to the movement of the mark-to-market valuation of
obligations under Swap Contracts or other derivative instruments, (h) payments
made under Swap Contracts relating to interest rates with respect to such Test
Period and any costs associated with breakage in respect of hedging agreements
for interest rates, (i) all interest expense consisting of liquidated damages
for failure to timely comply with registration rights obligations and financing
fees, all as calculated on a consolidated basis in accordance with GAAP,
(j) fees and expenses associated with the consummation of the Transactions,
(k) annual or quarterly agency fees paid to Administrative Agent, and (l) costs
and fees associated with obtaining Swap Contracts and fees payable thereunder.
“Consolidated Net Income” shall mean, for any Test Period, the aggregate of the
net income of the Credit Parties for such Test Period, on a consolidated basis,
determined in accordance with GAAP; provided that, without duplication:
(a)any gain or loss (together with any related provision for taxes thereon)
realized in connection with (i) any asset sale or (ii) any disposition of any
securities by such Person shall be excluded;
(b)any extraordinary, non-recurring, or unusual items (including gains or
losses, together with any related taxes, fees, and expenses) shall be excluded
(for the avoidance of doubt, including the Litigation Settlement Expense);
(c)the net income of any Person that is not a Credit Party shall be excluded
(irrespective of whether paid as a dividend or otherwise distributed to any
Credit Party);
(d)any goodwill or other asset impairment charges or other asset write-offs or
write downs, including any resulting from the application of Accounting
Standards Codification Nos. 350 and No. 360, and any expenses or charges
relating to the amortization of intangibles as a result of the application of
Accounting Standards Codification No. 805, shall be excluded;
(e)any non-cash charges or expenses related to the repurchase of stock options
to the extent not prohibited by this Agreement, and any non-cash charges or
expenses related to the grant, issuance or repricing of, or any amendment or
substitution with respect to, stock appreciation or similar rights, stock
options, restricted stock, or other Equity Interests or other equity based
awards or rights or equivalent instruments, shall be excluded;
(f)the cumulative effect of a change in accounting principles shall be excluded;
(g)any expenses or reserves for liabilities shall be excluded to the extent that
any Credit Party is entitled to indemnification therefor under binding
agreements; provided that any such liabilities for which such Credit Party is
not actually indemnified shall reduce Consolidated Net Income for the period in
which it is determined that such Credit Party will not be indemnified (to the
extent such liabilities would otherwise reduce Consolidated Net Income without
giving effect to this clause (g));
(h)losses, to the extent covered by insurance and actually reimbursed, or, so
long as Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded; and
(i)gains and losses resulting solely from fluctuations in currency values and
the related tax effects shall be excluded, and charges relating to Accounting
Standards Codification Nos. 815 and 820 shall be excluded.
“Consolidated Secured Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Indebtedness of the Credit Parties
that is secured by Liens on any property or assets of the Credit Parties as of
such date (other than any such Consolidated Indebtedness that is otherwise
expressly subordinated in right of payment to the Obligations pursuant to a
written agreement substantially consistent with the terms of the Subordination
Agreement) to (b) Consolidated EBITDA for the Test Period most recently ended
prior to such date; provided, that for purposes of calculating the Consolidated
Secured Leverage Ratio, Consolidated EBITDA related to any Management Agreement
or IP Licensing Agreement for the fiscal quarter in which a Qualifying Act of
Terrorism adversely impacting any related Management Fees or IP Licensing Fees
(in the good faith determination of Borrower), as applicable, shall have
occurred and the next two succeeding fiscal quarters thereafter shall, in each
case, be the greater of (1) Substituted Consolidated EBITDA with respect thereto
and (2) actual Consolidated EBITDA with respect thereto for such fiscal quarter.
“Consolidated Total Leverage Ratio” shall mean, as of any date of determination,
the ratio of (a) Consolidated Indebtedness of the Credit Parties (other than any
such Consolidated Indebtedness that is expressly subordinated in right of
payment to the Obligations pursuant to a written agreement substantially
consistent with the terms of the Subordination Agreement) to (b) Consolidated
EBITDA for the Test Period most recently ended prior to such date; provided,
that for purposes of calculating the Consolidated Total Leverage Ratio,
Consolidated EBITDA related to any Management Agreement or IP Licensing
Agreement for the fiscal quarter in which a Qualifying Act of Terrorism
adversely impacting any related Management Fees or IP Licensing Fees (in the
good faith determination of Borrower), as applicable, shall have occurred and
the next two succeeding fiscal quarters thereafter shall, in each case, be the
greater of (1) Substituted Consolidated EBITDA with respect thereto and
(2) actual Consolidated EBITDA with respect thereto for such fiscal quarter.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
lease guarantees executed by any Company in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated potential liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.
“Covered Taxes” shall mean (a) all Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Credit Party under this
Agreement, any Note, any Guarantee or any other Credit Document and (b) to the
extent not otherwise described in the foregoing clause (a), Other Taxes; other
than, in the case of clause (a) or (b), Excluded Taxes.
“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred
pursuant to a Refinancing Amendment (including, without limitation, Other Term
Loans), in each case, issued, incurred or otherwise obtained (including by means
of the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or part, then-existing Term Loans
and/or Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided
that (i) such Indebtedness has the same or a later maturity and a Weighted
Average Life to Maturity equal to or greater than the Refinanced Debt (provided
that the stated maturity or Weighted Average Life to Maturity may be shorter if
the stated maturity of any principal payment (including any amortization
payments) is not earlier than the earlier of (1) the stated maturity of such
Indebtedness in effect prior to such refinancing or (2) 91 days after the Final
Maturity Date in effect at the time of issuance), (ii) such Indebtedness shall
not have a greater principal amount than the principal amount of the Refinanced
Debt, plus, accrued interest, fees and premiums (if any) thereon, plus, other
fees and expenses associated with the refinancing (including any upfront fees
and original issue discount), (iii) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged on a dollar-for-dollar basis, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained, (iv) [reserved], (v) the terms (excluding maturity,
amortization, pricing, fees, rate floors, premiums, optional prepayment or
optional redemption provisions) of which are (as determined by Borrower in good
faith), taken as a whole, not materially more restrictive than the terms of the
Refinanced Debt, (vi) Borrower shall be the sole borrower thereunder and no
Subsidiary of Borrower shall guaranty such Indebtedness unless such Subsidiary
is also a Guarantor hereunder, and (vii) such Indebtedness shall not be secured
by any Liens, except Liens on the Collateral.
“Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c) the
Security Documents, (d) any Pari Passu Intercreditor Agreement, (e) any Second
Lien Intercreditor Agreement, (f) any Incremental Joinder Agreement, (g) any
Extension Amendment, (h) any Subordination Agreement, (i) the Collateral Agency
Agreement and (j) each other agreement entered into by any Credit Party with
Administrative Agent, Collateral Agent, and/or any Lender, in connection
herewith or therewith evidencing or governing the Obligations (other than the
Fee Letter), all as amended from time to time, but shall not include a Swap
Contract.
“Credit Parties” shall mean Borrower and the Guarantors.
“Credit Swap Contracts” shall mean any Swap Contract between a Credit Party and
a Swap Provider (excluding any Swap Contract of the type described in the last
sentence of the definition of “Swap Contract”).
“DB” shall mean Deutsche Bank AG New York Branch.
“Debt Fund Affiliate Lender” shall mean a Lender that is an Affiliate of
Borrower that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and for which neither the Borrower nor its Subsidiaries,
directly or indirectly, possesses the power to direct or cause the direction of
the investment policies of such entity.
“Debt Issuance” shall mean the incurrence by a Credit Party of any Indebtedness
after the Closing Date (other than as permitted by Section 10.01). The issuance
or sale of any debt instrument convertible into or exchangeable or exercisable
for any Equity Interests shall be deemed a Debt Issuance for purposes of
Section 2.10(a).
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdiction from
time to time in effect.
“Declined Amounts” shall have the meaning given to such term in Section 2.10(b).
“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.
“Default Rate” shall mean a per annum rate equal to, (i) in the case of
principal on any Loan, the rate which is 2% in excess of the rate borne by such
Loan immediately prior to the respective payment default or other Event of
Default, and (ii) in the case of any other Obligations, the rate which is 2% in
excess of the rate otherwise applicable to ABR Loans.
“Defaulting Lender” shall mean, subject to Section 2.14(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder unless
such Lender has notified Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), or (ii) comply with its obligations under this
Agreement to make a payment to a Lender of any amount required to be paid to it
hereunder, in each case within two (2) Business Days of the date when due,
(b) has notified Borrower or Administrative Agent in writing, or has stated
publicly, that it will not comply with any such funding obligation hereunder,
unless such writing or statement states that such position is based on such
Lender’s good faith determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), or has defaulted generally (excluding bona fide disputes) on
its funding obligations under other loan agreements or credit agreements or
other similar agreements, (c) a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company, (d) any Lender
that has, for three or more Business Days after written request of
Administrative Agent or Borrower, failed to confirm in writing to Administrative
Agent and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender will cease to be a Defaulting Lender
pursuant to this clause (d) upon Administrative Agent’s and Borrower’s receipt
of such written confirmation), or (e) has become the subject of a Bail-In
Action. Any determination of a Defaulting Lender under clauses (a) through (e)
above will be conclusive and binding absent manifest error.
“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory is, or whose government is, the subject of any
Sanction broadly prohibiting dealings with such government, country, or
territory, including, without limitation, currently, Crimea, Cuba, Iran, North
Korea, and Syria.
“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Credit Parties in connection with an Asset Sale
that is so designated as Designated Non-Cash Consideration pursuant to an
Officers’ Certificate setting forth the basis of such valuation, executed by a
financial officer of Borrower, minus the amount of cash or Cash Equivalents
received in connection with a subsequent sale of or collection on such
Designated Non-Cash Consideration.
“Discharged” shall mean Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that the Indebtedness shall be deemed Discharged if the payment or
deposit of all amounts required for defeasance or discharge or redemption
thereof have been made even if certain conditions thereto have not been
satisfied, so long as such conditions are reasonably expected to be satisfied
within 95 days after such prepayment or deposit.
“Discount Range” shall have the meaning provided in Exhibit K hereto.
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
“Disqualification” shall mean, with respect to any Lender: (a) the failure of
that person timely to file pursuant to applicable Gaming Laws (i) any
application requested of that person by any Gaming Authority in connection with
any licensing required of that person as a lender to Borrower; or (ii) any
required application or other papers in connection with determination of the
suitability of that person as a lender to Borrower; (b) the withdrawal by that
person (except where requested or permitted by the Gaming Authority) of any such
application or other required papers; (c) any finding by a Gaming Authority that
there is reasonable cause to believe that such person may be found unqualified
or unsuitable; or (d) any final determination by a Gaming Authority pursuant to
applicable Gaming Laws: (i) that such person is “unsuitable” as a lender to
Borrower; (ii) that such person shall be “disqualified” as a lender to Borrower;
or (iii) denying the issuance to that person of any license or other approval
required under applicable Gaming Laws to be held by all lenders to Borrower.
“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely (x) for Qualified
Capital Stock or upon a sale of assets, casualty event or a change of control,
in each case, subject to the prior payment in full of the Obligations, (y) as a
result of a redemption required by Gaming Law or (z) as a result of a redemption
that by the terms of such Equity Interest is contingent upon such redemption not
being prohibited by this Agreement), pursuant to a sinking fund obligation or
otherwise (other than solely for Qualified Capital Stock) or exchangeable or
convertible into debt securities of the issuer thereof at the sole option of the
holder thereof, in whole or in part, on or prior to the date that is 181 days
after the Final Maturity Date then in effect at the time of issuance thereof.
“Disqualified Lenders” shall mean (i) such Persons that have been specified in
writing to the Administrative Agent (it being understood that the Administrative
Agent will distribute the list of such Persons to a Lender upon request)
(a) prior to September 19, 2018 as being “Disqualified Lenders” and (b) within
10 Business Days after the end of each fiscal quarter, provided, that (x) if no
Persons are specified in writing to the Administrative Agent pursuant to
clause (i)(b) for any fiscal quarter, the Persons specified in writing to the
Administrative Agent with respect to the previous fiscal quarter (or, if no
previous fiscal quarter, pursuant to clause (a) above), shall be deemed to have
been specified in writing to the Administrative Agent for such fiscal quarter,
and (y) in no event shall any Person be specified in writing to the
Administrative Agent pursuant to clause (i)(b) above at any time that such
Person is a Lender hereunder, (ii) any other persons who are Competitors of
Borrower that are separately identified in writing by Borrower to the
Administrative Agent from time to time and (iii) in each case of the foregoing
clauses (i) and (ii), any of such Person’s Affiliates (other than any bona-fide
debt funds) that are either (a) identified in writing by Borrower to the
Administrative Agent from time to time or (b) clearly identifiable as an
Affiliate solely on the basis of such Affiliate’s name; provided that, any such
additional designation permitted by the foregoing clauses (i) and (ii) shall not
apply retroactively to any prior assignment (or prior participation in the
Loans) permitted hereunder at the time of such assignment (or prior
participation in the Loans).
“Documentation Agents” means BNP Paribas, Credit Agricole Corporate and
Investment Bank, The Bank of Nova Scotia and Sumitomo Mitsui Banking
Corporation, in their capacities as documentation agents.
“Dollars” and “$” shall mean the lawful money of the United States.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean and include (i) a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D),
(ii) solely for purposes of Borrower Loan Purchases, the Credit Parties, and
(iii) so long as in compliance with Sections 13.05(e) and (f), as applicable,
Affiliate Lenders and Debt Fund Affiliate Lenders; provided, however, that
(x) other than as set forth in clause (ii) of this definition, neither Borrower
nor any of Borrower’s Affiliates or Subsidiaries shall be an Eligible Assignee,
(y) Eligible Assignee shall not include any Person that is a Disqualified Lender
unless consented to in writing by Borrower, and (z) Eligible Assignee shall not
include any Person who is a Defaulting Lender or is subject to a
Disqualification.
“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by a Credit Party.
“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.
“Environmental Action” shall mean (a) any notice, claim, demand or other written
or, to the knowledge of any Responsible Officer of Borrower, oral communication
alleging liability of a Credit Party for investigation, remediation, removal,
cleanup, response, corrective action or other costs, damages to natural
resources, personal injury, property damage, fines or penalties resulting from,
related to or arising out of (i) the presence, Release or threatened Release in
or into the Environment of Hazardous Material at any location or (ii) any
violation of Environmental Law, and shall include, without limitation, any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to human health, safety or the Environment arising under Environmental
Law and (b) any investigation, monitoring, removal or remedial activities
undertaken by or on behalf of a Credit Party, arising under Environmental Law
whether or not such activities are carried out voluntarily.
“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, judgments, orders, consent orders,
consent decrees and other binding legal requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.
“Equity Interests” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership or member’s
interests (however designated, whether voting or non-voting), of equity of such
Person, including, if such Person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date; provided, however, that a debt
instrument convertible into or exchangeable or exercisable for any Equity
Interests or Swap Contracts entered into as a part of, or in connection with, an
issuance of such debt instrument shall not be deemed an Equity Interest.
“Equity Issuance” shall mean (a) any issuance or sale after the Closing Date by
Borrower of any Equity Interests (including any Equity Interests issued upon
exercise of any Equity Rights) or any Equity Rights, or (b) the receipt by
Borrower after the Closing Date of any capital contribution (whether or not
evidenced by any Equity Interest issued by the recipient of such contribution).
The issuance or sale of any debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall be deemed a Debt Issuance and not an
Equity Issuance for purposes of the definition of “Equity Issuance Proceeds”;
provided, however, that such issuance or sale shall be deemed an Equity Issuance
upon the conversion or exchange of such debt instrument into Equity Interests.
“Equity Issuance Proceeds” shall mean, with respect to any Equity Issuance, the
aggregate amount of all cash received in respect thereof by the Person
consummating such Equity Issuance net of all investment banking fees, discounts
and commissions, legal fees, consulting fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses actually incurred in
connection therewith.
“Equity Rights” shall mean, with respect to any Person, any then-outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such Person;
provided, however, that a debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall not be deemed an Equity Right.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Entity” shall mean any member of an ERISA Group.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived);
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure by any ERISA Entity to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
incurrence by any ERISA Entity of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan; (d) the receipt by any ERISA
Entity from the PBGC or a plan administrator of any notice indicating an intent
to terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan; (e) the occurrence of any event or condition which would reasonably
constitute grounds under ERISA for the termination of or the appointment of a
trustee to administer, any Pension Plan; (f) the incurrence by any ERISA Entity
of any liability with respect to the withdrawal or partial withdrawal from any
Pension Plan or Multiemployer Plan; (g) the receipt by an ERISA Entity of any
notice concerning the imposition of Withdrawal Liability on any ERISA Entity or
a determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA or in “endangered” or “critical” status,
within the meaning of Section 432 of the Code or Section 305 of ERISA; (h) a
failure by any ERISA Entity to pay when due (after expiration of any applicable
grace period) any installment payment with respect to withdrawal liability under
Section 4201 of ERISA; (i) the withdrawal of any ERISA Entity from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which such ERISA
Entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; or (j) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which would reasonably be expected to result in liability to any ERISA
Entity.
“ERISA Group” shall mean the Credit Parties and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Credit Parties, are treated as a
single employer under Section 414(b) or (c) of the Code.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Events of Default” has the meaning set forth in Section 11.01.
“Excess Cash Flow” shall mean, for any fiscal year of Borrower, an amount, if
positive, equal to (without duplication):
(a)Consolidated Net Income; plus
(b)an amount equal to the amount of all non-cash charges or losses (including
write-offs or write-downs, depreciation expense and amortization expense
including amortization of goodwill and other intangibles) to the extent deducted
in arriving at such Consolidated Net Income (excluding any such non-cash expense
to the extent that it represents an accrual or reserve for potential cash charge
in any future period or amortization of a prepaid cash charge that was paid in a
prior period and that did not reduce Excess Cash Flow at the time paid); plus
(c)the decrease, if any, in Working Capital from the beginning of such period to
the end of such period (for the avoidance of doubt, an increase in negative
Working Capital is a decrease in Working Capital); plus
(d)any amounts received from the early extinguishment of Swap Contracts that are
not included in Consolidated Net Income; minus
(e)the increase, if any, of Working Capital from the beginning of such period to
the end of such period; minus
(f)any amounts paid in connection with the early extinguishment of Swap
Contracts that are not included in Consolidated Net Income; minus
(g)the amount of Capital Expenditures made in cash during such period, except to
the extent financed with the proceeds of Indebtedness, Asset Sales, or Casualty
Events (to the extent such proceeds did not increase Consolidated Net Income) of
the Credit Parties; minus
(h)the amount of principal payments of the Loans, Other Applicable Indebtedness,
and Other First Lien Indebtedness of the Credit Parties (excluding (i)
repayments of revolving indebtedness, except to the extent the commitments in
respect of such revolving debt are permanently reduced in connection with such
repayments and (ii) prepayments of Loans or other Indebtedness, in each case,
that reduce the amount of Excess Cash Flow prepayment required to be made with
respect to such fiscal year under Section 2.10(a)(iv)(y) (including as a result
of Section 2.10(a)(vi))), in each case, except to the extent financed with the
proceeds of Indebtedness, Asset Sales, or Casualty Events (to the extent such
proceeds did not increase Consolidated Net Income) of the Credit Parties; minus
(i)the amount of Investments made during such period pursuant to Section 10.04
(other than Sections 10.04(a), (b), (c), (d), (e), (f) (except to the extent
such amount increased Consolidated Net Income), (g), (h) (to the extent not
taken into account in arriving at Consolidated Net Income), (j), (k), (n) and
(o)), except to the extent financed with the proceeds of Indebtedness, Asset
Sales, or Casualty Events (to the extent such proceeds did not increase
Consolidated Net Income) of the Credit Parties; minus
(j)the amount of all non-cash gains to the extent included in arriving at such
Consolidated Net Income (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash loss in
any prior period); minus
(k)any payments made under Support Guaranties to the extent not taken into
account in arriving at Consolidated Net Income except to the extent financed
with the proceeds of Indebtedness, Asset Sales, or Casualty Events (to the
extent such proceeds did not increase Consolidated Net Income) of the Credit
Parties; minus
(l)any expenses or reserves for liabilities to the extent that any Credit Party
is entitled to indemnification or reimbursement therefor under binding
agreements or insurance claims therefor to the extent Borrower has not received
such indemnity or reimbursement payment, in each case, to the extent not taken
into account in arriving at Consolidated Net Income; minus
(m)any extraordinary, non-recurring, or unusual losses or charges (together with
any related taxes, fees, and expenses, and for the avoidance of doubt, including
the Litigation Settlement Expense) paid in cash during such period, to the
extent not taken into account in arriving at Consolidated Net Income.
“Excluded Information” shall have the meaning provided in Section 12.07(b).
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any Agent or Lender or required to be withheld or deducted from any
payment to any Agent or Lender: (a) income, franchise, branch profits or other
similar Taxes imposed on or measured by net income or net profits (however
denominated), in each case, (i) imposed by any jurisdiction as a result of such
recipient being organized under the laws of, having its principal office located
in or, in the case of any Lender, having its Applicable Lending Office located
in the jurisdiction imposing such Tax, or (ii) that are Other Connection Taxes,
(b) in the case of any Lender, other than an assignee pursuant to a request by
Borrower under Section 2.11(a), any U.S. federal withholding tax that is imposed
on amounts payable to such Person under the laws in effect at the time such
Person becomes a party to this Agreement (or designates a new Applicable Lending
Office), except to the extent that such Person (or its assignor, if any) was
entitled, immediately prior to the designation of a new Applicable Lending
Office (or assignment), to receive additional amounts from the Credit Parties
with respect to such withholding Tax pursuant to Section 5.06(a), (c) Taxes
attributable to such Lender’s failure to comply with Sections 5.06(b) or (d) and
(d) any Taxes imposed under FATCA.
“Executive Order” has the meaning set forth in Section 8.22(a).
“Extended Term Loans” shall have the meaning provided in Section 2.13(a).
“Extending Lender” shall have the meaning provided in Section 2.13(c).
“Extension Amendment” shall have the meaning provided in Section 2.13(d).
“Extension Election” shall have the meaning provided in Section 2.13(c).
“Extension Request” shall mean any Term Loan Extension Request.
“Extension Tranche” shall mean all Extended Term Loans of the same tranche that
are established pursuant to the same Extension Amendment (or any subsequent
Extension Amendment to the extent such Extension Amendment expressly provides
that the Extended Term Loans provided for therein are intended to be a part of
any previously established Extension Tranche).
“Facility” shall mean any establishment, facility and other property or assets
ancillary or related thereto or used in connection therewith, the primary focus
of which is, or when completed will be, the hospitality, gaming, leisure and/or
consumer industries (including, without limitation, any Gaming Facility).
“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined in
good faith by Borrower, that could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction.
“Fair Share” has the meaning set forth in Section 6.10.
“Fair Share Shortfall” has the meaning set forth in Section 6.10.
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations thereunder
or official governmental interpretations thereof, any agreements entered into
pursuant to current Section 1471(b) of the Code (or any amended or successor
version described above), and any intergovernmental agreements (and any related
laws, regulations or official guidance) implementing the foregoing.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, however, that (a) if the day for which such rate
is to be determined is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate quoted to Administrative Agent on such Business Day on
such transactions by three federal funds brokers of recognized standing, as
determined by Administrative Agent.
“Fee Letter” shall mean the amended and restated fee letter agreement dated as
of October 5, 2018, by and among the Borrower and the Lead Arrangers.
“Final Maturity Date” shall mean the latest of the Term Facility Maturity Date,
the latest final maturity date applicable to any Extended Term Loans, the latest
final maturity date applicable to any Incremental Term Loans and the latest
final maturity date applicable to any Other Term Loans.
“Fitch” shall mean Fitch Ratings Inc., or any successor entity thereto.
“Fixed Amounts” has the meaning set forth in Section 1.05(a).
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, any state thereof, or the
District of Columbia.
“Funding Credit Party” has the meaning set forth in Section 6.10.
“Funding Date” shall mean the date of the making of any Loan hereunder
(including the Closing Date).
“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), including, without limitation, any Accounting Standards
Codifications, which are applicable to the circumstances as of the date of
determination.
“Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
Borrower or any of its Subsidiaries to engage in, operate or manage the casino,
gambling or gaming business or otherwise continue to conduct, operate or manage
such business substantially as is presently conducted, operated or managed or
contemplated to be conducted, operated or managed following the Closing Date
(after giving effect to the Transactions), (b) required by any Gaming Law or
(c) necessary as is contemplated on the Closing Date (after giving effect to the
Transactions), to accomplish the financing and other transactions contemplated
hereby after giving effect to the Transactions.
“Gaming Authority” shall mean any Governmental Authority with regulatory,
licensing or permitting authority or jurisdiction over any gaming business or
enterprise or any Gaming Facility or with regulatory, licensing or permitting
authority or jurisdiction over any gaming operation (or proposed gaming
operation) owned, managed, leased or operated by Borrower or any of its
Subsidiaries.
“Gaming Facility” shall mean any gaming establishment, facility and other
property or assets ancillary or related thereto or used in connection therewith,
including, without limitation, any casinos, hotels, resorts, theaters, parking
facilities, timeshare operations, retail shops, restaurants, other buildings,
land, golf courses and other recreation and entertainment facilities, marinas,
vessels and related equipment.
“Gaming Laws” shall mean all applicable provisions of all: (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos) and rules, regulations, codes and ordinances of,
and all administrative or judicial orders or decrees or other laws pursuant to
which, any Gaming Authority possesses regulatory, licensing, investigatory or
permit authority over gambling, gaming or Gaming Facility activities conducted,
operated or managed by Borrower or any of its Subsidiaries within its
jurisdiction; (b) Gaming Approvals; and (c) orders, decisions, determinations,
judgments, awards and decrees of any Gaming Authority.
“Gaming License” shall mean any Gaming Approval or other casino, gambling or
gaming license issued by any Gaming Authority covering any Gaming Facility that
permits the licensee to operate a gaming establishment.
“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
office, division, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision including, without limitation, any Gaming
Authority.
“Guarantee” shall mean the guarantee of each Guarantor pursuant to Article VI.
“Guaranteed Obligations” has the meaning set forth in Section 6.01.
“Guarantors” shall mean Asia Guarantor, Holdings Guarantor, and each Additional
Credit Party that may hereafter execute a Joinder Agreement pursuant to
Section 9.11, together with their successors and permitted assigns, and
“Guarantor” shall mean any one of them; provided, however, that notwithstanding
the foregoing, Guarantors shall not include any Person that has been released as
a Guarantor in accordance with the terms of the Credit Documents.
“Hazardous Material” shall mean any material, substance, waste, constituent,
compound, pollutant or contaminant including, without limitation, petroleum
(including, without limitation, crude oil or any fraction thereof or any
petroleum product or waste) subject to regulation or which could reasonably be
expected to give rise to liability under Environmental Law.
“Holdings Guarantor” has the meaning set forth in the introductory paragraph
hereof.
“Impacted Loans” has the meaning set forth in Section 5.02(a).
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness, the accretion of original issue
discount or liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies.
“Incremental Effective Date” has the meaning set forth in Section 2.12(b).
“Incremental Equivalent Debt” has the meaning set forth in Section 10.01(m).
“Incremental Equivalent Prepayment Amount” has the meaning set forth in
Section 10.01(m).
“Incremental Joinder Agreement” has the meaning set forth in Section 2.12(b).
“Incremental Loan Amount” shall mean (a) the Shared Fixed Incremental Amount
plus (b) the aggregate of: (i) the principal amount of any optional prepayment
of any Term Loans pursuant to Section 2.09(a) and (ii) the cash amount paid in
respect of any Term Loans in connection with assignments to Borrower or any of
its Subsidiaries pursuant to Section 13.05(d) (in each case for this clause (b),
excluding any prepayments funded with the proceeds of long-term Indebtedness)
(the “Incremental Prepayment Amount”) minus the aggregate principal amount of
all Incremental Equivalent Debt incurred or issued in reliance on the
Incremental Equivalent Prepayment Amount plus, (c) any additional or other
amount, so long as, solely in this case of this clause (c), the Consolidated
First Lien Secured Leverage Ratio does not exceed 4.00 to 1.00, determined on a
Pro Forma Basis as of the most recent Calculation Date (it being understood that
Borrower may elect whether any Incremental Loan Amount is made in reliance on
clause (a), (b) or (c)); provided that, for such purpose, if clauses (a) and/or
(b), on the one hand, and clause (c), on the other hand, are utilized on the
same date, Consolidated Indebtedness will not include any Indebtedness incurred
under clauses (a) and/or (b) on such date; provided, further, that if the
proceeds of the Term Loans made under the Incremental Term Loan Commitments then
being incurred are to be used primarily to fund a Limited Condition Transaction
substantially concurrently upon the receipt thereof (including repayment of
Indebtedness of a Person acquired, or that is secured by the assets acquired, in
a Permitted Acquisition or other Acquisition), at the election of Borrower, the
Consolidated First Lien Secured Leverage Ratio may be tested for purposes of
determining the Incremental Loan Amount as of the time the acquisition agreement
with respect to such Permitted Acquisition or other Acquisition is entered into,
and not at the time such Incremental Term Loan Commitments are obtained (and, in
any such case, at the election of Borrower may also be tested at the time such
Incremental Term Loan Commitments are obtained). It is understood and agreed
that (I) Borrower may elect to use either amounts under clause (a), (b) or (c)
above and if each are available and Borrower does not make an election, Borrower
will be deemed to have elected to use amounts under clause (c), (b) and (a) (in
such order) above and (II) Indebtedness incurred in reliance on amounts under
clauses (a) and (b) above shall be reclassified as incurred under clause (c)
above as Borrower may elect from time to time if Borrower meets the applicable
Consolidated First Lien Secured Leverage Ratio at such time on a Pro Forma
Basis.
“Incremental Prepayment Amount” shall have the meaning assigned thereto in the
definition of “Incremental Loan Amount”.
“Incremental Term Facility Loan Commitments” shall have the meaning assigned
thereto in Section 2.12(a).
“Incremental Term Facility Loans” shall have the meaning assigned thereto in
Section 2.12(a).
“Incremental Term Loan Commitments” shall mean Incremental Term Facility Loan
Commitments and New Term Loan Commitments.
“Incremental Term Loans” shall mean Incremental Term Facility Loans and New Term
Loans.
“incur” shall mean, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).
“Incurrence-Based Amounts” has the meaning set forth in Section 1.05(a).
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (ii) the financing of insurance premiums,
(iii) any such obligations payable solely through the issuance of Equity
Interests and (iv) any earn-out obligation until such obligation appears in the
liabilities section of the balance sheet of such Person in accordance with GAAP
(excluding disclosure on the notes and footnotes thereto); provided that any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person shall be excluded, to the extent (x) such Person is indemnified
for the payment thereof or (y) amounts to be applied to the payment therefor are
in escrow); (e) all Indebtedness (excluding prepaid interest thereon) of others
secured by any Lien on property owned or acquired by such Person, whether or not
the obligations secured thereby have been assumed; provided, however, that if
such obligations have not been assumed, the amount of such Indebtedness included
for the purposes of this definition will be the amount equal to the lesser of
the fair market value of such property and the amount of the Indebtedness
secured; (f) with respect to any Capital Lease Obligations of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP; (g) all net obligations of
such Person in respect of Swap Contracts; (h) all obligations of such Person as
an account party in respect of letters of credit and bankers’ acceptances,
except obligations in respect of letters of credit issued in support of
obligations not otherwise constituting Indebtedness shall not constitute
Indebtedness except to the extent such letter of credit is drawn and not
reimbursed within five (5) Business Days of such drawing; (i) all obligations of
such Person in respect of Disqualified Capital Stock; and (j) all Contingent
Obligations of such Person in respect of Indebtedness of others of the kinds
referred to in clauses (a) through (i) above. The Indebtedness of any Person
shall include the Indebtedness of any partnership in which such Person is a
general partner unless recourse is limited, in which case the amount of such
Indebtedness shall be the amount such Person is liable therefor (except to the
extent the terms of such Indebtedness expressly provide that such Person is not
liable therefor). The amount of Indebtedness of the type described in clause (d)
shall be calculated based on the net present value thereof. The amount of
Indebtedness of the type referred to in clause (g) above of any Person shall be
zero unless and until such Indebtedness shall be terminated, in which case the
amount of such Indebtedness shall be the then termination payment due thereunder
by such Person. For the avoidance of doubt, it is understood and agreed that
(x) casino “chips” and gaming winnings of customers, (y) any obligations of such
Person in respect of employee deferred compensation and benefit plans and (z)
any obligations of such Person in respect of Support Guaranties shall not
constitute Indebtedness.
“Indemnitee” has the meaning set forth in Section 13.03(b).
“Initial Perfection Certificate” has the meaning set forth in the definition of
“Perfection Certificate.”
“Intellectual Property” has the meaning set forth in Section 8.18.
“Intercompany Indebtedness” shall mean unsecured Indebtedness (including
unsecured Indebtedness convertible into or exchangeable or exercisable for any
Equity Interests) of Borrower or any other Credit Party owed to any Affiliate of
Borrower (other than a Credit Party) that (a) is subject to a Subordination
Agreement or otherwise contains subordination provisions reasonably satisfactory
to Administrative Agent and (b) shall not have a scheduled maturity date or any
scheduled principal payments or be subject to any mandatory redemption,
prepayment, or sinking fund or interest payment, fee payment or similar payment
due prior to the date that is 91 days after the Final Maturity Date then in
effect at the time of issuance.
“Interest Period” shall mean, as to each LIBOR Loan, the period commencing on
the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR
Loan and, subject to Section 2.01(b), ending on the date one, two, three, or six
months thereafter, as selected by Borrower in its Notice of Borrowing or Notice
of Continuation/Conversion, as applicable, or such other period that is twelve
months or less requested by Borrower and consented to by, in the case of a
period that is one month or less, the Administrative Agent and, in all cases of
a period that is twelve months or less but greater than one month, all the
applicable Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(ii)    any Interest Period pertaining to LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
(iii)    no Interest Period for a Class shall extend beyond the maturity date
for such Class.
Notwithstanding the foregoing, as to any LIBOR Loan made on a day that is not
the last Business Day of a calendar month, Borrower may select an Interest
Period that shall commence on the date on which such Loan is made and expire on
the last Business Day of such calendar month and thereafter revert to the
Interest Period selected in compliance with the foregoing.
“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.
“Investments” of any Person shall mean (a) any loan or advance of funds or
credit by such Person to any other Person, (b) any Contingent Obligation by such
Person in respect of the Indebtedness of any other Person (provided that upon
termination of any such Contingent Obligation, no Investment in respect thereof
shall be deemed outstanding, except as contemplated in clause (e) below),
(c) any purchase or other acquisition of any Equity Interests or indebtedness or
other securities of any other Person, (d) any capital contribution by such
Person to any other Person, (e) without duplication of any amounts included
under clause (b) above, any payment under any Contingent Obligation by such
Person in respect of the Indebtedness or other obligation of any other Person or
(f) the purchase or other acquisition (in one transaction or a series of
transaction) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For the avoidance of doubt, it is understood and agreed
that any payments made in respect of Support Guaranties shall not constitute
Investments.
“IP Licensing Agreements” shall mean (a) that certain 2014 Intellectual Property
Licensing Agreement, dated as of November 20, 2014, among Holdings Guarantor,
Borrower, and Wynn Massachusetts, (b) that certain 2015 Intellectual Property
Licensing Agreement, dated as of February 26, 2015, among Borrower, Holdings
Guarantor, and Wynn Las Vegas, (c) that certain Intellectual Property License
Agreement, dated as of September 19, 2009, among Borrower, Holdings Guarantor,
and Wynn Macau, Limited, (d) that certain Amended and Restated Intellectual
Property License Agreement, dated as of September 19, 2009, among Borrower,
Holdings Guarantor, and Wynn Macau, and (e) any other licensing agreements in
form and substance substantially similar to any agreement described in
clauses (a) through (d).
“IP Licensing Fees” shall mean any fees payable by a Subsidiary or Affiliate
(other than a Credit Party) to a Credit Party pursuant to any and all IP
Licensing Agreements.
“Joinder Agreements” shall mean each Joinder Agreement substantially in the form
of Exhibit I attached hereto or such other form as is reasonably acceptable to
Administrative Agent and each Joinder Agreement to be entered into pursuant to
the Pledge Agreement.
“Joint Venture” shall mean any Person, other than an individual or a Wholly
Owned Subsidiary of Borrower, in which a Credit Party (directly or indirectly)
holds or acquires an ownership interest (whether by way of capital stock,
partnership or limited liability company interest, or other evidence of
ownership).
“Junior Financing” shall mean unsecured Indebtedness (including unsecured
Indebtedness convertible into or exchangeable or exercisable for any Equity
Interests) of all or any of the Credit Parties (a) (i) that is subordinated in
right of payment to the Loans and contains subordination provisions that are
customary in the good faith determination of Borrower for senior subordinated
notes or subordinated notes issued under Rule 144A of the Securities Act (or
other corporate issuers in private placements or public offerings of securities)
or (ii) that contains subordination provisions reasonably satisfactory to
Administrative Agent and (b) that shall not have a scheduled maturity date or
any scheduled principal payments or be subject to any mandatory redemption,
prepayment, or sinking fund (except for customary change of control provisions
and, in the case of bridge facilities, customary mandatory redemptions or
prepayments with proceeds of Permitted Refinancings thereof (which Permitted
Refinancings would constitute Junior Financing) or Equity Issuances, and
customary asset sale provisions that permit application of the applicable
proceeds to the payment of the Obligations prior to application to such Junior
Financing) due prior to the date that is 91 days after the Final Maturity Date
then in effect at the time of issuance (excluding bridge facilities allowing
extensions on customary terms to at least 91 days after such Final Maturity
Date).
“Junior Prepayments” shall have the meaning provided in Section 10.09.
“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.
“LCT Election” shall have the meaning set forth in Section 1.07.
“LCT Test Date” shall have the meaning set forth in Section 1.07.
“Lead Arrangers” shall mean, collectively, Deutsche Bank Securities Inc.,
Merrill Lynch, Pierce, Fenner & Smith, Incorporated, Fifth Third Bank, JPMorgan
Chase Bank, N.A., SunTrust Robinson Humphrey, Inc., and Goldman Sachs Bank USA,
in their capacities as joint lead arrangers and joint bookrunners hereunder.
“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a proceeding under any Debtor Relief Law, or a
receiver, trustee, conservator, intervenor, administrator, sequestrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory
authority) has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action authorizing or indicating its
consent to or acquiescence in any such proceeding or appointment; provided,
however, that a Lender Insolvency Event shall not be deemed to exist solely as
the result of the acquisition or maintenance of an ownership interest in such
Lender or its Parent Company by a Governmental Authority or an instrumentality
thereof so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Lenders” shall mean (a) each Person listed on Annex A, (b) any Lender providing
an Incremental Term Loan Commitment pursuant to Section 2.12 and any Person that
becomes a Lender from time to time party hereto pursuant to Section 2.15, and
(c) any Person that becomes a “Lender” hereunder pursuant to an Assignment
Agreement, in each case, other than any such Person that ceases to be a Lender
pursuant to an Assignment Agreement or a Borrower Assignment Agreement.
“LIBO Base Rate” shall mean, with respect to any LIBOR Loan for any Interest
Period, the rate per annum equal to the Intercontinental Exchange Benchmark
Administration Ltd. LIBOR (“ICE LIBOR”), as published by Reuters (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at or about 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “LIBO Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in the approximate amount of the LIBOR Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch (or
other Administrative Agent branch or Affiliate) to major banks in the London or
other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
“LIBO Rate” shall mean, for any LIBOR Loan for any Interest Period therefor, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
determined by Administrative Agent to be equal to the LIBO Base Rate for such
Loan for such Interest Period divided by 1 minus the Reserve Requirement (if
any) for such Loan for such Interest Period; provided that the LIBO Rate shall
not be less than 0%. Notwithstanding the foregoing, for purposes of clause (iii)
of the definition of “Alternate Base Rate”, the rates referred to above shall be
the rates as of 11:00 a.m., London, England time, on the date of determination
(rather than the second Business Day preceding the date of determination).
“LIBOR Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “LIBO Rate.”
“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming License covering any Gaming Facility owned, leased,
operated or used by Borrower or any of its Subsidiaries.
“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, security interest, or assignment, hypothecation or encumbrance for
security of any kind, or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than such financing statement or similar
notices filed for informational or precautionary purposes only), or any
conditional sale or other title retention agreement or any lease in the nature
thereof.
“Limited Condition Transaction” shall have the meaning set forth in
Section 1.07.
“Liquor Authority” has the meaning set forth in Section 13.13(a).
“Liquor Laws” has the meaning set forth in Section 13.13(a).
“Litigation Settlement Expense” shall mean any loss, charge, or expense related
to that certain Settlement Agreement and Mutual Release entered into by and
between Wynn Resorts, Limited along with Stephen A. Wynn, Linda Chen, Russell
Goldsmith, Ray R. Irani, Robert J. Miller, John A. Moran, Marc D. Schorr, Alvin
V. Shoemaker, D. Boone Wayson, Kimmarie Sinatra, and Allan Zeman on the one hand
and Universal Entertainment Corp. and Aruze USA, Inc. on the other hand.
“Loans” shall mean the Term Loans.
“Losses” of any Person shall mean the losses, liabilities, claims (including
those based upon negligence, strict or absolute liability and liability in
tort), damages, reasonable expenses, obligations, penalties, actions, judgments,
penalties, fines, suits, reasonable and documented costs or disbursements
(including reasonable fees and expenses of one primary counsel for the Secured
Parties collectively, and any local counsel reasonably required in any
applicable jurisdiction (and solely in the case of an actual or perceived
conflict of interest, where the Persons affected by such conflict inform
Borrower in writing of the existence of an actual or perceived conflict of
interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties), in connection
with any Proceeding commenced or threatened in writing, whether or not such
Person shall be designated a party thereto) at any time (including following the
payment of the Obligations) incurred by, imposed on or asserted against such
Person.
“Management Agreement or IP Licensing Agreement Initial Fiscal Quarter” shall
mean for any Management Agreement or IP Licensing Agreement entered into by a
Credit Party after the Closing Date, the first full fiscal quarter after the
date such Management Agreement or IP Licensing Agreement, as applicable, is
entered into by such Credit Party.
“Management Agreements” shall mean (a) that certain Management Fee and Corporate
Allocation Agreement, dated as of November 20, 2014, between Wynn Massachusetts
and Borrower, (b) that certain Management Agreement, dated December 14, 2004,
between Wynn Las Vegas and Borrower, (c) that certain Corporate Allocation
Agreement, dated as of September 19, 2009, between Wynn Macau, Limited and
Borrower, (d) that certain Amended and Restated Corporate Allocation Agreement,
dated as of September 19, 2009, between Wynn Macau and Borrower, and (e) any
other management agreements in form and substance substantially similar to any
agreement described in clauses (a) through (d).
“Management Fees” shall mean any fees, costs, expenses, or reimbursements
payable by a Subsidiary to a Credit Party (other than a Credit Party to a Credit
Party) pursuant to any and all Management Agreements.
“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U, and Regulation X.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of the Borrower
and its Subsidiaries, taken as a whole and after giving effect to the
Transactions, (b) a material adverse effect on the ability of the Credit Parties
(taken as a whole) to satisfy their material payment Obligations under the
Credit Documents or (c) a material adverse effect on the legality, binding
effect or enforceability against any material Credit Party of the Credit
Documents to which it is a party or any of the material rights and remedies of
any Secured Party thereunder or the legality, priority or enforceability of the
Liens on a material portion of the Collateral; provided, that no litigation
challenging the issuance of a Gaming License (whether in Nevada, Massachusetts,
Macau, or otherwise) or any matters arising therefrom, related thereto or in
connection therewith shall constitute, result or otherwise have (or reasonably
be expected to constitute, result or otherwise have) a Material Adverse Effect.
“Maximum Rate” has the meaning set forth in Section 13.19.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto.
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then making or
accruing an obligation to make contributions, (b) to which any ERISA Entity has
within the preceding five plan years made contributions, including any Person
which ceased to be an ERISA Entity during such five year period, or (c) with
respect to which any Company is reasonably likely to incur liability under Title
IV of ERISA.
“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Available Proceeds” shall mean:
(i)    in the case of any Asset Sale pursuant to Section 10.05(c), the aggregate
amount of all cash payments (including any cash payments received by way of
deferred payment of principal pursuant to a note or otherwise, but only as and
when received) received by any Credit Party directly or indirectly in connection
with such Asset Sale, net (without duplication) of (A) the amount of all
reasonable fees and expenses and transaction costs paid by or on behalf of any
Company in connection with such Asset Sale (including, without limitation, any
underwriting, brokerage or other customary selling commissions and legal,
advisory and other fees and expenses, including survey, title and recording
expenses, transfer taxes and expenses incurred for preparing such assets for
sale, associated therewith); (B) any Taxes paid or estimated in good faith to be
payable by or on behalf of any Company as a result of such Asset Sale (after
application of all credits and other offsets that arise from such Asset Sale);
(C) any amounts applied by such Credit Party to repay Indebtedness that is
secured by a Permitted Lien on the subject Property required to be repaid as a
condition to the purchase or sale of such Property or that are contributed by
such Credit Party to its Subsidiaries to repay Indebtedness of such
Subsidiaries; (D) amounts required to be paid to any Person (other than any
Company) owning a beneficial interest in the subject Property; and (E) amounts
reserved, in accordance with GAAP, against any liabilities associated with such
Asset Sale and retained by Borrower or any of its Subsidiaries after such Asset
Sale and related thereto, including pension and other post-employment benefit
liabilities, purchase price adjustments, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as reflected in an Officer’s Certificate delivered to
Administrative Agent; provided, that Net Available Proceeds shall include any
cash payments received upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (E) of this clause (i) or, if such liabilities have not been
satisfied in cash and such reserve is not reversed within eighteen (18) months
after such Asset Sale, the amount of such reserve;
(ii)    in the case of any Casualty Event, the aggregate amount of cash proceeds
of insurance, condemnation awards and other compensation (excluding proceeds
constituting business interruption insurance or other similar compensation for
loss of revenue, but including the proceeds of any disposition of Property
pursuant to Section 10.05(l)) received by the Person whose Property was subject
to such Casualty Event in respect of such Casualty Event net of (A) fees and
expenses incurred by or on behalf of any Company in connection with recovery
thereof, (B) repayments of Indebtedness (other than Indebtedness hereunder) to
the extent secured by a Lien on such Property that is permitted by the Credit
Documents and that is not junior to the Lien thereon securing the Obligations,
and (C) any Taxes paid or payable by or on behalf of any Company in respect of
the amount so recovered (after application of all credits and other offsets
arising from such Casualty Event) and amounts required to be paid to any Person
(other than any Company) owning a beneficial interest in the subject Property;
provided that, in the case of a Casualty Event with respect to property that is
subject to a lease entered into for the purpose of, or with respect to,
operating or managing a Facility, such cash proceeds shall not constitute Net
Available Proceeds to the extent, and for so long as, such cash proceeds are
required, by the terms of such lease, (x) to be paid to the holder of any
mortgage, deed of trust or other security agreement securing indebtedness of the
lessor or (y) to be paid to, or for the account of, the lessor or deposited in
an escrow account to fund rent and other amounts due with respect to such
property and costs to preserve, stabilize, repair, replace or restore such
property (in accordance with the provisions of the applicable lease); and
(iii)    in the case of any Debt Issuance, the aggregate amount of all cash
received in respect thereof by the Person consummating such Debt Issuance in
respect thereof net of all investment banking fees, discounts and commissions,
legal fees, consulting fees, accountants’ fees, underwriting discounts and
commissions and other fees and expenses, actually incurred in connection
therewith.
“Nevada Collateral Agent” shall mean Bank of America, N.A., as collateral agent
under the Collateral Agency Agreement.
“New Term Loan Commitments” has the meaning set forth in Section 2.12(a).
“New Term Loans” has the meaning set forth in Section 2.12(a).
“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.
“Notes” shall mean the promissory notes substantially in the form of Exhibit A.
“Notice of Borrowing” shall mean a notice of borrowing substantially in the form
of Exhibit B or such other form as is reasonably acceptable to Administrative
Agent.
“Notice of Continuation/Conversion” shall mean a notice of
continuation/conversion substantially in the form of Exhibit C or such other
form as is reasonably acceptable to Administrative Agent.
“Obligations” shall mean all amounts, liabilities and obligations, direct or
indirect, contingent or absolute, of every type or description, and at any time
existing, owing by any Credit Party to any Secured Party or any of its Agent
Related Parties or their respective successors, transferees or assignees
pursuant to the terms of any Credit Document, or any Credit Swap Contract
(including in each case interest, fees, costs or charges accruing or obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), whether or not the right of such Person to payment in respect of
such obligations and liabilities is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured and whether or not such claim is
discharged, stayed or otherwise affected by any bankruptcy case or insolvency or
liquidation proceeding.
“OFAC” has the meaning set forth in Section 8.22(b)(v).
“Officer’s Certificate” shall mean, as applied to any entity, a certificate
executed on behalf of such entity (or such entity’s manager or member or general
partner, as applicable) by its chairman of the Board of Directors (or functional
equivalent) (if an officer), its chief executive officer, its president, any of
its vice presidents, its chief financial officer, its chief accounting officer
or its treasurer or controller (in each case, or an equivalent officer) in their
official (and not individual) capacities.
“Open Market Assignment and Assumption Agreement” shall mean an Open Market
Assignment and Assumption Agreement substantially in the form attached as
Exhibit L hereto or such other form as is reasonably acceptable to
Administrative Agent.
“Organizational Document” shall mean, relative to any Person, its certificate of
incorporation, its certificate of formation or articles of organization, its
certificate of partnership, its by-laws, its partnership agreement, its limited
liability company or operating agreement, its memorandum or articles of
association, share designations or similar organization documents and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its authorized Equity Interests.
“Other Applicable Indebtedness” shall mean Indebtedness incurred pursuant to
Section 10.01(c), (g) and (n).
“Other Connection Taxes” shall mean, with respect to any Agent or Lender, Taxes
imposed as a result of a present or former connection between such Agent or
Lender and the jurisdiction imposing such Tax (other than connections arising
from such Agent or Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document).
“Other First Lien Indebtedness” shall mean outstanding Indebtedness that is not
incurred under this Agreement and that (a) is secured by the Collateral on a
pari passu basis with the Obligations and (b) is Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness, or Incremental Equivalent
Debt.
“Other Junior Indebtedness” shall mean Permitted Unsecured Indebtedness,
Permitted Second Lien Indebtedness, Permitted Unsecured Refinancing Debt,
Permitted Second Priority Refinancing Debt, Indebtedness incurred pursuant to
Section 10.01(n), or Incremental Equivalent Debt that is secured by a Lien on
Collateral junior to the Liens securing the Obligations or that is unsecured.
“Other Taxes” has the meaning set forth in Section 5.06(e).
“Other Term Loan Commitments” shall mean one or more Tranches of term loan
commitments hereunder that result from a Refinancing Amendment.
“Other Term Loans” shall mean one or more Tranches of Term Loans that result
from a Refinancing Amendment.
“Paid in Full” or “Payment in Full” and any other similar terms, expressions or
phrases shall mean, at any time, (a) with respect to obligations other than the
Obligations or the Secured Obligations (as defined in the Pledge Agreement), the
payment in full of all of such obligations and (b) with respect to the
Obligations or the Secured Obligations (as defined in the Pledge Agreement), the
irrevocable termination of all Commitments, the payment in full in cash of all
Obligations (in each case, except Unasserted Obligations), including principal,
interest, fees, costs (including post-petition interest, fees, costs and charges
even if such interest, fees costs and charges are not an allowed claim
enforceable against any Credit Party in a bankruptcy case under applicable law)
and premium (if any). For purposes of this definition, “Unasserted Obligations”
shall mean, at any time, contingent indemnity obligations in respect of which no
claim or demand for payment has been made at such time.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit N hereto or such other form as is
reasonably acceptable to Administrative Agent.
“Participant Register” has the meaning set forth in Section 13.05(a).
“Patriot Act” has the meaning set forth in Section 8.22(a).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.
“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
any Company is reasonably likely to incur liability under Title IV of ERISA.
“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date (the “Initial Perfection Certificate”), executed and
delivered by Borrower on behalf of Borrower and each of the Guarantors existing
on the initial Funding Date, and each other Perfection Certificate (which shall
be substantially in the form of Exhibit J or such other form as is reasonably
acceptable to Administrative Agent) executed and delivered by the applicable
Credit Party from time to time, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 9.04(h).
“Permits” has the meaning set forth in Section 8.15.
“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation, or otherwise, by a Credit Party of all or substantially all of
the business, property or assets of, or Equity Interests in, a Person or any
division or line of business of a Person so long as (a) immediately after a
binding contract with respect thereto is entered into between such Credit Party
and the seller with respect thereto and after giving pro forma effect to such
acquisition and related transactions, no Event of Default has occurred and is
continuing or would result therefrom and, immediately after giving effect
thereto the Consolidated Secured Leverage Ratio calculated on a Pro Forma Basis
shall not exceed 5.00 to 1.00 as of the most recent Calculation Date,
(b) immediately after giving effect thereto, Borrower shall be in compliance
with Section 10.11, and (c) with respect to a Permitted Acquisition in excess of
$50.0 million, Borrower has delivered to Administrative Agent an Officer’s
Certificate to the effect set forth in clauses (a) through (c) above, together
with all relevant financial information for the Person or assets to be acquired.
“Permitted Business” shall mean any business of the type in which the Credit
Parties are engaged or proposed to be engaged on the date of this Agreement,
including any business, the primary focus of which, is in the hospitality,
gaming, leisure or consumer industries, or any business reasonably related,
incidental or ancillary thereto (including assets or businesses complementary
thereto).
“Permitted Business Assets” shall mean (a) one or more Permitted Businesses,
(b) a controlling equity interest in any Person whose assets consist primarily
of one or more Permitted Businesses, (c) assets that are used or useful in a
Permitted Business or (d) any combination of the preceding clauses (a), (b) and
(c), in each case, as determined by Borrower’s Board of Directors or a
Responsible Officer or other management of a Credit Party acquiring such assets,
in each case, in its good faith judgment.
“Permitted First Lien Indebtedness” shall mean any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a pari passu basis to the Liens securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets other than the Collateral, (b) the
holders of such Indebtedness (or their representative) and Administrative Agent
shall be party to the Pari Passu Intercreditor Agreement, (c) is not scheduled
to mature prior to the Final Maturity Date then in effect at the time of
issuance (excluding bridge facilities allowing extensions on customary terms to
at least such Final Maturity Date), (d) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, (e) the terms
(excluding maturity, amortization, pricing, fees, rate floors, premiums,
optional prepayment or optional redemption provisions) applicable to any such
Indebtedness shall be (as determined by Borrower in good faith) substantially
consistent with those applicable to any then-existing Term Facility Loans as
existing on the date of incurrence of such Indebtedness except, to the extent
such terms (A) at the option of Borrower (1) reflect market terms and conditions
(taken as a whole) at the time of incurrence or issuance (as determined by
Borrower in good faith); provided that, if any financial maintenance covenant is
added for the benefit of any such Indebtedness, such financial maintenance
covenant shall also be applicable to the Term Facility Loans (except to the
extent such financial maintenance covenant applies only to periods after the
Final Maturity Date applicable to the Term Facility Loans) or (2) are not
materially more restrictive to Borrower (as determined by Borrower in good
faith), when taken as a whole, than the terms of the Term Facility Loans (other
than, in the case of any bridge facility, covenants, defaults and remedy
provisions customary for bridge financings and except for covenants or other
provisions applicable only to periods after the Final Maturity Date applicable
to the Term Facility Loans) (it being understood that any such Indebtedness may
provide for the ability to participate (i) with respect to any borrowings,
voluntary prepayments or voluntary commitment reductions, on a pro rata basis or
less than pro rata basis with the applicable Loans or facility and (ii) with
respect to any mandatory prepayments, on a pro rata basis or less than pro rata
basis with the applicable Loans (and on a greater than pro rata basis with
respect to prepayments of any such Indebtedness with the proceeds of permitted
refinancing Indebtedness), or (B) are (1) added to the Term Facility Loans,
(2) applicable only after the Final Maturity Date applicable to the Term
Facility Loans, or (3) otherwise reasonably satisfactory to Administrative Agent
(it being understood that to the extent any financial maintenance covenant is
added for the benefit of any such Indebtedness, no consent shall be required
from Administrative Agent or any of the Lenders to the extent that such
financial maintenance covenant (together with any related “equity cure”
provisions) is also added for the benefit of any corresponding Term Facility
Loans), and (f) other than in the case of a revolving facility or Indebtedness
incurred pursuant to the Bridge Commitment Letter (in which case the stated
maturity thereof may be no less than 364 days), does not have a Weighted Average
Life to Maturity (excluding the effects of any prepayments of Term Loans
reducing amortization) that is shorter than that of any outstanding Term Loans
(excluding bridge facilities allowing extensions on customary terms at least to
such Final Maturity Date) (provided that the Weighted Average Life to Maturity
may be shorter if the stated maturity of any principal payment (including any
amortization payments) is not earlier than the earlier of (i) the stated
maturity of any then-outstanding Term Loans or (ii) the Final Maturity Date then
in effect at the time of issuance or incurrence) (excluding bridge facilities
allowing extensions on customary terms at least to such Final Maturity Date).
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of senior secured notes or loans;
provided that (a) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets other than the Collateral, (b) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (c) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, and (d) the holders of such Indebtedness (or
their representative) and Administrative Agent shall be party to the Pari Passu
Intercreditor Agreement.
“Permitted Junior Debt Conditions” shall mean that such applicable debt (i) does
not have a scheduled maturity date prior to the date that is 91 days after the
Final Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date), (ii) does not have a Weighted Average Life to Maturity
(excluding the effects of any prepayments of Term Loans reducing amortization)
that is shorter than that of any outstanding Term Loans (excluding bridge
facilities allowing extensions on customary terms to at least ninety-one (91)
days after the Final Maturity Date), (iii) shall not have any scheduled
principal payments or be subject to any mandatory redemption, prepayment, or
sinking fund (except for customary change of control (and, in the case of
convertible or exchangeable debt instruments, delisting) provisions and, in the
case of bridge facilities, customary mandatory redemptions or prepayments with
proceeds of Permitted Refinancings thereof (which Permitted Refinancings would
constitute Junior Financing) or Equity Issuances, and customary asset sale
provisions that permit application of the applicable proceeds to the payment of
the Obligations prior to application to such Junior Financing) due prior to the
date that is ninety-one (91) days after the Final Maturity Date then in effect
at the time of issuance (excluding bridge facilities allowing extensions on
customary terms to at least ninety-one (91) days after such Final Maturity Date)
and (iv) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors.
“Permitted Liens” has the meaning set forth in Section 10.02.
“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided that: (a) no Default or Event of Default shall
have occurred and be continuing or would arise therefrom; (b) any such
refinancing Indebtedness shall (i) not have a stated maturity or, other than in
the case of a revolving credit facility, a Weighted Average Life to Maturity
that is shorter than that of the Indebtedness being refinanced (provided that
the stated maturity or Weighted Average Life to Maturity may be shorter if the
stated maturity of any principal payment (including any amortization payments)
is not earlier than the earlier of (1) the stated maturity of such Indebtedness
in effect prior to such refinancing or (2) 91 days after the Final Maturity Date
in effect at the time of issuance), (ii) if the Indebtedness being refinanced is
subordinated to the Obligations by its terms or by the terms of any agreement or
instrument relating to such Indebtedness, be at least as subordinate to the
Obligations as the Indebtedness being refinanced (and unsecured if the
refinanced Indebtedness is unsecured) and (iii) be in a principal amount that
does not exceed the principal amount so refinanced, plus, accrued interest,
plus, any premium or other payment required to be paid in connection with such
refinancing, plus, the amount of fees and expenses of Borrower or any Guarantor
incurred in connection with such refinancing, plus, any unutilized commitments
thereunder; and (c) the obligors on such refinancing Indebtedness shall be the
obligors on such Indebtedness being refinanced; provided, however, that (i) the
borrower of the refinancing indebtedness shall be Borrower or the borrower of
the indebtedness being refinanced and (ii) any Credit Party shall be permitted
to guarantee any such refinancing Indebtedness of any other Credit Party.
“Permitted Second Lien Indebtedness” shall mean any Indebtedness of Borrower
(and Contingent Obligations of the Guarantors in respect thereof) that (a) is
secured by the Collateral on a second priority (or other junior priority) basis
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and any Permitted First Lien
Indebtedness and is not secured by any property or assets other than the
Collateral, (b) meets the Permitted Junior Debt Conditions and (c) the holders
of such Indebtedness (or their representative) shall be party to the Second Lien
Intercreditor Agreement (as “Second Priority Debt Parties”) with the
Administrative Agent.
“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of second lien (or other junior lien)
secured notes or second lien (or other junior lien) secured loans; provided that
(a) such Indebtedness is secured by the Collateral on a second priority (or
other junior priority) basis to the liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and any
Permitted First Lien Indebtedness and is not secured by any property or assets
other than the Collateral, (b) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness (provided, that such Indebtedness may be secured by a
Lien on the Collateral that is junior to the Liens securing the Obligations and
the obligations in respect of any Permitted First Priority Refinancing Debt and
Permitted First Lien Indebtedness, notwithstanding any provision to the contrary
contained in the definition of “Credit Agreement Refinancing Indebtedness”),
(c) the holders of such Indebtedness (or their representative) shall be party to
the Second Lien Intercreditor Agreement (as “Second Priority Debt Parties”) with
the Administrative Agent and (d) meets the Permitted Junior Debt Conditions.
“Permitted Unsecured Indebtedness” shall mean any unsecured Indebtedness of
Borrower (and Contingent Obligations of the Guarantors in respect thereof) that
meets the Permitted Junior Debt Conditions or is Junior Financing. For the
avoidance of doubt, Disqualified Capital Stock shall not constitute Permitted
Unsecured Indebtedness.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by a Credit Party in the form of one or more series of senior unsecured
notes or loans; provided that (a) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness and (b) meets the Permitted Junior Debt Conditions.
“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity.
“Pledge Agreement” shall mean a pledge agreement substantially in the form of
Exhibit G among the Credit Parties and Collateral Agent, as the same may be
amended in accordance with the terms thereof and hereof.
“Pledged Collateral” has the meaning set forth in the Pledge Agreement.
“Principal Office” shall mean the principal office of Administrative Agent,
located on the Closing Date at 60 Wall Street, New York, NY 10005, or such other
office as may be designated in writing by Administrative Agent.
“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant or calculation of any ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.06.
“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.
“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Lender” has the meaning set forth in Section 9.04.
“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred (except in the case of a refinancing) within 270 days
after such acquisition of such Property or the incurrence of such costs by such
Person.
“Qualified Capital Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which is not Disqualified Capital Stock.
“Qualified Contingent Obligation” shall mean Contingent Obligations permitted by
Section 10.04 in respect of (a) Indebtedness of any Joint Venture in which any
Credit Party owns (directly or indirectly) at least 25% of the Equity Interest
of such Joint Venture or (b) Indebtedness of Facilities (and properties
ancillary or related thereto) with respect to which any Credit Party (directly
or indirectly through Subsidiaries) entered into a management or similar
contract and such contract remains in full force and effect at the time such
Contingent Obligations are incurred.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligations, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Act of Terrorism” shall mean (a) any Act of Terrorism which occurs
on any property of Borrower or its Affiliates or in which Borrower or any of its
Affiliates, or any property of any of them, is the target or (b) any Act of
Terrorism which occurs at any gaming facility or material hospitality
establishment in any market in which Borrower or any of its Affiliates operates
a Facility.
“Quarter” shall mean each three month period ending on March 31, June 30,
September 30, and December 31.
“Quarterly Dates” shall mean the last Business Day of each Quarter in each year,
commencing with the last Business Day of the first full Quarter after the
Closing Date.
“Real Property” shall mean, as to any Person, all the right, title and interest
of such Person in and to land, improvements and appurtenant fixtures, including
leaseholds.
“redeem” shall mean redeem, repurchase, repay, defease (covenant or legal),
Discharge or otherwise acquire or retire for value; and “redemption” and
“redeemed” have correlative meanings.
“refinance” shall mean refinance, renew, extend, exchange, replace, defease
(covenant or legal) (with proceeds of Indebtedness), Discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.
“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to Administrative Agent and Borrower executed
by each of (a) Borrower, (b) Administrative Agent, (c) each additional Lender
and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.15.
“Register” has the meaning set forth in Section 2.08(c).
“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Related Indemnified Person” has the meaning set forth in Section 13.03(b).
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Removal Effective Date” has the meaning set forth in Section 12.06(b).
“Replaced Lender” has the meaning set forth in Section 2.11(a).
“Replacement Lender” has the meaning set forth in Section 2.11(a).
“Repricing Transaction” shall mean (i) the incurrence by Borrower of a new
tranche of replacement term loans under this Agreement (including by way of
conversion of Term Facility Loans into any such new tranche of replacement term
loans) (x) having an effective interest rate margin for the respective Type of
such replacement term loan that is less than the Applicable Margin for Term
Facility Loans of the respective Type (with the comparative determinations of
such margins to be made by Administrative Agent (consistent with generally
acceptable financial practices) and to be made after taking into account all
upfront or similar fees or original issue discount (amortized assuming a 4-year
life to maturity (or, if less, the stated life to maturity at the time of
incurrence of the applicable Indebtedness) of such tranche of replacement term
loans or Term Facility Loans, as the case may be) payable to all Lenders holding
such replacement term loans or Term Facility Loans, as the case may be, but
exclusive of any arrangement, structuring, or other fees payable in connection
therewith that are not shared with all Lenders (in their capacity as such)
holding such tranche of replacement term loans or Term Facility Loans, as the
case may be, after giving effect to the syndication thereof) (excluding any such
loans incurred in connection with a Change of Control or a Transformative
Acquisition and any such loan that is not made for the primary purposes of
reducing overall yield) and (y) the proceeds of which are used to repay, in
whole or in part, principal of outstanding Term Facility Loans (it being
understood that a conversion of Term Facility Loans into any such new tranche of
replacement term loans shall constitute a repayment of principal of outstanding
Term Facility Loans), (ii) any amendment, waiver, or other modification to this
Agreement which would have the effect of reducing the Applicable Margin for Term
Facility Loans (with the determination of such effective reduction to be made in
accordance with the applicable provisions set forth in the parenthetical
appearing in preceding clause (i)(x)), excluding any such amendment, waiver, or
modification entered into in connection with a Change of Control or a
Transformative Acquisition, and/or (iii) the incurrence by Borrower or any of
its Subsidiaries of (x) any Incremental Term Loans, (y) any other term loans
(which, for the avoidance of doubt, does not include bonds) other than under
this Agreement, or (z) any other bank debt other than under this Agreement (such
other term loans referred to in clause (y) above in this clause (iii) and such
other bank debt referred to in clause (z) above in this clause (iii) are
individually referred to as “Other Debt”), the proceeds of which are used in
whole or in part to prepay outstanding Term Facility Loans (except to the extent
any such Incremental Term Loans or Other Debt is incurred in connection with a
Change of Control or a Transformative Acquisition) if such Incremental Term
Loans or Other Debt has an effective interest rate margin for the respective
Type of such replacement term loan that is less than the Applicable Margin for
Term Facility Loans at the time of the prepayment thereof (with the comparative
determination of such margins to be made by Administrative Agent (consistent
with generally acceptable financial practices) taking into account all upfront
or similar fees or original issue discount (amortized assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Indebtedness) of such Incremental Term Loans or Other Debt)
payable to all lenders holding such Incremental Term Loans or Other Debt, as the
case may be, but exclusive of any arrangement, structuring or other fees payable
in connection therewith that are not shared with all Lenders (in their capacity
as such) holding such Incremental Term Loans or Other Debt, as the case may be,
after giving effect to the syndication thereof). Any such determination by
Administrative Agent as contemplated by preceding clauses (i)(x), (ii), and
(iii) shall be conclusive and binding on all Lenders holding Term Facility
Loans.
“Required Lenders” shall mean, as of any date of determination: (a) prior to the
Closing Date, Lenders holding more than 50% of the aggregate amount of the
Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Loans and unutilized Commitments then outstanding represents more
than 50% of the aggregate sum (without duplication) of all outstanding Loans of
all Non-Defaulting Lenders and all unutilized Commitments of all Non-Defaulting
Lenders.
“Required Tranche Lenders” shall mean: (a) with respect to Term Facility Loans,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the Term
Facility Loans and unutilized Term Facility Commitments of all Non-Defaulting
Lenders then outstanding; (b) with respect to Lenders having Incremental Term
Loans or Incremental Term Loan Commitments, Lenders having more than 50% of the
aggregate sum of the Incremental Term Loans and unutilized Incremental Term Loan
Commitments then outstanding, (c) for each Extension Tranche, if applicable,
with respect to Lenders having Extended Term Loans or commitments in respect of
Extended Term Loans, in each case, in respect of such Extension Tranche,
Non-Defaulting Lenders having more than 50% of the aggregate sum of such
Extended Term Loans and commitments of all Non-Defaulting Lenders in respect
thereof, as applicable, then outstanding; and (d) for each Tranche of Other Term
Loans, Non-Defaulting Lenders having more than 50% of the aggregate sum of such
Other Term Loans and unutilized Other Term Loan Commitments of all
Non-Defaulting Lenders then outstanding.
“Requirement of Law” shall mean, as to any Person, any Law or determination of
an arbitrator or any Governmental Authority, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.
“Reserve Requirement” shall mean, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to LIBOR funding by member banks (currently referred
to as “Eurocurrency liabilities”). The LIBO Rate for each outstanding LIBOR Loan
shall be adjusted automatically as of the effective date of any change in the
Reserve Requirement.
“Resignation Effective Date” has the meaning set forth in Section 12.06(a).
“Responsible Officer” shall mean the chief executive officer of Borrower, the
president of Borrower (if not the chief executive officer), any senior or
executive vice president of Borrower, the chief financial officer, the chief
accounting officer or treasurer of Borrower or, with respect to financial
matters, the chief financial officer, chief accounting officer, senior financial
officer or treasurer of Borrower.
“Restricted Payment” shall mean dividends (in cash, Property, or obligations)
on, or other payments or distributions (including return of capital) on account
of, or the setting apart of money for a sinking or other analogous fund for, or
the purchase, redemption, retirement, defeasance, termination, repurchase or
other acquisition of, any Equity Interests or Equity Rights (other than any
payment made relating to any Transfer Agreement) in any Credit Party, but
excluding dividends, payments, or distributions paid through the issuance of
additional shares of Qualified Capital Stock and any redemption, retirement, or
exchange of any Qualified Capital Stock in such Credit Party through, or with
the proceeds of, the issuance of Qualified Capital Stock in any Credit Party.
“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereto.
“Sanction(s)” shall mean any economic or trade or financial sanction or
restrictive measures or trade embargo enacted, administered, imposed or enforced
by the United States Government (including, without limitation, OFAC and the
U.S. Department of State), the United Nations Security Council, the European
Union or any member state thereof, Her Majesty’s Treasury or other relevant
sanctions authority.
“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.
“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit O hereto or such other form as is
reasonably acceptable to Administrative Agent.
“Section 9.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.04(a) or (b), together with the
accompanying certificate of a Responsible Officer of Borrower delivered, or
required to be delivered, pursuant to Section 9.04(c).
“Secured Parties” shall mean the Agents, the Lenders, and any Swap Provider that
is party to a Credit Swap Contract.
“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.
“Security Documents” shall mean the Pledge Agreement, the Collateral Agency
Agreement and each other security document or pledge agreement, instrument, or
other document required by applicable local law or otherwise executed and
delivered by a Credit Party to grant or perfect a security interest in any
Property acquired or developed that is of the kind and nature that would
constitute Collateral on the Closing Date, and any other document, agreement or
instrument utilized to pledge or grant as collateral for the Obligations any
Property of whatever kind or nature.
“Shared Fixed Incremental Amount” shall mean, as of any date of determination,
(a) $250.0 million minus (b)(i) the aggregate principal amount of all
Incremental Term Loan Commitments incurred or issued in reliance on the Shared
Fixed Incremental Amount and (ii) the aggregate principal amount of all
Incremental Equivalent Debt incurred or issued in reliance on Section 10.01(m)
in reliance on the Shared Fixed Incremental Amount.
“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.
“Specified Transaction” shall mean any (a) incurrence or repayment of
Indebtedness (other than for working capital purposes), (b) Investment or other
action that results in a Person becoming a Guarantor, (c) Permitted Acquisition
or other Acquisition, (d) Asset Sale, and (e) Acquisition or Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person.
“Subordination Agreement” shall mean each Subordination Agreement, substantially
in the form of Exhibit P, among the Administrative Agent, the applicable Credit
Parties and the providers of any Intercompany Indebtedness.
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.
“Substituted Consolidated EBITDA” shall mean with respect to any fiscal quarter,
the greater of Consolidated EBITDA relating to any Management Agreement or IP
Licensing Agreement for such fiscal quarter (a) during the immediately preceding
fiscal year corresponding to such fiscal quarter and (b) immediately preceding
the fiscal quarter in which the applicable Qualifying Act of Terrorism shall
have occurred, in each case subject to customary seasonal adjustments (as
determined in good faith by Borrower).
“Supermajority Lenders” shall mean, as of any date of determination: (a) prior
to the Closing Date, Lenders holding more than 66 2/3% of the aggregate amount
of the Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Loans and unutilized Commitments then outstanding represents more
than 66 2/3% of the aggregate sum (without duplication) of all outstanding Loans
of all Non-Defaulting Lenders and all unutilized Commitments of all
Non-Defaulting Lenders.
“Supplemental Credit Party Financial Information” shall mean a presentation of
the revenues and Consolidated EBITDA of the Credit Parties for the period
presented as well as the amount of cash and cash equivalents and outstanding
Indebtedness of the Credit Parties as of the last day of the period presented,
in each case in the form to be reasonably agreed between the Borrower and the
Administrative Agent. 
“Support Guaranties” shall mean (a) that certain Completion Guaranty, dated as
of November 20, 2014, between Borrower and DB, (b) that certain Recourse
Indemnity Agreement, dated as of July 25, 2018, among Borrower, PPF Retail, LLC,
a Delaware limited liability company, and Crown Retail Services, LLC, a New York
limited liability company, in favor of United Overseas Bank Limited, New York
Agency, (c) that certain Hazardous Materials Indemnity Agreement, dated as of
July 25, 2018, among Borrower, Wynn/CA Plaza Property Owner, LLC, a Nevada
limited liability company, and Wynn/CA Property Owner, LLC, a Nevada limited
liability company, for the benefit of United Overseas Bank Limited, New York
Agency and (d) any other completion guaranties or other guaranties in form and
substance substantially similar to any agreement described in clauses (a)
through (c) that is provided by a Credit Party in support of obligations of its
Subsidiaries or Joint Ventures.
“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate swap agreement, swap option, currency option or any other
similar agreement (including any option to enter into any of the foregoing) and
is designed to protect any Company against fluctuations in interest rates,
currency exchange rates, commodity prices, or similar risks (including any
Interest Rate Protection Agreement). For the avoidance of doubt, the term “Swap
Contract” includes, without limitation, any call options, warrants and capped
calls entered into as part of, or in connection with, an issuance of convertible
or exchangeable debt by any Credit Party.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Provider” shall mean any Person that is a party to a Swap Contract with
Borrower and/or any of the Guarantors if such Person was, at the date of
entering into such Swap Contract, a Lender or Agent or Affiliate of a Lender or
Agent, and such Person executes and delivers to Administrative Agent a letter
agreement in form and substance reasonably acceptable to Administrative Agent
pursuant to which such Person (a) appoints Collateral Agent as its agent under
the applicable Credit Documents and (b) agrees to be bound by the provisions of
Section 12.03.
“T/C Percentage” of any Lender with respect to a Tranche of Commitments at any
time shall mean a fraction (expressed as a percentage) the numerator of which is
the Commitment under such Tranche of such Lender at such time and the
denominator of which is the total Commitments under such Tranche at such time;
provided, however, that if the T/C Percentage of any Lender with respect to a
Tranche of Commitments is to be determined after the total Commitments under
such Tranche have been terminated, then the T/C Percentage of such Lender under
such Tranche of Commitments shall be determined immediately prior (and without
giving effect) to such termination but after giving effect to any assignments
after termination of the Commitments under such Tranche.
“Tax Indemnification Agreement” means the Tax Indemnification Agreement, dated
as of September 24, 2002, among Borrower, Valvino Lamore, Stephen A. Wynn, Aruze
USA, Baron Asset Fund, a Massachusetts business trust, on behalf of the Baron
Asset Fund Series, Baron Asset Fund, a Massachusetts business trust, on behalf
of the Baron Growth Fund Series, and Kenneth R. Wynn Family Trust dated February
20, 1985.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term Facility Commitment” shall mean, for each Lender, the obligation of such
Lender to make Loans pursuant to Section 2.01(a) hereof on the Closing Date in a
principal amount not to exceed the amount of such Lender’s Commitments as set
forth on Annex A, as the same may be (a) changed pursuant to Section 13.05(b) or
(b) reduced or terminated from time to time pursuant to Section 2.04 or
Section 11.01. The aggregate principal amount of the Term Facility Commitments
of all Lenders as of the Closing Date is $500,000,000.00.
“Term Facility Loans” shall mean collectively, the term loans made pursuant to
Section 2.01(a).
“Term Facility Maturity Date” shall mean the date that is the sixth anniversary
of the Closing Date.
“Term Loan Extension Request” shall have the meaning provided in
Section 2.13(a).
“Term Loans” shall mean, collectively, the Term Facility Loans, any Incremental
Term Loans, any Extended Term Loans, and any Other Term Loans.
“Test Period” shall mean, for any date of determination, the period of the four
most recently ended consecutive fiscal quarters of the Credit Parties for which
quarterly or annual financial statements have been delivered or are required to
have been delivered to Administrative Agent or have been filed with the SEC.
“Tranche” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders: (a) Lenders having Term Facility Loans,
(b) Lenders having Term Facility Commitments, and (c) Lenders having such other
Tranche of Loans or Commitments created pursuant to an Extension Amendment,
Incremental Joinder Agreement or Refinancing Amendment, and (ii) when used with
respect to Loans or Commitments, each of the following classes of Loans or
Commitments: (a) Term Facility Loans, (b) Term Facility Commitments, and
(c) such other Tranche of Loans or Commitments created pursuant to an
Incremental Joinder Agreement, Extension Amendment, or Refinancing Amendment.
“Transactions” shall mean, collectively, (a) the entering into of this Agreement
and the other Credit Documents and the borrowings hereunder on the Closing Date
and (b) the payment of fees and expenses in connection with the foregoing.
“Transfer Agreement” shall mean any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Guarantor (or any Person that was a Guarantor) or any Gaming Facility.
“Transformative Acquisition” means any acquisition or investment (including by
merger or consolidation) by any Credit Party that (i) is not permitted by the
terms of the Credit Documents immediately prior to the consummation of such
acquisition or investment or (ii) if permitted by the terms of the Credit
Documents immediately prior to the consummation of such acquisition or
investment, would not provide the Credit Parties with adequate flexibility under
the Credit Documents for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrower acting in
good faith.
“Trigger Event” shall mean the transfer of shares of Equity Interests of any
Guarantor or any Gaming Facility into trust or other similar arrangement
required by any Gaming Authority from time to time.
“Type” has the meaning set forth in Section 1.03.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable state or other jurisdiction.
“Unaffiliated Joint Ventures” shall mean any joint venture of any Credit Party;
provided, however, that (i) all Investments in, and other transactions entered
into with, such joint venture by any Credit Party were made in compliance with
this Agreement and (ii) no Affiliate (other than Borrower or any Subsidiary or
any other Unaffiliated Joint Venture) or officer or director of Borrower or any
of its Subsidiaries owns any Equity Interest, or has any material economic
interest, in such joint venture (other than through Borrower (directly or
indirectly through its Subsidiaries)). No Subsidiary of Borrower shall be an
Unaffiliated Joint Venture.
“United States” shall mean the United States of America.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.06(b)(ii).
“Voting Stock” shall mean, with respect to any Person, the Equity Interests,
participations, rights in, or other equivalents of, such Equity Interests, and
any and all rights, warrants or options exchangeable for or convertible into
such Equity Interests of such Person, in each case, that ordinarily has voting
power for the election of directors (or Persons performing similar functions) of
such Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.
“Weighted Average Life to Maturity” shall mean, on any date and with respect to
the aggregate amount of the Term Loans (or any applicable portion thereof), an
amount equal to (a) the scheduled repayments of such Term Loans to be made after
such date, multiplied by the number of days from such date to the date of such
scheduled repayments divided by (b) the aggregate principal amount of such Term
Loans.
“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person. Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of Borrower.
“Withdrawal Liability” shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.
“Working Capital” means, for any Person at any date, the amount (which may be a
negative number) of the Consolidated Current Assets of such Person minus the
Consolidated Current Liabilities of such Person at such date; provided that, for
purposes of calculating Working Capital, increases or decreases in Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the effects of purchase
accounting or (c) the impact of non-cash items on Consolidated Current Assets
and Consolidated Current Liabilities. For purposes of calculating Working
Capital (i) for any period in which a Permitted Acquisition or other Acquisition
occurs, the “consolidated current assets” and “consolidated current liabilities”
of any Person, property, business, or asset so acquired (determined on a basis
consistent with the corresponding definitions herein, with appropriate reference
changes) shall be excluded and (ii) for any period in which any Person,
property, business, or asset is sold, transferred, or otherwise disposed of,
closed, or classified as discontinued operations by any Credit Party, the
“consolidated current assets” and “consolidated current liabilities” of any
Person, property, business, or asset so sold, transferred, or otherwise disposed
of, closed, or classified as discontinued operations (determined on a basis
consistent with the corresponding definitions herein, with appropriate reference
changes) shall be excluded.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
“Wynn America” shall mean Wynn America, LLC, a Nevada limited liability company.
“Wynn Las Vegas” shall mean Wynn Las Vegas LLC, a Nevada limited liability
company.
“Wynn Macau” shall mean Wynn Resorts (Macau), S.A., a company incorporated under
the laws of Macau.
“Wynn Macau, Limited” shall mean Wynn Macau, Limited, an exempt company with
limited liability under the laws of the Cayman Islands.
“Wynn Massachusetts” shall mean Wynn MA LLC, a Nevada limited liability company.
“Wynn Massachusetts Project” shall mean the casino resort and related amenities
to be developed by Borrower and its Subsidiaries in Everett, Massachusetts.
“Wynn Massachusetts Project Opening Date” shall mean the date the Wynn
Massachusetts Project is open to the general public.
“Wynn Trademarks” shall mean all trademarks (including service marks), slogans,
logos, certification marks, trade dress, uniform resource locators (URL’s),
domain names, corporate names, brand names, and trade names, whether registered
or unregistered, and all registrations and applications for the foregoing
(whether statutory or common law and whether established, applied for or
registered in the United States or any other country or any political
subdivision thereof), together with the goodwill associated with the foregoing,
now or hereafter owned by or registered to (including any applications filed by)
any Borrower or Guarantor, including any and all of the foregoing using or
incorporating the mark “WYNN”.


SECTION 1.02.    Accounting Terms and Determinations. Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters shall be made in accordance with GAAP as in effect on the
Closing Date consistently applied for all applicable periods, and all accounting
or financial terms shall have the meanings ascribed to such terms by GAAP;
provided, that, except as otherwise explicitly provided in this Agreement, all
such computations and determinations shall not be on a consolidated basis with
any Person (including any Subsidiary) other than the Credit Parties. If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and Borrower notifies
Administrative Agent that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of such provision (or if
Administrative Agent notifies Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and Borrower, Administrative Agent or the Required Lenders shall so
request, Administrative Agent, the Lenders and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders, not to be unreasonably withheld).
SECTION 1.03.    Classes and Types of Loans. Loans hereunder are distinguished
by “Class” and by “Type.” The “Class” of a Loan (or of a Commitment to make a
Loan) refers to whether such Loan is a Term Facility Loan (or, in the case of a
Commitment to make a Term Facility Loan, a Term Facility Commitment) or a Term
Loan of any particular Tranche of Term Loans created pursuant to an Extension
Amendment, Incremental Joinder Agreement or a Refinancing Amendment, each of
which constitutes a Class. The “Type” of a Loan refers to whether such Loan is
an ABR Loan or a LIBOR Loan, each of which constitutes a Type. Loans may be
identified by both Class and Type.
SECTION 1.04.    Rules of Construction.
(a)    In each Credit Document, unless the context clearly requires otherwise
(or such other Credit Document clearly provides otherwise), references to
(i) the plural include the singular, the singular include the plural and the
part include the whole; (ii) Persons include their respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons; (iii) statutes and
regulations include any amendments, supplements or modifications of the same
from time to time and any successor statutes and regulations; (iv) unless
otherwise expressly provided, any reference to any action of any Secured Party
by way of consent, approval or waiver shall be deemed modified by the phrase “in
its/their reasonable discretion”; (v) time shall be a reference to time of day
New York, New York; (vi) Obligations shall not be deemed “outstanding” if such
Obligations have been Paid in Full; and (vii) except as expressly provided in
any Credit Document any item required to be delivered or performed on a day that
is not a Business Day shall not be required until the next succeeding Business
Day.
(b)    In each Credit Document, unless the context clearly requires otherwise
(or such other Credit Document clearly provides otherwise), (i) “amend” shall
mean “amend, restate, amend and restate, supplement or modify”; and “amended,”
“amending” and “amendment” shall have meanings correlative to the foregoing;
(ii) in the computation of periods of time from a specified date to a later
specified date, “from” shall mean “from and including”; “to” and “until” shall
mean “to but excluding”; and “through” shall mean “to and including”;
(iii) “hereof,” “herein” and “hereunder” (and similar terms) in any Credit
Document refer to such Credit Document as a whole and not to any particular
provision of such Credit Document; (iv) “including” (and similar terms) shall
mean “including without limitation” (and similarly for similar terms); (v) “or”
has the inclusive meaning represented by the phrase “and/or”; (vi) references to
“the date hereof” shall mean the date first set forth above; (vii) “asset” and
“property” shall have the same meaning and effect and refer to all tangible and
intangible assets and property, whether real, personal or mixed and of every
type and description; and (viii) a “fiscal year” or a “fiscal quarter” is a
reference to a fiscal year or fiscal quarter of Borrower.
(c)    In this Agreement unless the context clearly requires otherwise, any
reference to (i) an Annex, Exhibit or Schedule is to an Annex, Exhibit or
Schedule, as the case may be, attached to this Agreement and constituting a part
hereof, and (ii) a Section or other subdivision is to a Section or such other
subdivision of this Agreement.
(d)    Unless otherwise expressly provided herein, (i) references to
Organizational Documents, agreements (including the Credit Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, extensions, supplements,
reaffirmations, replacements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
extensions, supplements, reaffirmations, replacements and other modifications
are permitted by the Credit Documents; and (ii) references to any Requirement of
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Requirement of Law.
(e)    This Agreement and the other Credit Documents are the result of
negotiations among and have been reviewed by counsel to Agents, Borrower and the
other parties, and are the products of all parties. Accordingly, they shall not
be construed against the Lenders or Agents merely because of Agents’ or the
Lenders’ involvement in their preparation.
(f)    For all purposes under the Credit Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (i) if any asset, right, obligation, or
liability of any Person becomes the asset, right, obligation, or liability of a
different Person, than it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (ii) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.
SECTION 1.05.    Ratio Calculations; Negative Covenant Reclassification.
(a)    Notwithstanding anything in this Agreement or any other Credit Document
to the contrary, (i) unless specifically stated otherwise herein, any carve-out,
basket, exclusion or exception to any affirmative, negative or other covenant in
this Agreement or the other Credit Documents may be used together by any Credit
Party without limitation for any purpose not prohibited hereby, and (ii) any
action or event permitted by this Agreement or the other Credit Documents need
not be permitted solely by reference to one provision permitting such action or
event but may be permitted in part by one such provision and in part by one or
more other provisions of this Agreement and the other Credit Documents. For
purposes of determining compliance with Article X, in the event that any Lien,
Investment, Indebtedness (whether at the time of incurrence or upon application
of all or a portion of the proceeds thereof), Asset Sales, dispositions,
Restricted Payment, Affiliate transaction or payment or prepayment of
Indebtedness meets the criteria of one, or more than one, of the “baskets” or
categories of transactions then permitted pursuant to any clause or subsection
of (i) Section 10.01 (solely in the case of Indebtedness), (ii) Section 10.02
(solely in the case of Liens), (iii) Section 10.04 (solely in the case of
Investments), (iv) Section 10.05 (solely in the case of Asset Sales and other
dispositions), (v) Section 10.06 (solely in the case of Restricted Payments),
(vi) Section 10.07 (solely in the case of Affiliate transactions), or (vii)
Section 10.09 (solely in the case of payment or prepayment of Indebtedness),
such transaction (or any portion thereof) at any time shall be permitted under
one or more of such “baskets” or categories of such Section at the time of such
transaction or any later time from time to time, in each case, as determined by
Borrower in its sole discretion at such time and thereafter may be reclassified
or divided (as if incurred at such later time) by Borrower in any manner not
expressly prohibited by this Agreement, and such Lien, Investment, Indebtedness,
Asset Sales, dispositions, Restricted Payment, Affiliate transaction or payment
or prepayment of Indebtedness (or any portion thereof) shall be treated as
having been incurred or existing pursuant to only such “basket” or category of
transactions or “baskets” or categories of transactions (or any portion thereof)
of such Section without giving pro forma effect to such item (or portion
thereof) when calculating the amount of Liens, Investments, Indebtedness, Asset
Sales, dispositions, Restricted Payments, Affiliate transactions or payments or
prepayments of Indebtedness, as applicable, that may be incurred pursuant to any
other “basket” or category of transactions of such Section. For the avoidance of
doubt, this Section 1.05(b) shall only permit redesignation and reclassification
of certain “baskets” or categories within the same Section of Article X.
SECTION 1.01.    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, Consolidated EBITDA, the
Consolidated First Lien Secured Leverage Ratio, the Consolidated Secured
Leverage Ratio and the Consolidated Total Leverage Ratio shall be calculated in
the manner prescribed by this Section 1.06.
(b)    For purposes of calculating Consolidated EBITDA, the Consolidated First
Lien Secured Leverage Ratio, the Consolidated Secured Leverage Ratio and the
Consolidated Total Leverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Test Period and (ii) subsequent to such Test Period
and prior to or simultaneously with the event for which the calculation of any
such ratio is made shall be calculated on a pro forma basis assuming that all
such Specified Transactions (and any increase or decrease in Consolidated EBITDA
and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period. If, since the beginning of any applicable Test Period, any Person that
subsequently became a Credit Party or was merged, amalgamated, or consolidated
with or into a Credit Party since the beginning of such Test Period shall have
made any Specified Transaction that would have required adjustment pursuant to
this Section 1.06, then Consolidated EBITDA and the Consolidated First Lien
Secured Leverage Ratio, the Consolidated Secured Leverage Ratio and the
Consolidated Total Leverage Ratio shall be calculated to give pro forma effect
thereto in accordance with this Section 1.06.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a Responsible Officer of
Borrower and include, for the avoidance of doubt, the amount of cost savings,
operating expense reductions and synergies projected by Borrower in good faith
to be realized as a result of specified actions taken or with respect to which
steps have been initiated, or are reasonably expected to be initiated within
fifteen (15) months of the closing date of such Specified Transaction (in the
good faith determination of Borrower) (calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been realized
during the entirety of the applicable period), net of the amount of actual
benefits realized during such period from such actions; provided that, with
respect to any such cost savings, operating expense reductions and synergies,
the limitations and requirements set forth in clause (c) of the definitions of
Consolidated EBITDA (other than the requirement set forth in clause (c) of
Consolidated EBITDA that steps have been initiated or taken) shall apply;
provided, further, that the aggregate amount of additions made to Consolidated
EBITDA for any Test Period pursuant to this clause (c) and clause (c) of the
definition of “Consolidated EBITDA” shall not (i) exceed 20.0% of Consolidated
EBITDA for such Test Period (after giving effect to this clause (c) and
clause (c) of the definition of “Consolidated EBITDA”) or (ii) be duplicative of
one another.
(d)    In the event that any Credit Party incurs (including by assumption or
guarantees) or repays (including by redemption, repayment, prepayment,
retirement, exchange or extinguishment) any Indebtedness included in the
calculations of Consolidated EBITDA, the Consolidated First Lien Secured
Leverage Ratio, the Consolidated Secured Leverage Ratio and the Consolidated
Total Leverage Ratio, as the case may be (in each case, other than Indebtedness
incurred or repaid under any revolving credit facility), (i) during the
applicable Test Period and/or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then Consolidated EBITDA, the Consolidated First Lien
Secured Leverage Ratio, the Consolidated Secured Leverage Ratio and the
Consolidated Total Leverage Ratio shall be calculated giving pro forma effect to
such incurrence or repayment of Indebtedness, to the extent required, as if the
same had occurred on the last day of the applicable Test Period in the case of
Consolidated EBITDA, the Consolidated First Lien Secured Leverage Ratio, the
Consolidated Secured Leverage Ratio or the Consolidated Total Leverage Ratio.
SECTION 1.02.    Limited Condition Transactions. For purposes of (i) determining
compliance with any provision of this Agreement or any other Credit Document
which requires the calculation of the Consolidated First Lien Secured Leverage
Ratio, the Consolidated Secured Leverage Ratio and/or the Consolidated Total
Leverage Ratio, (ii) determining compliance with representations, warranties,
Defaults or Events of Default or (iii) testing availability under baskets set
forth in this Agreement or any other Credit Document (including baskets measured
as a percentage of Consolidated EBITDA), in each case, in connection with a
Limited Condition Transaction (a “Limited Condition Transaction” shall be
defined as (x) any Permitted Acquisition or other acquisition or Investment not
prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other acquisition) whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing, or (y) any
unconditional repayment or redemption of, or irrevocable offer to purchase, any
Indebtedness), at the option of Borrower (Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination of whether any such action is permitted under this
Agreement and the other Credit Documents shall be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”), and if, after giving effect on a Pro Forma Basis to the
Limited Condition Transaction and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
Test Period ending prior to the LCT Test Date, Borrower could have taken such
action on the relevant LCT Test Date in compliance with such representation,
warranty, ratio or basket, such representation, warranty, ratio or basket shall
be deemed to have been complied with. For the avoidance of doubt, if Borrower
has made an LCT Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio or basket (including due to fluctuations in
Consolidated EBITDA of Borrower or the Person subject to such Limited Condition
Transaction) at or prior to the consummation of the relevant transaction or
action, such baskets or ratios will not be deemed to have been exceeded as a
result of such fluctuations. If Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of ratios or baskets on or following the relevant LCT Test Date and
prior to the earlier of (i) the date on which such Limited Condition Transaction
is consummated or (ii) the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated (a)
on a Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (b) in the case of
any such ratio or basket related to Restricted Payments or prepayments of Other
Junior Indebtedness, without giving effect to such Limited Condition Transaction
and other transactions in connection therewith. Notwithstanding the foregoing,
the amount of any Indebtedness that may be incurred based on compliance with the
Consolidated First Lien Secured Leverage Ratio, the Consolidated Secured
Leverage Ratio and/or the Consolidated Total Leverage Ratio, determined at the
time of signing of definitive documentation with respect to, or giving of notice
with respect to, a Limited Condition Transaction may be recalculated, at the
option of Borrower, at the time of funding.
ARTICLE II.    

CREDITS
SECTION 2.01.    Loans.
(a)    Commitments and Loans. Each Lender with a Term Facility Commitment
agrees, severally and not jointly, on the terms and conditions of this
Agreement, to make Term Facility Loans to Borrower in Dollars on the Closing
Date, in an aggregate principal amount at any one time outstanding not exceeding
the amount of the Term Facility Commitment of such Lender as in effect from time
to time.
(b)    LIBOR Loans. No more than five (5) separate Interest Periods in respect
of LIBOR Loans may be outstanding at any one time in the aggregate under all of
the facilities.
SECTION 2.02.    Borrowings. Borrower shall give Administrative Agent notice of
each borrowing hereunder as provided in Section 4.05 in the form of a Notice of
Borrowing; provided that, in the case of a borrowing of ABR Loans requested to
be made on a same day basis, Borrower shall deliver the Notice of Borrowing no
later than 1:00 p.m., New York time, on the day of such proposed ABR Loan (which
day shall be a Business Day). Unless otherwise agreed to by Administrative Agent
in its sole discretion, not later than 12:00 p.m. (Noon) (or, in the case of a
borrowing of ABR Loans requested to be made on a same day basis, 4:00 p.m.), New
York time, on the date specified for each borrowing in Section 4.05, each Lender
shall make available the amount of the Term Facility Loan or Term Facility Loans
to be made by it on such date to Administrative Agent, at an account specified
by Administrative Agent maintained at the Principal Office, in immediately
available funds, for the account of Borrower. Each borrowing of Loans shall be
made by each Lender pro rata based on its applicable T/C Percentage. The amounts
so received by Administrative Agent shall, subject to the terms and conditions
of this Agreement, be made available to Borrower not later than 4:00 p.m., New
York time, on the actual applicable Funding Date, by depositing the same by wire
transfer of immediately available funds in (or, in the case of an account of
Borrower maintained with Administrative Agent at the Principal Office, by
crediting the same to) the account or accounts of Borrower or any other account
or accounts in each case as directed by Borrower in the applicable Notice of
Borrowing.
SECTION 2.03.    [Reserved].
SECTION 2.04.    Termination and Reductions of Commitment.
(a)    In addition to any other mandatory commitment reductions pursuant to this
Section 2.04, the aggregate amount of the Term Facility Commitments shall be
automatically and permanently reduced by the amount of Term Facility Loans made
in respect thereof on the Closing Date. Notwithstanding any other provision of
this Agreement, any outstanding Term Facility Commitments shall automatically
terminate upon the earlier of (x) such Term Facility Commitments being fully
funded pursuant to Section 2.01(a) and (y) at 5:00 p.m., New York City time, on
the Closing Date.
(b)    In addition to any other mandatory commitment reductions pursuant to this
Section 2.04, the aggregate amount of any Incremental Term Loan Commitments
shall be automatically and permanently reduced by the amount of Incremental Term
Loans made in respect hereof from time to time.
(c)    Any Commitment once terminated or reduced may not be reinstated.
(d)    Each reduction or termination of any of the Commitments pursuant to this
Section 2.04 shall be applied ratably among the Lenders with such a Commitment,
as the case may be, in accordance with their respective Commitment, as
applicable.
SECTION 2.05.    Fees.
(a)    Borrower shall pay to Administrative Agent for its own account the
administrative fee separately agreed to by the Borrower and the Administrative
Agent.
(b)    Borrower shall pay to Auction Manager for its own account, in connection
with any Borrower Loan Purchase, such fees as may be agreed between Borrower and
Auction Manager.
(c)    Borrower shall pay to the Lenders an upfront fee (which may take the form
of original issue discount) equal to 0.25% of the aggregate principal amount of
the Term Facility Commitment provided by such Lender on the Closing Date.
(d)    At the time of the effectiveness of a Repricing Transaction on or prior
to the date that is six (6) months after the Closing Date, Borrower agrees to
pay to Administrative Agent, for the ratable account of each Lender with
outstanding Term Facility Loans (including each Lender that withholds its
consent to such Repricing Transaction and is replaced or is removed as a Lender
or is repaid under Section 2.11 or 13.04(b), as the case may be), a fee in an
amount equal to 1.0% of the aggregate principal amount of Term Facility Loans
that are refinanced, converted, replaced, amended, modified or otherwise
repriced in such Repricing Transaction. Such fee shall be due and payable upon
the date of the effectiveness of such Repricing Transaction.
SECTION 2.06.    Lending Offices. The Loans of each Type made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Loans of such Type. Each Lender may, at its option but subject to Section 5.06
as if such branch or Affiliate was deemed a “Lender” thereunder for purposes of
documentation delivered to the Administrative Agent and payments required to be
made to Borrower thereunder, make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect in any manner the obligation of Borrower to
repay such Loan in accordance with the terms of this Agreement.
SECTION 2.07.    Several Obligations of Lenders. The failure of any Lender to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Lender of its obligation to make its Loan on such date, but neither
any Lender nor Administrative Agent shall be responsible for the failure of any
other Lender to make a Loan to be made by such other Lender, and no Lender shall
have any obligation to Administrative Agent or any other Lender for the failure
by such Lender to make any Loan required to be made by such Lender.
SECTION 2.08.    Notes; Register.
(a)    At the request of any Lender, its Term Facility Loans shall be evidenced
by a promissory note, payable to such Lender or its registered assigns and
otherwise duly completed, substantially in the form of Exhibit A of such
Lender’s Loans, and in the case of any New Term Loans, such form of promissory
note provided pursuant to the applicable Incremental Joinder Agreement; provided
that any promissory notes issued in respect of Other Term Loans or Extended Term
Loans shall be in such form as mutually agreed by Borrower and Administrative
Agent.
(b)    The date, amount, Type, interest rate and duration of the Interest Period
(if applicable) of each Loan of each Class made by each Lender to Borrower and
each payment made on account of the principal thereof, shall be recorded by such
Lender or its registered assigns on its books and, prior to any transfer of any
Note evidencing the Loans of such Class held by it, endorsed by such Lender (or
its nominee) on the schedule attached to such Note or any continuation thereof;
provided, however, that the failure of such Lender (or its nominee) to make any
such recordation or endorsement or any error in such recordation or endorsement
shall not affect the obligations of Borrower to make a payment when due of any
amount owing hereunder or under such Note.
(c)    Borrower hereby designates Administrative Agent to serve as its
nonfiduciary agent, solely for purposes of this Section 2.08, to maintain a
register (the “Register”) on which it will record the name and address of each
Lender, the Commitment from time to time of each of the Lenders, the principal
and interest amounts of the Loans made by each of the Lenders and each repayment
in respect of the principal amount of the Loans of each Lender. Failure to make
any such recordation or any error in such recordation shall not affect
Borrower’s obligations in respect of such Loans. The entries in the Register
shall be conclusive of the information noted therein (absent manifest error),
and the parties hereto shall treat each Person whose name is recorded in the
Register as the owner of a Loan or other obligation hereunder as the owner
thereof for all purposes of the Credit Documents, notwithstanding any notice to
the contrary. The Register shall be available for inspection by Borrower or any
Lender (solely with respect to such Lender’s Loans) at any reasonable time and
from time to time upon reasonable prior notice. No assignment shall be effective
unless recorded in the Register; provided that Administrative Agent agrees to
record in the Register any assignment entered into pursuant to the term hereof
promptly after the effectiveness of such assignment.
SECTION 2.09.    Optional Prepayments and Conversions or Continuations of Loans.
(a)    Subject to Section 4.04, Borrower shall have the right to prepay Loans
(without premium or penalty, except as provided in Section 2.09(b)), or to
convert Loans of one Type into Loans of another Type or to continue Loans of one
Type as Loans of the same Type, at any time or from time to time. Borrower shall
give Administrative Agent notice of each such prepayment, conversion or
continuation as provided in Section 4.05 (and, upon the date specified in any
such notice of prepayment, the amount to be prepaid shall become due and payable
hereunder; provided that Borrower may make any such notice conditional upon the
occurrence of a Person’s acquisition or sale or any incurrence of indebtedness
or issuance of Equity Interests). Each Notice of Continuation/Conversion shall
be substantially in the form of Exhibit C. If LIBOR Loans are prepaid or
converted other than on the last day of an Interest Period therefor, Borrower
shall at such time pay all expenses and costs required by Section 5.05.
Notwithstanding the foregoing, and without limiting the rights and remedies of
the Lenders under Article XI, in the event that any Event of Default shall have
occurred and be continuing, Administrative Agent may (and, at the request of the
Required Lenders, shall), upon written notice to Borrower, have the right to
suspend the right of Borrower to convert any Loan into a LIBOR Loan, or to
continue any Loan as a LIBOR Loan, in which event all Loans shall be converted
(on the last day(s) of the respective Interest Periods therefor) or continued,
as the case may be, as ABR Loans.
(b)    Application.
(i)    The amount of any optional prepayments described in Section 2.09(a) shall
be applied to prepay Loans outstanding in order of amortization, in amounts and
to Tranches, all as determined by Borrower.
(ii)    In addition to the foregoing, provided that the Consolidated First Lien
Secured Leverage Ratio is less than 4.00 to 1.00 on a Pro Forma Basis
(calculated assuming all amounts offered pursuant to this clause (b)(ii) were
accepted as prepayment for the Loans and applied thereto) as of the most recent
Calculation Date, Borrower shall have the right to elect to offer to prepay at
par the Loans pro rata to the Term Facility Loans, the Extended Term Loans,
Incremental Term Loans and the Other Term Loans then outstanding, and apply any
amounts rejected for such prepayment to repurchase, prepay, redeem, retire,
acquire, defease or cancel Indebtedness or make Restricted Payments
notwithstanding any then applicable limitations set forth in Section 10.09 or
10.06, respectively. If Borrower makes such an election, it shall provide notice
thereof to Administrative Agent, who shall promptly, and in any event within one
Business Day of receipt, provide such notice to the holders of the Term Facility
Loans. Any such notice shall specify the aggregate amount offered to prepay the
Term Facility Loans. Each holder of a Term Facility Loan, an Other Term Loan, an
Incremental Term Loan or an Extended Term Loan may elect, in its sole
discretion, to reject such prepayment offer with respect to an amount equal to
or less than (w) with respect to holders of Term Facility Loans, an amount equal
to the aggregate amount so offered to prepay Term Facility Loans times a
fraction, the numerator of which is the principal amount of Term Facility Loans
owed to such holder and the denominator of which is the principal amount of Term
Facility Loans outstanding, (x) with respect to holders of Incremental Term
Loans, an amount equal to the aggregate amount so offered to prepay Incremental
Term Loans times a fraction, the numerator of which is the principal amount of
Incremental Term Loans owed to such older and the denominator of which is the
principal amount of Incremental Term Loans outstanding, (y) with respect to
holders of Other Term Loans, an amount equal to the aggregate amount so offered
to prepay Other Term Loans times a fraction, the numerator of which is the
principal amount of Other Term Loans owed to such holder and the denominator of
which is the principal amount of Other Term Loans outstanding, and (z) with
respect to holders of Extended Term Loans, an amount equal to the aggregate
amount so offered to prepay Extended Term Loans times a fraction, the numerator
of which is the principal amount of Extended Term Loans owed to such holder and
the denominator of which is the principal amount of Extended Term Loans
outstanding. Any rejection of such offer must be evidenced by written notice
delivered to Administrative Agent within five Business Days of receipt of the
offer for prepayment, specifying an amount of such prepayment offer rejected by
such holder, if any. Failure to give such notice will constitute an election to
accept such offer. Any portion of such prepayment offer so accepted will be used
to prepay the Term Facility Loans held by the applicable holders within ten
Business Days of the date of receipt of the offer to prepay. Any portion of such
prepayment rejected may be used by the Credit Parties to repurchase, prepay,
redeem, retire, acquire, defease or cancel Indebtedness or make Restricted
Payments notwithstanding any then applicable limitations set forth in
Section 10.09 or 10.06, respectively.
(iii)    Any prepayment of Term Facility Loans pursuant to this Section 2.09 or
Section 13.04(b) made prior to the date that is six months after the Closing
Date in connection with any Repricing Transaction shall be subject to the fee
described in Section 2.05(d).
SECTION 2.10.    Mandatory Prepayments.
(a)    Borrower shall prepay the Loans as follows (each such prepayment to be
effected in each case in the manner, order and to the extent specified in
Section 2.10(b) below):
(i)    Casualty Events. Within five (5) Business Days after any Credit Party
receives any Net Available Proceeds from any Casualty Event or any disposition
pursuant to Section 10.05(l) (or notice of collection by Administrative Agent of
the same), in an aggregate principal amount equal to 100% of such Net Available
Proceeds (it being understood that applications pursuant to this
Section 2.10(a)(i) shall not be duplicative of Section 2.10(a)(iii) below);
provided, however, that:
(x)    if no Event of Default then exists or would arise therefrom, the Net
Available Proceeds thereof shall not be required to be so applied on such date
to the extent that Borrower delivers an Officer’s Certificate to Administrative
Agent stating that an amount equal to such proceeds is intended to be used to
fund the acquisition of Property used or usable in the business of any Credit
Party or repair, replace or restore the Property or other Property used or
usable in the business of any Credit Party (in accordance with the provisions of
the applicable Security Document in respect of which such Casualty Event has
occurred, to the extent applicable), in each case within (A) six (6) months
following receipt of such Net Available Proceeds or (B) if the relevant Credit
Party enters into a legally binding commitment to reinvest such Net Available
Proceeds within six (6) months following receipt thereof, within twelve (12)
months following receipt of such Net Available Proceeds, and
(y)    if all or any portion of such Net Available Proceeds not required to be
applied to the prepayment of Loans pursuant to this Section 2.10(a)(i) is not so
used within the period specified by clause (x) above, such remaining portion
shall be applied on the last day of such period as specified in Section 2.10(b).
Notwithstanding the foregoing provisions of this Section 2.10(a)(i) or
otherwise, no mandatory prepayment shall be required pursuant to this
Section 2.10(a)(i) in any fiscal year until the date on which the Net Available
Proceeds required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(i) in such fiscal year shall exceed $25.0 million (and
thereafter only Net Available Proceeds in excess of such amount shall be
required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(i)).
(ii)    Debt Issuance. Within five (5) Business Days after any Debt Issuance on
or after the Closing Date, in an aggregate principal amount equal to 100% of the
Net Available Proceeds of such Debt Issuance.
(iii)    Asset Sales. Within five (5) Business Days after receipt by a Credit
Party of any Net Available Proceeds from any Asset Sale pursuant to
Section 10.05(c), in an aggregate principal amount equal to 50% of the Net
Available Proceeds from such Asset Sale (it being understood that applications
pursuant to this Section 2.10(a)(iii) shall not be duplicative of
Section 2.10(a)(i) above); provided, that the percentage in this Section
2.10(a)(iii) shall be reduced to 0% if, at the time of such Asset Sale, the
Consolidated First Lien Secured Leverage Ratio on a Pro Forma Basis is less than
or equal to 4.00 to 1.00; provided, further, that:
(x)    an amount equal to the Net Available Proceeds from any Asset Sale
pursuant to Section 10.05(c) shall not be required to be applied as provided
above on such date if (1) no Event of Default then exists or would arise
therefrom and (2) Borrower delivers an Officer’s Certificate to Administrative
Agent stating that an amount equal to such Net Available Proceeds is intended to
be reinvested, directly or indirectly, in assets (which may be pursuant to an
acquisition of Equity Interests of a Person that directly or indirectly owns
such assets) otherwise permitted under this Agreement of any Credit Party within
(x) six (6) months following receipt of such Net Available Proceeds or (y) if
the relevant Credit Party enters into a legally binding commitment to reinvest
such Net Available Proceeds within six (6) months following receipt thereof,
within twelve (12) months following receipt of such Net Available Proceeds
(which certificate shall set forth the estimates of the proceeds to be so
expended); and
(y)    if all or any portion of such Net Available Proceeds is not reinvested in
assets in accordance with the Officer’s Certificate referred to in clause (x)
above within the period specified by clause (x) above, such remaining portion
shall be applied on the last day of such period as specified in Section 2.10(b).
Notwithstanding the foregoing provisions of this Section 2.10(a)(iii) or
otherwise, no mandatory prepayment shall be required pursuant to this
Section 2.10(a)(iii) in any fiscal year until the date on which the Net
Available Proceeds required to be applied as mandatory prepayments pursuant to
this Section 2.10(a)(iii) in such fiscal year shall exceed $25.0 million (and
thereafter only Net Available Proceeds in excess of such amount shall be
required be applied as mandatory prepayments pursuant to this
Section 2.10(a)(iii)).
(iv)    Excess Cash Flow. For each fiscal year (commencing with the fiscal year
ending December 31, 2019), not later than five (5) Business Days after the date
on which the financial statements of Borrower referred to in Section 9.04(b) for
such fiscal year are required to be delivered to Administrative Agent, Borrower
shall prepay, in accordance with subsection (b) below, the principal amount of
the Loans in an amount equal to (x) Applicable ECF Percentage of Excess Cash
Flow for such fiscal year, minus (y) the principal amount of (i) Loans
voluntarily prepaid pursuant to Section 2.09 during such fiscal year plus (ii)
Other First Lien Indebtedness voluntarily prepaid (and, to the extent consisting
of revolving loans, so long as accompanied by a permanent reduction of the
underlying commitments) during such fiscal year to the extent the amount of such
Other First Lien Indebtedness so prepaid is not proportionally larger than the
amount of Loans so prepaid according to the respective principal amounts of
Other First Lien Indebtedness and Loans as of the beginning of the applicable
fiscal year plus the principal amount of any additional Other First Lien
Indebtedness or Loans incurred during the applicable fiscal year, in each case,
except to the extent financed with the proceeds of Indebtedness of the Credit
Parties.
(v)    Prepayments Not Required. Notwithstanding any other provisions of this
Section 2.10(a), to the extent that any of or all the Net Available Proceeds of
any Asset Sale or Casualty Event with respect to any property or assets of
Foreign Subsidiaries, or any Excess Cash Flow attributable to Foreign
Subsidiaries, are prohibited or delayed by applicable local law from being
repatriated to the United States, an amount equal to the portion of such Net
Available Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.10(a) so
long as applicable local law does not permit repatriation to the United States
(Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all commercially reasonable actions required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Available Proceeds or Excess Cash Flow is permitted under the applicable
local law, (x) any such Net Available Proceeds shall be reinvested pursuant to
Section 2.10(a)(i) or (iii), as applicable, or applied pursuant to
Section 2.10(b) within five (5) Business Days of such repatriation, and (y) any
such Excess Cash Flow shall be applied pursuant to Section 2.10(b) within five
(5) Business Days of such repatriation. To the extent Borrower determines in
good faith that repatriation of any of or all the Net Available Proceeds of any
Asset Sale or Casualty Event with respect to any property or assets of Foreign
Subsidiaries or any Excess Cash Flow attributable to Foreign Subsidiaries would
have a material adverse tax costs or consequences to Borrower or any of its
Subsidiaries, an amount equal to such Net Available Proceeds or Excess Cash Flow
so affected will not be required to be applied to repay Term Loans; provided
that, on or before the date on which such Net Available Proceeds so retained
would otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 2.10(a)(i) or (iii), as applicable (or, in the case of
Excess Cash Flow, a date on or before the date that is twelve (12) months after
the date such Excess Cash Flow would have so required to be applied to
prepayments pursuant to Section 2.10(a)(iv)), unless previously repatriated (in
which case, (x) any such Net Available Proceeds shall be reinvested pursuant to
Section 2.10(a)(i) or (iii), as applicable, or applied pursuant to
Section 2.10(b) within five (5) Business Days of such repatriation, and (y) any
such Excess Cash Flow shall be applied pursuant to Section 2.10(b) within five
(5) Business Days of such repatriation)), (A) Borrower shall apply an amount
equal to such Net Available Proceeds or Excess Cash Flow to such reinvestments
or prepayments as if such Net Available Proceeds or Excess Cash Flow had been
received by Borrower rather than such Foreign Subsidiary, minus, the amount of
additional taxes that would have been payable or reserved against if such Net
Available Proceeds or Excess Cash Flow had been repatriated (or, if less, the
Net Available Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary) pursuant to Section 2.10(b) or (B) such Net
Available Proceeds or Excess Cash Flow shall be applied to the repayment of
Indebtedness of a Foreign Subsidiary.
(vi)    Prepayments of Other First Lien Indebtedness. Notwithstanding the
foregoing provisions of Section 2.10(a)(i), (ii), (iii), (iv), or otherwise, any
Net Available Proceeds from any such Casualty Event, Debt Issuance or Asset Sale
and any such Excess Cash Flow otherwise required to be applied to prepay the
Loans may, at Borrower’s option, be applied to prepay the principal amount of
Other First Lien Indebtedness only to (and not in excess of) the extent to which
a mandatory prepayment in respect of such Casualty Event, Debt Issuance, Asset
Sale, or Excess Cash Flow is required under the terms of such Other First Lien
Indebtedness (with any remaining Net Available Proceeds or Excess Cash Flow, as
applicable, applied to prepay outstanding Loans in accordance with the terms
hereof), unless such application would result in the holders of Other First Lien
Indebtedness receiving in excess of their pro rata share (determined on the
basis of the aggregate outstanding principal amount of Loans and Other First
Lien Indebtedness at such time) of such Net Available Proceeds relative to
Lenders, in which case such Net Available Proceeds or Excess Cash Flow, as
applicable, may only be applied to prepay the principal amount of Other First
Lien Indebtedness on a pro rata basis with outstanding Loans. To the extent the
holders of Other First Lien Indebtedness decline to have such indebtedness
repurchased, repaid, or prepaid with any such Net Available Proceeds or Excess
Cash Flow, as applicable, the declined amount of such Net Available Proceeds or
Excess Cash Flow, as applicable, shall promptly (and, in any event, within ten
(10) Business Days after the date of such rejection) be applied to prepay Loans
in accordance with the terms hereof (to the extent such Net Available Proceeds
or Excess Cash Flow, as applicable, would otherwise have been required to be
applied if such Other First Lien Indebtedness was not then outstanding). Any
such application to Other First Lien Indebtedness shall reduce any prepayments
otherwise required hereunder by an equivalent amount.
(b)    Application. The amount of any required prepayments described in
Section 2.10(a) shall be applied to prepay Loans as follows:
(i)    First, to the reduction of Amortization Payments on the Loans required by
Sections 3.01(a) and (b) on a pro rata basis among each Tranche of Loans,
subject to any Declined Amounts, and then to the remaining principal
installments with respect thereto in direct order of maturity over the next
succeeding four (4) quarterly installments and, thereafter, on a pro rata basis;
provided, that each such prepayment shall, subject to the last paragraph of this
Section 2.10(b), be applied to such Loans that are ABR Loans to the fullest
extent thereof before application to Loans that are LIBOR Loans, and such
prepayments of LIBOR Loans shall be applied in a manner that minimizes the
amount of any payments required to be made by Borrower pursuant to Section 5.05;
and
(ii)    Second, after application of prepayments in accordance with clause (i)
above, Borrower shall be permitted to retain any such remaining excess.
Notwithstanding the foregoing, any Lender may elect, by written notice to
Administrative Agent at least one (1) Business Day prior to the prepayment date,
to decline all or any portion of any prepayment of its Term Loans, pursuant to
this Section 2.10, in which case the aggregate amount of the prepayment that
would have been applied to prepay such Term Loans, but was so declined shall be
ratably offered to each Lender that initially accepted such prepayment. Any such
re-offered amounts rejected by such Lenders shall be retained by Borrower (any
such retained amounts, “Declined Amounts”).
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (i) deposited in the Collateral Account and applied to the prepayment of
LIBOR Loans on the last day of the then next-expiring Interest Period for LIBOR
Loans (with all interest accruing thereon for the account of Borrower) or
(ii) prepaid immediately, together with any amounts owing to the Lenders under
Section 5.05. Notwithstanding any such deposit in the Collateral Account,
interest shall continue to accrue on such Loans until prepayment.
SECTION 2.11.    Replacement of Lenders.
(a)    Borrower shall have the right to replace any Lender (the “Replaced
Lender”) with one or more other Eligible Assignees (collectively, the
“Replacement Lender”), if (x) such Lender is charging Borrower increased costs
pursuant to Section 5.01 or 5.06 or such Lender becomes incapable of making
LIBOR Loans as provided in Section 5.03 when other Lenders are generally able to
do so, (y) such Lender is a Defaulting Lender or (z) such Lender is subject to
Disqualification (and such Lender is notified by Borrower and Administrative
Agent in writing of such Disqualification); provided, however, that (i) at the
time of any such replacement, the Replacement Lender shall enter into one or
more Assignment Agreements (and with all fees payable pursuant to
Section 13.05(b) to be paid by the Replacement Lender or Borrower) pursuant to
which the Replacement Lender shall acquire all of the Commitments and
outstanding Loans of the Replaced Lender (or if the Replaced Lender is being
replaced as a result of being a Defaulting Lender, then the Replacement Lender
shall acquire all Loans and Commitments held by such Defaulting Lender), (ii) at
the time of any such replacement, the Replaced Lender shall receive an amount
equal to the sum of (A) the principal of, and all accrued interest on, all
outstanding Loans of such Lender (other than any Loans not being acquired by a
Replacement Lender), and (B) all accrued, but theretofore unpaid, fees owing to
the Lender pursuant to Section 2.05 with respect to the Loans being assigned, as
the case may be and (iii) all obligations of Borrower owing to such Replaced
Lender (other than those specifically described in clause (i) above in respect
of Replaced Lenders for which the assignment purchase price has been, or is
concurrently being, paid, and other than those relating to Loans or Commitments
not being acquired by a Replacement Lender, but including any amounts which
would be paid to a Lender pursuant to Section 5.05 if Borrower were prepaying a
LIBOR Loan), as applicable, shall be paid in full to such Replaced Lender, as
applicable, concurrently with such replacement, as the case may be. Upon the
execution of the respective Assignment Agreement, the payment of amounts
referred to in clauses (i), (ii) and (iii) above, as applicable, the receipt of
any consents that would be required for an assignment of the subject Loans and
Commitments to such Replacement Lender in accordance with Section 13.05, the
Replacement Lender, if any, shall become a Lender hereunder and the Replaced
Lender, as applicable, shall cease to constitute a Lender hereunder and be
released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Replaced Lender, except
with respect to Loans and Commitments of such Replaced Lender not being acquired
by the Replacement Lender; provided, that if the applicable Replaced Lender does
not execute the Assignment Agreement within three (3) Business Days after
Borrower’s request, execution of such Assignment Agreement by the Replaced
Lender shall not be required to effect such assignment.
(b)    If any Lender is subject to a Disqualification (and such Lender is
notified by Borrower and Administrative Agent in writing of such
Disqualification), Borrower shall have the right to replace such Lender with a
Replacement Lender in accordance with Section 2.11(a) or prepay the Loans held
by such Lender, in each case, in accordance with any applicable provisions of
Section 2.11(a), even if a Default or an Event of Default exists
(notwithstanding anything contained in such Section 2.11(a) to the contrary).
Any such prepayment shall be deemed an optional prepayment, as set forth in
Section 2.09 and shall not be required to be made on a pro rata basis with
respect to Loans of the same Tranche as the Loans held by such Lender. Notice to
such Lender shall be given at least ten (10) days before the required date of
transfer or prepayment (unless a shorter period is required by any Requirement
of Law), as the case may be, and shall be accompanied by evidence demonstrating
that such transfer or redemption is required pursuant to Gaming Laws. Upon
receipt of a notice in accordance with the foregoing, the Replaced Lender shall
cooperate with Borrower in effectuating the required transfer or prepayment
within the time period set forth in such notice, not to be less than the minimum
notice period set forth in the foregoing sentence (unless a shorter period is
required under any Requirement of Law). Further, if the transfer or prepayment
is triggered by notice from the Gaming Authority that the Lender is
disqualified, commencing on the date the Gaming Authority provides the
disqualification notice to Borrower, to the extent prohibited by law: (i) such
Lender shall no longer receive any interest on the Loans; (ii) such Lender shall
no longer exercise, directly or through any trustee or nominee, any right
conferred by the Loans; and (iii) such Lender shall not receive any remuneration
in any form from Borrower for services or otherwise in respect of the Loans.
SECTION 2.12.    Incremental Loan Commitments.
(a)    Borrower Request. Borrower may, at any time, by written notice to
Administrative Agent, request (i) the establishment of additional Term Loans
with terms and conditions identical to the terms and conditions of existing Term
Loans hereunder (“Incremental Term Facility Loans” and the related commitments,
“Incremental Term Facility Loan Commitments”), provided, however, that, upfront
fees or original issue discount may be paid to Lenders providing such
Incremental Term Facility Loan Commitments, and/or (ii) the establishment of one
or more new Tranches of term loans (“New Term Loans” and the related
commitments, “New Term Loan Commitments”); provided, however, that (x) the
aggregate amount of all Incremental Term Loans issued or incurred (but excluding
any such Incremental Term Loan Commitments that have been terminated prior to
such date of determination without being funded) on or prior to such date shall
not exceed the Incremental Loan Amount; provided that, to the extent the
proceeds of any Incremental Term Loans or Incremental Term Loan Commitments are
intended to be applied to finance a Limited Condition Acquisition, the
Consolidated First Lien Secured Leverage Ratio shall be tested in accordance
with Section 1.06 and (y) any such request for Incremental Term Loan Commitments
shall be in a minimum amount of $25.0 million and integral multiples of $1.0
million above such amount. Borrower may request Incremental Term Loan
Commitments from existing Lenders and from Eligible Assignees; provided,
however, that (A) any existing Lender approached to provide all or a portion of
the Incremental Term Loan Commitments may elect or decline, in its sole
discretion, to provide all or any portion of such Incremental Term Loan
Commitments offered to it and (B) any potential Lender that is not an existing
Lender and agrees to make available an Incremental Term Loan Commitment shall be
required to be an Eligible Assignee and shall require approval by Administrative
Agent (such approval not to be unreasonably withheld or delayed).
(b)    Incremental Effective Date. The Incremental Term Loan Commitments shall
be effected by a joinder agreement to this Agreement (the “Incremental Joinder
Agreement”) executed by Borrower, Administrative Agent and each Lender making or
providing such Incremental Term Loan Commitment, in form and substance
reasonably satisfactory to each of them, subject, however, to the satisfaction
of the conditions precedent set forth in this Section 2.12. The Incremental
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable judgment of Administrative Agent, to effect
the provisions of this Section 2.12. Administrative Agent and Borrower shall
determine the effective date (each, an “Incremental Effective Date”) of any
Incremental Term Loan Commitments and the final allocation of such Incremental
Term Loan Commitments. The effectiveness of any such Incremental Term Loan
Commitments shall be subject solely to the satisfaction of the following
conditions to the reasonable satisfaction of Administrative Agent:
(i)    Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by Administrative Agent in connection with
any such Incremental Term Loan Commitments;
(ii)    an Incremental Joinder Agreement shall have been duly executed and
delivered by Borrower, Administrative Agent, and each Lender making or providing
such Incremental Term Loan Commitment;
(iii)    no Event of Default shall have occurred and be continuing or would
exist immediately after giving effect to such Incremental Term Loan Commitments;
provided that, with respect to any Incremental Term Loans (and any related
Incremental Term Loan Commitments) the proceeds of which are used primarily to
fund a Limited Condition Transaction substantially concurrently upon the receipt
thereof, the absence of an Event of Default (other than an Event of Default
specified in Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower) shall not constitute a
condition to the effectiveness of such Incremental Term Loans (and any related
Incremental Term Loan Commitments), or the funding of such Incremental Term
Loans, unless otherwise agreed by Borrower and the Lenders providing such
Incremental Term Loans or Incremental Term Loan Commitments;
(iv)    the representations and warranties set forth herein and in the other
Credit Documents shall be true and correct in all material respects on and as of
such Incremental Effective Date as if made on and as of such date (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date); provided that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such dates; and provided, further, that, with respect to any Incremental Term
Loans and related Incremental Term Loan Commitments the proceeds of which are
used primarily to fund a Limited Condition Transaction substantially
concurrently upon the receipt thereof, the only representations and warranties
the making of which shall be a condition to the effectiveness of such
Incremental Term Loans and related Incremental Term Loan Commitments and the
funding of such Incremental Term Loans shall be (except as otherwise agreed, as
it pertains to additional representations and warranties by Borrower and the
Lenders providing such Incremental Term Loans or Incremental Term Loan
Commitments and set forth in the applicable Incremental Joinder Agreement)
(x) the representations and warranties set forth in Sections 8.01(a) (but only
with respect to Credit Parties), 8.04(a)(i), 8.04(a)(ii), 8.05 (but only as it
relates to the Credit Documents), 8.09, 8.11(a), 8.11(b), 8.14 (but only as it
relates to security interests that may be perfected solely through the filing of
UCC financing statements and delivery of certificated securities collateral
representing Equity Interests in United States Persons), 8.17, 8.22 and 8.23 (as
it relates to the use of proceeds of the Loans on the Incremental Effective
Date) and (y) the representations and warranties contained in the acquisition
agreement relating to such Permitted Acquisition or other Acquisition as are
material to the interests of the Lenders, but only to the extent that Borrower
or any of its Affiliates have the right to terminate its or their obligations
under such acquisition agreement as a result of a breach of such representations
and warranties in such acquisition agreement;
(v)    (A) without the written consent of (x) the Required Tranche Lenders with
respect to any Tranches of then-existing Term Loans that have a maturity date
after the proposed maturity date of any New Term Loans, the final stated
maturity of any New Term Loans shall not be earlier than the then-existing Final
Maturity Date with respect to any then-existing Tranche of Term Loans, and
(y) the Required Tranche Lenders with respect to any Tranches of then-existing
Term Loans that have a Weighted Average Life to Maturity that is longer than the
proposed Weighted Average Life to Maturity of any New Term Loans, the Weighted
Average Life to Maturity of any New Term Loans shall be no shorter than the
Weighted Average Life to Maturity of any then-existing Tranche of Term Loans
(without giving effect to the effect of prepayments made under any existing
Tranche of Term Loans on amortization); it being understood that, subject to the
foregoing, (i) the amortization schedule applicable to such New Term Loans shall
be determined by Borrower and the lenders of such New Term Loans and (ii) in the
case of Incremental Term Facility Loans, appropriate adjustments shall be made
to the amortization schedule applicable to Term Facility Loans as are necessary
to provide for the “fungibility” of such Incremental Term Facility Loans with
the existing Term Facility Loans and (B) the New Term Loans shall (i) not be
guaranteed by any Subsidiary other than Subsidiaries that are Guarantors and
(ii) be secured by the Collateral on a pari passu basis with the Obligations and
shall not be secured by any property or assets other than Collateral.
(vi)    the yields and interest rate margins (in each case subject to Section
2.12(c)) and, except as set forth in clause (v) of this Section 2.12(b),
amortization schedule, applicable to any New Term Loans shall be as determined
by Borrower and the holders of such Indebtedness;
(vii)    except as set forth in Section 2.12(a) and in clauses (i) through (vi)
of this Section 2.12(b), the terms (excluding maturity, amortization, pricing,
fees, rate floors, premiums, optional prepayment or optional redemption
provisions) applicable to any New Term Loans shall be (as determined by Borrower
in good faith) substantially consistent with those applicable to any
then-existing Term Facility Loans as existing on the date of incurrence of such
New Term Loans except, to the extent such terms (x) at the option of Borrower
(1) reflect market terms and conditions (taken as a whole) at the time of
incurrence or issuance (as determined by Borrower in good faith); provided that,
if any financial maintenance covenant is added for the benefit of any New Term
Loans, such financial maintenance covenant shall also be applicable to the Term
Facility Loans (except to the extent such financial maintenance covenant applies
only to periods after the Final Maturity Date applicable to the Term Facility
Loans) or (2) are not materially more restrictive to Borrower (as determined by
Borrower in good faith), when taken as a whole, than the terms of the Term
Facility Loans (except for covenants or other provisions applicable only to
periods after the Final Maturity Date applicable to the Term Facility Loans) (it
being understood that any New Term Loans may provide for the ability to
participate (i) with respect to any borrowings, voluntary prepayments or
voluntary commitment reductions, on a pro rata basis or less than pro rata basis
with the applicable Loans or facility and (ii) with respect to any mandatory
prepayments, on a pro rata basis or less than pro rata basis with the applicable
Loans (and on a greater than pro rata basis with respect to prepayments of any
New Term Loans with the proceeds of permitted refinancing Indebtedness), or
(y) are (1) added to the Term Facility Loans, (2) applicable only after the
Final Maturity Date applicable to the Term Facility Loans, or (3) otherwise
reasonably satisfactory to Administrative Agent (it being understood that to the
extent any financial maintenance covenant is added for the benefit of any such
New Term Loans, no consent shall be required from Administrative Agent or any of
the Lenders to the extent that such financial maintenance covenant (together
with any related “equity cure” provisions) is also added for the benefit of any
corresponding Term Facility Loans);
(viii)    any Incremental Term Facility Loans (and the corresponding Incremental
Term Facility Loan Commitments) shall have terms identical to the terms of the
existing Term Facility Loans (and the existing Term Facility Loan Commitments);
provided, however, that upfront fees or original issue discount may be paid to
Lenders providing such Incremental Term Facility Loans as agreed by such Lenders
and Borrower, and the conditions applicable to the incurrence of such
Incremental Term Facility Loans (and the corresponding Incremental Term Facility
Loan Commitments) shall be as provided in this Section 2.12.
Upon the effectiveness of any Incremental Term Loan Commitment pursuant to this
Section 2.12, any Person providing an Incremental Term Loan Commitment that was
not a Lender hereunder immediately prior to such time shall become a Lender
hereunder. Administrative Agent shall promptly notify each Lender as to the
effectiveness of any Incremental Term Loan Commitments, and (i) any Incremental
Term Facility Loans (to the extent funded) shall be deemed to be Term Facility
Loans hereunder and (ii) any New Term Loans shall be deemed to be additional
Term Loans hereunder. Notwithstanding anything to the contrary contained herein,
Borrower, Collateral Agent, and Administrative Agent may (and each of Collateral
Agent and Administrative Agent are authorized by each other Secured Party to)
execute such amendments and/or amendments and restatements of any Credit
Documents as may be necessary or advisable to effectuate the provisions of this
Section 2.12. Such amendments may include provisions allowing any New Term Loans
to be treated on the same basis as Term Facility Loans. In connection with the
incurrence of any Incremental Term Facility Loans, Borrower shall be permitted
to terminate any Interest Period applicable to Term Facility Loans on the date
such Incremental Term Facility Loans are incurred.
(c)    Terms of Incremental Term Loan Commitments and Loans. The yield
applicable to the Incremental Term Loans shall be determined by Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Joinder Agreement; provided, however, that in the case of any Incremental Term
Facility Loans or New Term Loans issued within twelve (12) months after the
Closing Date, if the All-In Yield applicable to such Incremental Term Facility
Loans or New Term Loans is greater than the All-In Yield payable pursuant to the
terms of this Agreement as amended through the date of such calculation with
respect to Term Facility Loans, plus 50 basis points per annum, then the
interest rate with respect to the Term Facility Loans shall be increased
(pursuant to the applicable Incremental Joinder Agreement) so as to cause the
then applicable All-In Yield under this Agreement on the Term Facility Loans to
equal the All-In Yield then applicable to such Incremental Term Facility Loans
or New Term Loans, minus 50 basis points.
(d)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this Section 2.12 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Credit
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Credit Parties shall take any actions reasonably required by
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any Incremental Term Loan Commitments or the
funding of Loans thereunder, including, without limitation, the procurement of
title insurance endorsements reasonably requested by and satisfactory to the
Administrative Agent.
(e)    Incremental Joinder Agreements. An Incremental Joinder Agreement may,
subject to Section 2.12(b), without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to effect the provisions of this Section 2.12 (including, without
limitation, such technical amendments as may be necessary or advisable, in the
reasonable opinion of Administrative Agent and Borrower, to give effect to the
terms and provisions of any Incremental Term Loan Commitments (and any Loans
made in respect thereof)).
(f)    Supersede. This Section 2.12 shall supersede any provisions in
Section 13.04 to the contrary.
SECTION 2.13.    Extensions of Loans and Commitments.
(a)    Borrower may, at any time request that all or a portion of the Term Loans
of any Tranche (an “Existing Term Loan Tranche”) be modified to constitute
another Tranche of Term Loans in order to extend the scheduled final maturity
date thereof (any such Term Loans which have been so modified, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.13. In
order to establish any Extended Term Loans, Borrower shall provide a notice to
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Tranche) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be identical to those applicable to the Term
Loans of the Existing Term Loan Tranche from which they are to be modified
except (i) the scheduled final maturity date shall be extended to the date set
forth in the applicable Extension Amendment and the amortization shall be as set
forth in the Extension Amendment, (ii) (A) the Applicable Margins with respect
to the Extended Term Loans may be higher or lower than the Applicable Margins
for the Term Loans of such Existing Term Loan Tranche and/or (B) additional fees
(including prepayment or termination premiums) may be payable to the Lenders
providing such Extended Term Loans in addition to or in lieu of any increased
Applicable Margins contemplated by the preceding clause (A), in each case, to
the extent provided in the applicable Extension Amendment, (iii) any Extended
Term Loans may participate on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any optional or mandatory prepayments
or prepayment of Term Loans hereunder in each case as specified in the
respective Term Loan Extension Request, and (iv) the final maturity date and the
scheduled amortization applicable to the Extended Term Loans shall be set forth
in the applicable Extension Amendment and the scheduled amortization of such
Existing Term Loan Tranche shall be adjusted to reflect the amortization
schedule (including the principal amounts payable pursuant thereto) in respect
of the Term Loans under such Existing Term Loan Tranche that have been extended
as Extended Term Loans as set forth in the applicable Extension Amendment;
provided, however, that the Weighted Average Life to Maturity of such Extended
Term Loans shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans of such Existing Term Loan Tranche. Except as provided above, each
Lender holding Extended Term Loans shall be entitled to all the benefits
afforded by this Agreement (including, without limitation, the provisions set
forth in Section 2.09(b) and 2.10(b) applicable to Term Loans) and the other
Credit Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Credit Parties shall take any actions reasonably required by
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the extension of any Term Loans, including, without limitation, the
procurement of title insurance endorsements reasonably requested by and
satisfactory to the Administrative Agent. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Tranche modified
to constitute Extended Term Loans pursuant to any Term Loan Extension Request.
Any Extended Term Loans of any Extension Tranche shall constitute a separate
Tranche and Class of Term Loans from the Existing Term Loan Tranche from which
they were modified.
(b)    [Reserved].
(c)    Borrower shall provide the applicable Extension Request at least five (5)
Business Days prior to the date on which Lenders under the existing Tranche are
requested to respond (or such shorter period as is agreed to by Administrative
Agent in its sole discretion). Any Lender (an “Extending Lender”) wishing to
have all or a portion of its Term Loans of the existing Tranche subject to such
Extension Request modified to constitute Extended Term Loans shall notify
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans of the existing
Tranche that it has elected to modify to constitute Extended Term Loans. In the
event that the aggregate amount of Term Loans of the existing Tranche subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to the Extension Request, Term Loans subject to such Extension Elections shall
be modified to constitute Extended Term Loans on a pro rata basis based on the
amount of Term Loans included in such Extension Elections. Borrower shall have
the right to withdraw any Extension Request upon written notice to
Administrative Agent in the event that the aggregate amount of Term Loans of the
existing Tranche subject to such Extension Request is less than the amount of
Extended Term Loans requested pursuant to such Extension Request.
(d)    Extended Term Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which shall be substantially in the
form of Exhibit M to this Agreement or such other form as is reasonably
acceptable to Administrative Agent). Each Extension Amendment shall be executed
by Borrower, Administrative Agent, and the Extending Lenders (it being
understood that such Extension Amendment shall not require the consent of any
Lender other than the Extending Lenders). An Extension Amendment may, subject to
Sections 2.13(a), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or advisable, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of this Section 2.13 (including, without limitation, such
technical amendments as may be necessary or advisable, in the reasonable opinion
of Administrative Agent and Borrower, to give effect to the terms and provisions
of any Extended Term Loans).
SECTION 2.14.    Defaulting Lender Provisions.
(a)    Notwithstanding anything to the contrary in this Agreement, if a Lender
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply:
(i)    Borrower shall not be required to pay any fees to such Defaulting Lender
under Section 2.05(a); and
(ii)    any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article XI or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to
Section 4.07 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; third, to the payment of any amounts owing to the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 7.01
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.14(a)(ii)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(b)    Cure. If Borrower and Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender
will, to the extent applicable, purchase at par such portion of outstanding
Loans of the other Lenders and/or make such other adjustments as Administrative
Agent may determine to be necessary, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such exposure of each
Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of Borrower while such Lender
was a Defaulting Lender; and provided, further, that no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.
(c)    Certain Fees. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to Section 2.05
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees).
SECTION 2.15.    Refinancing Amendments.
(a)    At any time after the Closing Date, Borrower may obtain Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans), in the form of Other
Term Loans or Other Term Loan Commitments pursuant to a Refinancing Amendment.
Each issuance of Credit Agreement Refinancing Indebtedness under this
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $5.0 million and (y) an integral multiple of $1.0 million in excess
thereof.
(b)    The effectiveness of any such Credit Agreement Refinancing Indebtedness
shall subject to the consent required pursuant to Section 2.15(d), be subject
solely to the satisfaction of the following conditions to the reasonable
satisfaction of Administrative Agent: (i) any Credit Agreement Refinancing
Indebtedness in respect of Term Loans will have a maturity date that is not
prior to the maturity date of, and a Weighted Average Life to Maturity that is
not shorter than the Weighted Average Life to Maturity of, the Term Loans being
refinanced (determined without giving effect to the impact of prepayments on
amortization of Term Loans being refinanced); (ii) the aggregate principal
amount of any Credit Agreement Refinancing Indebtedness shall not exceed the
principal amount so refinanced, plus, accrued interest, plus, any premium or
other payment required to be paid in connection with such refinancing, plus, the
amount of reasonable and customary fees and expenses of any of the Credit
Parties incurred in connection with such refinancing, plus, any unutilized
commitments thereunder; (iii) to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent and the Lenders of
customary legal opinions and other documents; and (iv) execution of a
Refinancing Amendment by the Credit Parties, Administrative Agent, and Lenders
providing such Credit Agreement Refinancing Indebtedness.
(c)    The Loans and Commitments established pursuant to this Section 2.15 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Credit Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Security Documents. The Credit Parties
shall take any actions reasonably required by Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to secure all the Obligations and continue to be perfected
under the UCC or otherwise after giving effect to the applicable Refinancing
Amendment.
(d)    Upon the effectiveness of any Refinancing Amendment pursuant to this
Section 2.15, any Person providing the corresponding Credit Agreement
Refinancing Indebtedness that was not a Lender hereunder immediately prior to
such time shall become a Lender hereunder. Administrative Agent shall promptly
notify each Lender as to the effectiveness of such Refinancing Amendment, and
(i) any Other Term Loans resulting from such Refinancing Amendment shall be
deemed to be Term Loans hereunder (to the extent funded) and (ii) any Other Term
Loan Commitments resulting from such Refinancing Amendment shall be deemed to be
Term Facility Commitments hereunder. Notwithstanding anything to the contrary
contained herein, Borrower, Collateral Agent, and Administrative Agent may (and
each of Collateral Agent and Administrative Agent are authorized by each other
Secured Party to) execute such amendments and/or amendments and restatements of
any Credit Documents as may be necessary or advisable to effectuate the
provisions of this Section 2.15. Such amendments may include provisions allowing
any Other Term Loans to be treated on the same basis as Term Facility Loans in
connection with declining prepayments.
(e)    Each of the parties hereto hereby agrees that, upon the effectiveness of
any Refinancing Amendment, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto (including
any amendments necessary to treat the Loans and Commitments subject thereto as
Other Term Loans and/or Other Term Loan Commitments). Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of Administrative Agent and Borrower, to effect the
provisions of this Section 2.15. This Section 2.15 shall supersede any
provisions in Section 4.02, 4.07(b) or 13.04 to the contrary.
ARTICLE III.    

PAYMENTS OF PRINCIPAL AND INTEREST
SECTION 3.01.    Repayment of Loans.
(a)    Term Facility Loans. Borrower hereby promises to pay to Administrative
Agent for the account of the Lenders with Term Facility Loans in repayment of
the principal of the Term Facility Loans, on the following dates in the
respective amounts set forth opposite such dates (subject to adjustment for any
prepayments made under Section 2.09 or Section 2.10 or Section 2.11(b) or
Section 13.04(b)(i) or as provided in Section 2.12, in Section 2.13 or in
Section 2.15), and the remaining principal amount of Term Facility Loans on the
Term Facility Maturity Date.
Installment Payment Date
Principal Amount
March 31, 2019
$1,250,000
June 30, 2019
$1,250,000
September 30, 2019
$1,250,000
December 31, 2019
$1,250,000
March 31, 2020
$1,250,000
June 30, 2020
$1,250,000
September 30, 2020
$1,250,000
December 31, 2020
$1,250,000
March 31, 2021
$1,250,000
June 30, 2021
$1,250,000
September 30, 2021
$1,250,000
December 31, 2021
$1,250,000
March 31, 2022
$1,250,000
June 30, 2022
$1,250,000
September 30, 2022
$1,250,000
December 31, 2022
$1,250,000
March 31, 2023
$1,250,000
June 30, 2023
$1,250,000
September 30, 2023
$1,250,000
December 31, 2023
$1,250,000
March 31, 2024
$1,250,000
June 30, 2024
$1,250,000
September 30, 2024
$1,250,000
Term Facility Maturity Date
$471,250,000

(b)    New Term Loans; Extended Term Loans; Other Term Loans. New Term Loans
shall mature in installments as specified in the related Incremental Joinder
Agreement pursuant to which such New Term Loans were made, subject, however, to
Section 2.12(b). Extended Term Loans shall mature in installments as specified
in the applicable Extension Amendment pursuant to which such Extended Term Loans
were established, subject, however, to Section 2.13(a). Other Term Loans shall
mature in installments as specified in the applicable Refinancing Amendment
pursuant to which such Other Term Loans were established, subject, however, to
Section 2.15(a).
SECTION 3.02.    Interest.
(a)    Borrower hereby promises to pay to Administrative Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made or
maintained by such Lender to Borrower for the period from and including the date
of such Loan to but excluding the date such Loan shall be paid in full at the
following rates per annum:
(i)    during such periods as such Loan is an ABR Loan, the Alternate Base Rate
(as in effect from time to time), plus the Applicable Margin applicable to such
Loan, and
(ii)    during such periods as such Loan is a LIBOR Loan, for each Interest
Period relating thereto, the LIBO Rate for such Loan for such Interest Period,
plus the Applicable Margin applicable to such Loan.
(b)    To the extent permitted by Law, (i) upon the occurrence and during the
continuance of an Event of Default (other than Events of Default under Sections
11.01(g) or 11.01(h)), overdue principal and overdue interest in respect of each
Loan and all other Obligations not paid when due and (ii) upon the occurrence
and during the continuance of an Event of Default under Section 11.01(g) or
Section 11.01(h), all Obligations shall, in each case, automatically and without
any action by any Person, bear interest at the Default Rate. Interest which
accrues under this paragraph shall be payable on demand.
(c)    Accrued interest on each Loan shall be payable (i) in the case of each
ABR Loan, (x) quarterly in arrears on each Quarterly Date, (y) on the date of
any repayment or prepayment in full of all outstanding ABR Loans of any Tranche
of Loans (but only on the principal amount so repaid or prepaid), and (z) at
maturity (whether by acceleration or otherwise) and, after such maturity, on
demand, and (ii) in the case of each LIBOR Loan, (x) on the last day of each
Interest Period applicable thereto and, if such Interest Period is longer than
three months, on each date occurring at three-month intervals after the first
day of such Interest Period, (y) on the date of any repayment or prepayment
thereof or the conversion of such Loan to a Loan of another Type (but only on
the principal amount so paid, prepaid or converted) and (z) at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand. Promptly
after the determination of any interest rate provided for herein or any change
therein, Administrative Agent shall give notice thereof to the Lenders to which
such interest is payable and to Borrower.
ARTICLE IV.    

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
SECTION 4.01.    Payments.
(a)    All payments of principal, interest, and other amounts to be made by
Borrower under this Agreement and the Notes, and, except to the extent otherwise
provided therein, all payments to be made by the Credit Parties under any other
Credit Document, shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Administrative Agent at its
account at the Principal Office, not later than 2:00 p.m., New York time, on the
date on which such payment shall become due (each such payment made after such
time on such due date may, at the discretion of Administrative Agent, be deemed
to have been made on the next succeeding Business Day). Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.
(b)    Borrower shall, at the time of making each payment under this Agreement
or any Note for the account of any Lender, specify (in accordance with Sections
2.09 and 2.10, if applicable) to Administrative Agent (which shall so notify the
intended recipient(s) thereof) the Class and Type of Loans, or other amounts
payable by Borrower hereunder to which such payment is to be applied.
(c)    Each payment received by Administrative Agent under this Agreement or any
Note for the account of any Lender shall be paid by Administrative Agent to such
Lender, in immediately available funds, (x) if the payment was actually received
by Administrative Agent prior to 12:00 p.m. (Noon), New York time on any day, on
such day and (y) if the payment was actually received by Administrative Agent
after 12:00 p.m. (Noon), New York time, on any day, by 1:00 p.m., New York time,
on the following Business Day (it being understood that to the extent that any
such payment is not made in full by Administrative Agent, Administrative Agent
shall pay to such Lender, upon demand, interest at the Federal Funds Rate from
the date such amount was required to be paid to such Lender pursuant to the
foregoing clauses until the date Administrative Agent pays such Lender the full
amount).
(d)    If the due date of any payment under this Agreement or any Note would
otherwise fall on a day that is not a Business Day, such date shall be extended
to the next succeeding Business Day, and interest shall be payable for any
principal so extended for the period of such extension at the rate then borne by
such principal.
SECTION 4.02.    Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each borrowing of Loans of a particular Class from the Lenders under
Section 2.01 shall be made from the relevant Lenders, each payment of commitment
fees under Section 2.05 in respect of Commitments of a particular Class shall be
made for account of the relevant Lenders, and each termination or reduction of
the amount of the Commitments of a particular Class under Section 2.04 shall be
applied to the respective Commitments of such Class of the relevant Lenders pro
rata according to the amounts of their respective Commitments of such Class;
(b) except as otherwise provided in Section 5.04, LIBOR Loans of any Class
having the same Interest Period shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Term Facility Commitments
(in the case of the making of Loans) or their respective Term Loans (in the case
of conversions and continuations of Loans); (c) except as otherwise provided in
Section 2.09(b), Section 2.10(b), Section 2.12, Section 2.13, Section 2.14,
Section 2.15, Section 13.04 or Section 13.05(d), each payment or prepayment of
principal of any particular Class of Term Loans shall be made for the account of
the relevant Lenders pro rata in accordance with the respective unpaid
outstanding principal amounts of the Loans of such Class held by them; and
(d) except as otherwise provided in Section 2.09(b), Section 2.10(b),
Section 2.12, Section 2.13, Section 2.14, Section 2.15, Section 13.04 or
Section 13.05(d), each payment of interest on Term Loans shall be made for
account of the relevant Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.
SECTION 4.03.    Computations. Interest on LIBOR Loans shall be computed on the
basis of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which such amounts are
payable and interest on ABR Loans shall be computed on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed (including the
first day but excluding the last day) occurring in the period for which such
amounts are payable.
SECTION 4.04.    Minimum Amounts. Except for mandatory prepayments made pursuant
to Section 2.10 and conversions or prepayments made pursuant to Section 5.04,
each Borrowing, conversion and partial prepayment of principal of Loans shall be
in an amount at least equal to, in the case of Term Loans (x) with respect to
Borrowings, $25.0 million and (y) with respect to conversions and partial
repayments of principal, $5.0 million and, in each case, in multiples of
$100,000 in excess thereof or, if less, the remaining Term Loans (borrowings,
conversions or prepayments of or into Loans of different Types or, in the case
of LIBOR Loans, having different Interest Periods at the same time hereunder to
be deemed separate borrowings, conversions and prepayments for purposes of the
foregoing, one for each Type or Interest Period). Anything in this Agreement to
the contrary notwithstanding, the aggregate principal amount of LIBOR Loans
having the same Interest Period shall be in an amount at least equal to $1.0
million and in multiples of $100,000 in excess thereof and, if any LIBOR Loans
or portions thereof would otherwise be in a lesser principal amount for any
period, such Loans or portions, as the case may be, shall be ABR Loans during
such period.
SECTION 4.05.    Certain Notices. Notices by Borrower to Administrative Agent of
terminations or reductions of the Commitments, of Borrowings, conversions,
continuations and optional prepayments of Loans and of Classes of Loans, of
Types of Loans and of the duration of Interest Periods shall be irrevocable and
shall be effective only if received by Administrative Agent by telephone not
later than 1:00 p.m., New York time (promptly followed by written notice via
facsimile or electronic mail), on at least the number of Business Days prior to
the date of the relevant termination, reduction, Borrowing, conversion,
continuation or prepayment or the first day of such Interest Period specified in
the table below (unless otherwise agreed to by Administrative Agent in its sole
discretion), provided that Borrower may make any such notice conditional upon
the occurrence of a Person’s acquisition or sale or any incurrence of
indebtedness or issuance of Equity Interests.
NOTICE PERIODS
Notice
Number of
Business Days Prior
Termination or reduction of Commitments
3
Optional prepayment of, or conversions into, ABR Loans
1
Borrowing or optional prepayment of, conversions into, continuations as, or
duration of Interest Periods for, LIBOR Loans
3
Borrowing of ABR Loans
same day



Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced. Each such Notice of
Borrowing, conversion, continuation or prepayment shall specify the Class of
Loans to be borrowed, converted, continued or prepaid and the amount (subject to
Section 4.04) and Type of each Loan to be borrowed, converted, continued or
prepaid and the date of borrowing, conversion, continuation or prepayment (which
shall be a Business Day). Each such notice of the duration of an Interest Period
shall specify the Loans to which such Interest Period is to relate.
Administrative Agent shall promptly notify the Lenders of the contents of each
such notice. In the event that Borrower fails to select the Type of Loan within
the time period and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a LIBOR Loan) will be automatically converted into an ABR Loan on
the last day of the then current Interest Period for such Loan or (if
outstanding as an ABR Loan) will remain as, or (if not then outstanding) will be
made as, an ABR Loan. In the event that Borrower has elected to borrow or
convert Loans into LIBOR Loans but fails to select the duration of any Interest
Period for any LIBOR Loans within the time period and otherwise as provided in
this Section 4.05, such LIBOR Loan shall have an Interest Period of one month.
SECTION 4.06.    Non-Receipt of Funds by Administrative Agent.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBOR Loans (or, in the case of
any Borrowing of ABR Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the Federal Funds Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to ABR Loans. If Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to Borrower
the amount of such interest paid by Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(b)    Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that Borrower will not make such payment,
the Administrative Agent may assume that Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Federal Funds Rate. A notice
of the Administrative Agent to any Lender or Borrower with respect to any amount
owing under this clause (b) shall be conclusive, absent manifest error.
SECTION 4.07.    Right of Setoff, Sharing of Payments; Etc.
(a)    If any Event of Default shall have occurred and be continuing, each
Credit Party agrees that, in addition to (and without limitation of) any right
of setoff, banker’s lien or counterclaim a Lender may otherwise have, each
Lender shall be entitled, at its option (to the fullest extent permitted by
law), subject to obtaining the prior written consent of the Administrative Agent
to set off and apply any deposit (general or special, time or demand,
provisional or final), or other indebtedness, held by it for the credit or
account of such Credit Party at any of its offices, in Dollars or in any other
currency, against any principal of or interest on any of such Lender’s Loans or
any other amount payable to such Lender hereunder that is not paid when due
(regardless of whether such deposit or other indebtedness is then due to such
Credit Party), in which case it shall promptly notify such Credit Party thereof;
provided, however, that such Lender’s failure to give such notice shall not
affect the validity thereof; and provided further that no such right of setoff,
banker’s lien or counterclaim shall apply to any funds held for further
distribution to any Governmental Authority.
(b)    Each of the Lenders agrees that, if it should receive (other than
pursuant to Section 2.09(b), Section 2.10(b), Section 2.11, Section 2.12,
Section 2.13, Section 2.15, Article V, Section 13.04 or Section 13.05(d) or as
otherwise specifically provided herein or in the Fee Letter) any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents (including
any guarantee), or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans, or fees, the sum of which with respect
to the related sum or sums received by other Lenders is in a greater proportion
than the total of such amounts then owed and due to such Lender bears to the
total of such amounts then owed and due to all of the Lenders immediately prior
to such receipt, then such Lender receiving such excess payment shall purchase
for cash without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided, however, that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Borrower consents to the foregoing arrangements.
(c)    Borrower agrees that any Lender so purchasing such participation may
exercise all rights of setoff, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans or other amounts (as the case may be) owing to such Lender in
the amount of such participation.
(d)    Nothing contained herein shall require any Lender to exercise any such
right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other Indebtedness or
obligation of any Credit Party. If, under any applicable bankruptcy, insolvency
or other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section 4.07 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.07 to share in the
benefits of any recovery on such secured claim.
(e)    Notwithstanding anything to the contrary contained in this Section 4.07,
in the event that any Defaulting Lender exercises any right of setoff, (i) all
amounts so set off will be paid over immediately to Administrative Agent for
further application in accordance with the provisions of Section 2.14 and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Administrative Agent and
the Lenders and (ii) the Defaulting Lender will provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
ARTICLE V.    

YIELD PROTECTION, ETC.
SECTION 5.01.    Additional Costs.
(a)    If any Change in Law shall:
(i)    subject any Lender to any Taxes with respect to this Agreement, any Note
or any Lender’s participation therein, any Loan made by it (except for (1) any
reserve requirement reflected in the LIBO Rate, (2) Covered Taxes and (3)
Excluded Taxes);
(ii)    impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the LIBO Rate
hereunder; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender or participation therein;
and the result of any of the foregoing is to materially increase the cost to
such Lender of making, converting into, continuing or maintaining LIBOR Loans
(or of maintaining its obligation to make any LIBOR Loans), then, in any such
case, Borrower shall, within 10 days of written demand therefor, pay such Lender
any additional amounts necessary to compensate such Lender for such increased
cost. If any Lender becomes entitled to claim any additional amounts pursuant to
this subsection, it shall promptly notify Borrower, through Administrative
Agent, of the event by reason of which it has become so entitled.
(b)    A certificate as to any additional amounts setting forth the calculation
of such additional amounts pursuant to this Section 5.01 submitted by such
Lender, through Administrative Agent, to Borrower shall be conclusive in the
absence of clearly demonstrable error. Without limiting the survival of any
other covenant hereunder, this Section 5.01 shall survive the termination of
this Agreement and the payment of the Notes and all other Obligations payable
hereunder.
(c)    In the event that any Lender shall have determined that any Change in Law
affecting such Lender or any Lending Office of such Lender or the Lender’s
holding company with regard to capital or liquidity requirements, does or shall
have the effect of reducing the rate of return on such Lender’s or such holding
company’s capital as a consequence of its obligations hereunder, the Commitments
of such Lender or the Loans made by such Lender to a level below that which such
Lender or such holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time, after submission by such Lender or Borrower (with a copy to Administrative
Agent) of a written request therefor (setting forth in reasonable detail the
amount payable to the affected Lender and the basis for such request), Borrower
shall promptly pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided, however, that Borrower shall not be
required to compensate a Lender pursuant to this Section 5.01 for any increased
costs or reductions incurred more than ninety (90) days prior to the date that
such Lender notifies Borrower of the Change in Law giving rise to such increased
costs incurred or reductions suffered and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 5.02.    Inability To Determine Interest Rate.
(a)    If prior to the first day of any Interest Period: (i) Administrative
Agent shall have determined (which determination shall be conclusive and binding
upon Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Base Rate
for such Interest Period or (ii) Administrative Agent shall have received notice
from the Required Lenders that Dollar deposits are not available in the relevant
amount and for the relevant Interest Period available to the Required Lenders in
the London interbank market or (iii) the Required Lenders determine that the
LIBO Rate for any requested Interest Period with respect to a proposed LIBOR
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such LIBOR Loans (in each case, “Impacted Loans”), Administrative Agent shall
give electronic mail or telephonic notice thereof to Borrower and the Lenders as
soon as practicable thereof. If such notice is given, (x) any LIBOR Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans that were to have been converted on the first day of
such Interest Period to LIBOR Loans shall be converted to, or continued as, ABR
Loans and (z) any outstanding LIBOR Loans shall be converted, on the first day
of such Interest Period, to ABR Loans. Until such notice has been withdrawn by
Administrative Agent (which the Administrative Agent agrees to do if the
circumstances giving rise to such notice cease to exist), no further LIBOR Loans
shall be made, or continued as such, nor shall Borrower have the right to
convert Loans to, LIBOR Loans.
(b)    Notwithstanding the foregoing, if there are Impacted Loans as provided
above, the Administrative Agent, in consultation with Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans (to the extent Borrower does not elect to maintain such Impacted
Loans as ABR Loans) until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans (which the Administrative Agent
agrees to do if the circumstances giving rise to Impacted Loans cease to exist),
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and Borrower written notice
thereof.
(c)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Base Rate has made a public
statement that the administrator of the LIBO Base Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Base
Rate), (x) the administrator of the LIBO Base Rate has made a public statement
identifying a specific date after which the LIBO Base Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Base Rate), (y) the
supervisor for the administrator of the LIBO Base Rate has made a public
statement identifying a specific date after which the LIBO Base Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Base Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Base Rate may no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (and make adjustments to applicable margins and related
amendments to this Agreement as referred to below such that the all-in interest
rate based on the replacement index will, to the extent practicable, be
equivalent to the all-in LIBO Rate-based interest rate in effect prior to its
replacement); provided that, if such alternate rate of interest as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Notwithstanding anything to the contrary in Section 13.04,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(c) (but, in the case of the circumstances described in clause (ii)(w), clause
(ii)(x) or clause (ii)(y) of the first sentence of this Section 5.02(c), only to
the extent the LIBO Base Rate for such Interest Period is not available or
published at such time on a current basis), (x) any Notice of
Continuation/Conversion that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Borrowing of LIBOR Loans shall be
ineffective and (y) if any Notice of Borrowing requests a Borrowing of LIBOR
Loans, such Borrowing shall be made as ABR Loans.
SECTION 5.03.    Illegality. Notwithstanding any other provision of this
Agreement, in the event that any change after the date hereof in any Requirement
of Law or in the interpretation or application thereof shall make it unlawful
for any Lender or its Applicable Lending Office to honor its obligation to make
or maintain LIBOR Loans hereunder (and, in the sole opinion of such Lender, the
designation of a different Applicable Lending Office would either not avoid such
unlawfulness or would be disadvantageous to such Lender), then such Lender shall
promptly notify Borrower thereof (with a copy to Administrative Agent) and such
Lender’s obligation to make or continue, or to convert Loans of any other Type
into, LIBOR Loans shall be suspended until such time as such Lender may again
make and maintain LIBOR Loans (in which case the provisions of Section 5.04
shall be applicable).
SECTION 5.04.    Treatment of Affected Loans. If the obligation of any Lender to
make LIBOR Loans or to continue, or to convert ABR Loans into, LIBOR Loans shall
be suspended pursuant to Section 5.03, such Lender’s LIBOR Loans shall be
automatically converted into ABR Loans on the last day(s) of the then current
Interest Period(s) for such LIBOR Loans (or on such earlier date as such Lender
may specify to Borrower with a copy to Administrative Agent as is required by
law) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.03 which gave rise to such conversion no
longer exist:
(i)    to the extent that such Lender’s LIBOR Loans have been so converted, all
payments and prepayments of principal which would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its ABR Loans; and
(ii)    all Loans which would otherwise be made or continued by such Lender as
LIBOR Loans shall be made or continued instead as ABR Loans and all ABR Loans of
such Lender which would otherwise be converted into LIBOR Loans shall remain as
ABR Loans.
If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender’s ABR Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.
SECTION 5.05.    Compensation.
(a)    Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any loss or expense (excluding any loss of profits or margin) which such
Lender may sustain or incur as a consequence of (1) default by Borrower in
payment when due of the principal amount of or interest on any LIBOR Loan,
(2) default by Borrower in making a borrowing of, conversion into or
continuation of LIBOR Loans after Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (3) Borrower making
any prepayment other than on the date specified in the relevant prepayment
notice, or (4) the conversion or the making of a payment or a prepayment
(including any repayments or prepayments made pursuant to Sections 2.09 or 2.10
or as a result of an acceleration of Loans pursuant to Section 11.01 or as a
result of the replacement of a Lender pursuant to Section 2.11 or 13.04(b)) of
LIBOR Loans on a day which is not the last day of an Interest Period with
respect thereto, including in each case, any such loss (excluding any loss of
profits or margin) or expense arising from the reemployment of funds obtained by
it or from fees payable to terminate the deposits from which such funds were
obtained.
(b)    For the purpose of calculation of all amounts payable to a Lender under
this Section 5.05 each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at the
LIBO Base Rate in an amount equal to the amount of the LIBOR Loan and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection. Any Lender requesting compensation pursuant to
this Section 5.05 will furnish to Administrative Agent and Borrower a
certificate setting forth the basis and amount of such request and such
certificate, absent manifest error, shall be conclusive. Without limiting the
survival of any other covenant hereunder, this covenant shall survive the
termination of this Agreement and the payment of the Obligations and all other
amounts payable hereunder.
SECTION 5.06.    Net Payments.
(a)    Except as provided in this Section 5.06(a), all payments made by or on
account of any obligation of any Credit Party hereunder or under any Note,
Guarantee or other Credit Document will be made without setoff, counterclaim or
other defense. Except as required by Law, all such payments will be made free
and clear of, and without deduction or withholding for, any Taxes (including
Taxes imposed or asserted on amounts payable under this Section 5.06). If,
however, applicable Laws require any withholding agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such Laws as
reasonably determined by such withholding agent. The applicable withholding
agent shall timely pay the amount of any Taxes deducted or withheld in respect
of a payment made by a Credit Party hereunder or under any note, Guarantee or
other Credit Document to the relevant Governmental Authority in accordance with
applicable Law. If any Credit Party is the applicable withholding agent,
Borrower shall furnish to Administrative Agent within 45 days after the date the
payment of any Taxes is due pursuant to applicable Law documentation reasonably
satisfactory to the Administrative Agent evidencing such payment by the
applicable Credit Party. If any Covered Taxes are so deducted or withheld by any
applicable withholding agent, then the applicable Credit Party agrees to
increase the sum payable by such Credit Party so that, after such deduction or
withholding (including such deduction or withholding on account of Covered Taxes
applicable to additional sums payable under this Section 5.06) the amount
received by each Lender or, in the case of payments made to the Administrative
Agent for its own account, the Administrative Agent, will not be less than the
amount such recipient would have received had no such withholding or deduction
been made. The Credit Parties agree to jointly and severally indemnify and hold
harmless the Administrative Agent and each Lender, and reimburse any of them
upon written request, for the amount of any Covered Taxes that are levied or
imposed and paid by such indemnitee (including Covered Taxes imposed or asserted
on amounts payable under this Section 5.06) and for any reasonable expenses
arising therefrom in each case, whether or not such Covered Taxes were correctly
or legally imposed, other than any interest or penalties that are determined by
a final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the indemnitee’s gross negligence or willful misconduct. Such
written request shall include a certificate setting forth in reasonable detail
the basis of such request and such certificate, absent manifest error, shall be
conclusive.
(b)    %3.    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under any Credit Document
shall deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or the Administrative Agent, shall deliver such other
documentation reasonably requested by Borrower or the Administrative Agent as
will enable Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.06(b)(ii), (c), and (d) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Notwithstanding anything to the contrary in this
Section 5.06(b), no Lender shall be required to provide any documentation that
such Lender is not legally eligible to deliver.
(i)    any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), two executed
original copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding. Any Foreign Lender shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), two executed
original copies of whichever of the following is applicable: (1) in the case of
a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party, IRS Form W-8BEN or W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to an applicable
income tax treaty; (2) IRS Form W-8ECI; (3) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit D-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and that no interest payments in
connection with any Credit Documents are effectively connected with such Foreign
Lender’s conduct of a U.S. trade or business and (y) IRS Form W-8BEN or
W-8BEN-E; or (4) to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender), IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit D-2 or Exhibit
D-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
not a participating Lender and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner. Any Foreign
Lender shall deliver to Borrower and the Administrative Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), two executed original copies of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made. Each Lender agrees that if any documentation it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
documentation or promptly notify Borrower and the Administrative Agent in
writing of its legal ineligibility to do so.
(c)    On the Closing Date, the Administrative Agent shall provide Borrower with
two executed original copies of IRS Form W-8IMY (or any applicable successor
forms) properly completed and duly executed to treat the Administrative Agent as
a U.S. person (as described in U.S. Treasury Regulations Section
1.1441-1(b)(2)(iv)(A) or IRS Form W-9.
(d)    If a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment.
(e)    In addition, Borrower agrees to timely pay any present or future stamp,
documentary, recording, intangible, filing or similar Taxes which arise from any
payment made hereunder or under any other Credit Document or from the execution,
delivery, filing, performance, enforcement, recordation or registration of, or
otherwise with respect to, any Credit Document, except any such Taxes that are
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.11(a) at the request of Borrower) if such Tax is imposed as a result
of a present or former connection of the transferor or transferee with the
jurisdiction imposing such Tax (other than connections arising from having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document)
(hereinafter referred to as “Other Taxes”).
(f)    Any Lender claiming any additional amounts payable pursuant to this
Section 5.06 agrees to use (at the Credit Parties’ expense) reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office if the making of such
change would avoid the need for, or in the opinion of such Lender, materially
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the sole judgment of such Lender, be otherwise disadvantageous to
such Lender.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.06 (including by the payment of additional amounts
pursuant to this Section 5.06), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Credit Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 5.06(b)
or Section 5.06(d).
ARTICLE VI.    

GUARANTEES
SECTION 6.01.    The Guarantees. Each (a) Guarantor, jointly and severally with
each other Guarantor, hereby guarantees as primary obligor and not as surety to
each Secured Party and its successors and assigns the prompt payment and
performance in full when due (whether at stated maturity, by acceleration,
demand or otherwise) of the principal of and interest (including any interest,
fees, costs or charges that would accrue but for the provisions of the
Bankruptcy Code after any bankruptcy or insolvency petition under the Bankruptcy
Code) on the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and (b) Credit Party, jointly and severally with each other Credit
Party, hereby guarantees as primary obligor and not as surety to each Secured
Party and its successors and assigns the prompt payment and performance in full
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Bankruptcy Code after any bankruptcy
or insolvency petition under the Bankruptcy Code) of all other Obligations from
time to time owing to the Secured Parties by any other Credit Party under any
Credit Document, or any Swap Contract entered into with a Swap Provider, in each
case now or hereinafter created, incurred or made, whether absolute or
contingent, liquidated or unliquidated and strictly in accordance with the terms
thereof; provided, that (i) the obligations guaranteed shall exclude obligations
under any Swap Contract with respect to which the applicable Swap Provider or
Cash Management Bank, as applicable, provides notice to Borrower that it does
not want such Swap Contract to be secured, and (ii) as to each Guarantor the
obligations guaranteed by such Guarantor hereunder shall not include any
Excluded Swap Obligations in respect of such Guarantor (such obligations being
guaranteed pursuant to clauses (a) and (b) above being herein collectively
called the “Guaranteed Obligations” (it being understood that the Guaranteed
Obligations of Borrower shall be limited to those referred to in clause (b)
above)). Each Credit Party, jointly and severally with each other Credit Party,
hereby agrees that if any other Credit Party shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, such Credit Party will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
SECTION 6.02.    Obligations Unconditional. The obligations of the Credit
Parties under Section 6.01 shall constitute a guaranty of payment (and not of
collection) and are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations under this Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of any of the Credit Parties with respect to its
respective guaranty of the Guaranteed Obligations which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:
(i)    at any time or from time to time, without notice to the Credit Parties,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
(ii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Credit Documents or any other agreement or instrument referred
to herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(iii)    the release of any other Credit Party pursuant to Section 6.08;
(iv)    any renewal, extension or acceleration of, or any increase in the amount
of the Guaranteed Obligations, or any amendment, supplement, modification or
waiver of, or any consent to departure from, the Credit Documents;
(v)    any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any
Credit Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations;
(vi)    any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;
(vii)    the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or lien, the release of any or
all collateral securing, or purporting to secure, the Guaranteed Obligations or
any other impairment of such collateral;
(viii)    any exercise of remedies with respect to any security for the
Guaranteed Obligations (including, without limitation, any collateral, including
the Collateral securing or purporting to secure any of the Guaranteed
Obligations) at such time and in such order and in such manner as the
Administrative Agent and the Secured Parties may decide and whether or not every
aspect thereof is commercially reasonable and whether or not such action
constitutes an election of remedies and even if such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
that any Credit Party would otherwise have; or
(ix)    any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Credit Party as a guarantor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Credit Party as a guarantor
of the Guaranteed Obligations, or of such Credit Party under the guarantee
contained in this Article VI or of any security interest granted by any Credit
Party in its capacity as a guarantor of the Guaranteed Obligations, whether in a
proceeding under the Bankruptcy Code or under any other federal, state or
foreign bankruptcy, insolvency, receivership, or similar law, or in any other
instance.
The Credit Parties hereby expressly waive diligence, presentment, demand of
payment, protest, marshaling and all notices whatsoever, and any requirement
that any Secured Party thereof exhaust any right, power or remedy or proceed
against any Credit Party under this Agreement or the Notes or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Credit Parties waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party thereof upon
this guarantee or acceptance of this guarantee, and the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this guarantee, and all dealings between the Credit
Parties and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this guarantee. This guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment and performance without regard to any right of offset with respect to
the Guaranteed Obligations at any time or from time to time held by the Secured
Parties, and the obligations and liabilities of the Credit Parties hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other Person at any time of any right or remedy against any Credit Party
or against any other Person which may be or become liable in respect of all or
any part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Credit Parties and the successors and assigns
thereof, and shall inure to the benefit of the Secured Parties, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.
For the avoidance of doubt, nothing in this Section 6.02 shall permit amendments
to the Credit Documents or an acceleration of the Obligations other than as set
forth in the Credit Documents.
SECTION 6.03.    Reinstatement. The obligations of the Credit Parties under this
Article VI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Credit Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise. The Credit Parties jointly and
severally agree that they will indemnify each Secured Party on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
such Secured Party in connection with such rescission or restoration, including
any such costs and expenses incurred in defending against any claim alleging
that such payment constituted a preference, fraudulent transfer or similar
payment under any bankruptcy, insolvency or similar law, other than any costs or
expenses resulting from the gross negligence, bad faith or willful misconduct
of, or material breach by, such Secured Party.
SECTION 6.04.    Subrogation; Subordination. Each Credit Party hereby agrees
that until the payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any right or remedy arising by reason
of any performance by it of its guarantee in Section 6.01, whether by
subrogation, contribution or otherwise, against any Credit Party of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
The payment of any amounts due with respect to any indebtedness of any Credit
Party now or hereafter owing to any Credit Party by reason of any payment by
such Credit Party under the Guarantee in this Article VI is hereby subordinated
to the prior payment in full in cash of the Guaranteed Obligations. Upon the
occurrence and during the continuance of an Event of Default, each Credit Party
agrees that it will not demand, sue for or otherwise attempt to collect any such
indebtedness of any other Credit Party to such Credit Party until the
Obligations shall have been paid in full in cash. If an Event of Default has
occurred and is continuing, and any amounts are paid to the Credit Parties in
violation of the foregoing limitation, such amounts shall be collected, enforced
and received by such Credit Party as trustee for the Secured Parties and be paid
over to Administrative Agent on account of the Guaranteed Obligations without
affecting in any manner the liability of such Credit Party under the other
provisions of the guaranty contained herein.
SECTION 6.05.    Remedies. The Credit Parties jointly and severally agree that,
as between the Credit Parties and the Lenders, the obligations of any Credit
Party under this Agreement and the Notes may be declared to be forthwith due and
payable as provided in Article XI (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article XI)
for purposes of Section 6.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable arising under the Bankruptcy Code or any other
federal or state bankruptcy, insolvency or other law providing for protection
from creditors) as against such other Credit Parties and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the other Credit Parties for purposes
of Section 6.01.
SECTION 6.06.    Continuing Guarantee. The guarantee in this Article VI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
SECTION 6.07.    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Credit Party under Section 6.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 6.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Credit Party, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
SECTION 6.08.    Release of Guarantors. If, in compliance with the terms and
provisions of the Credit Documents, the Equity Interests of any Guarantor are
directly or indirectly sold or otherwise transferred such that such Guarantor no
longer constitutes a Subsidiary (a “Transferred Guarantor”) to a Person or
Persons, none of which is a Credit Party, such Transferred Guarantor, upon the
consummation of such sale or transfer, shall be automatically released from its
obligations under this Agreement (including under Section 13.03 hereof) and the
other Credit Documents, and its obligations to pledge and grant any Collateral
owned by it pursuant to any Security Document, and the pledge of Equity
Interests in any Transferred Guarantor to Collateral Agent pursuant to the
Security Documents shall be automatically released, and, so long as Borrower
shall have provided the Agents such certifications or documents as any Agent
shall reasonably request, Collateral Agent shall take such actions as are
necessary to effect and evidence each release described in this Section 6.08 in
accordance with the relevant provisions of the Security Documents and this
Agreement.
SECTION 6.09.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under the Guarantee in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 6.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 6.09, or
otherwise under the Guarantee, as it relates to such Credit Party, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until a discharge of
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this
Section 6.09 constitute, and this Section 6.09 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
SECTION 6.10.    Right of Contribution. Each Credit Party hereby agrees that to
the extent that a Credit Party (a “Funding Credit Party”) shall have paid more
than its Fair Share (as defined below) of any payment made hereunder, such
Credit Party shall be entitled to seek and receive contribution from and against
any other Credit Party hereunder which has not paid its Fair Share of such
payment. Each Credit Party’s right of contribution shall be subject to the terms
and conditions of Section 6.04. The provisions of this Section 6.10 shall in no
respect limit the obligations and liabilities of any Credit Party to the Secured
Parties, and each Credit Party shall remain liable to the Secured Parties for
the full amount guaranteed by such Credit Party hereunder. “Fair Share” means,
with respect to a Credit Party as of any date of determination, an amount equal
to (i) the ratio of (A) the Adjusted Maximum Amount (as defined below) with
respect to such Credit Party to (B) the aggregate of the Adjusted Maximum
Amounts with respect to all Credit Parties multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Funding Credit Parties
under this Article VI in respect of the Guaranteed Obligations. “Fair Share
Shortfall” means, with respect to a Credit Party as of any date of
determination, the excess, if any, of the Fair Share of such Credit Party over
the Aggregate Payments of such Credit Party. “Adjusted Maximum Amount” means,
with respect to a Credit Party as of any date of determination, the maximum
aggregate amount of the obligations of such Credit Party under this Article VI;
provided that, solely for purposes of calculating the “Adjusted Maximum Amount”
with respect to any Credit Party for purposes of this Section 6.10, any assets
or liabilities of such Credit Party arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Credit Party. “Aggregate Payments” means, with respect to a Credit Party as of
any date of determination, an amount equal to (i) the aggregate amount of all
payments and distributions made on or before such date by such Credit party in
respect of this Article VI (including in respect of this Section 6.10) minus
(ii) the aggregate amount of all payments received on or before such date by
such Credit Party from the other Credit Parties as contributions under this
Section 6.10. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Credit Party.
ARTICLE VII.    

CONDITIONS PRECEDENT
SECTION 7.01.    Conditions to Initial Extensions of Credit.
The obligations of Lenders to enter into this Agreement on the Closing Date and
make the initial extension of Term Facility Loans hereunder are subject to the
satisfaction of the following:
(a)    Corporate Documents. Administrative Agent shall have received copies of
the Organizational Documents of each Credit Party and evidence of all corporate
or other applicable authority for each Credit Party (including resolutions or
written consents and incumbency certificates) with respect to the execution,
delivery and performance of such of the Credit Documents to which each such
Credit Party is intended to be a party as of the Closing Date, certified as of
the Closing Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary of each such Credit Party (or the member or manager or
general partner of such Credit Party, as applicable).
(b)    Officer’s Certificate. Administrative Agent shall have received an
Officer’s Certificate of Borrower, dated the Closing Date, certifying that the
conditions set forth in Section 7.01(o) (giving effect to the provisions
contained therein) have been satisfied.
(c)    Opinions of Counsel. Administrative Agent shall have received the
following opinions, each of which shall be addressed to the Administrative Agent
and the Lenders, dated the Closing Date and covering such matters as the
Administrative Agent shall reasonably request in a manner customary for
transactions of this type:
(i)    an opinion of Latham & Watkins LLP, special New York counsel to the
Credit Parties; and
(ii)    an opinion of Brownstein Hyatt Farber Schreck, LLP, special Nevada
counsel to the Credit Parties.
(d)    Notes. Administrative Agent shall have received copies of the Notes, duly
completed and executed, for each Lender that requested a Note at least three (3)
Business Days prior to the Closing Date.
(e)    Credit Agreement. Administrative Agent shall have received this Agreement
(a) executed and delivered by a duly authorized officer of each Credit Party and
(b) executed and delivered by a duly authorized officer of each Person that is a
Lender on the Closing Date.
(f)    Filings and Lien Searches. Administrative Agent shall have received (i) a
UCC financing statement in form appropriate for filing in the jurisdiction of
organization of the Borrower and (ii) results of lien searches conducted in the
jurisdictions in which each Credit Party is organized and such other
jurisdictions as may be requested by the Administrative Agent.
(g)    Pledge Agreement. (i) Administrative Agent shall have received the Pledge
Agreement and the Initial Perfection Certificate, in each case duly authorized,
executed, and delivered by the Credit Parties, and (ii) Collateral Agent shall
have received, to the extent required pursuant to the Pledge Agreement and not
prohibited by applicable Requirements of Law (including, without limitation, any
Gaming Laws), original certificates representing the certificated Pledged
Securities (as defined in the Pledge Agreement) required to be delivered to
Collateral Agent pursuant to the Pledge Agreement, accompanied by original
undated stock powers executed in blank, and all of the foregoing shall be
reasonably satisfactory to Administrative Agent in form and substance (in each
case to the extent required to be delivered to Collateral Agent pursuant to the
terms of the Pledge Agreement).
(h)    Credit Documents in Full Force and Effect; Fee Letter. The Credit
Documents required to be executed and delivered on or prior to the Closing Date
shall be in full force and effect. Borrower shall have complied, or shall comply
substantially concurrently with the funding of the Term Facility Loans
hereunder, in all respects with its payment obligations under the Fee Letter
required to be performed on the Closing Date.
(i)    Consummation of Transactions. The Transactions shall have been
consummated and the consummation thereof shall be in compliance in all material
respects with all applicable Laws (including Gaming Laws and Regulation T,
Regulation U, and Regulation X) and all applicable Gaming Approvals and other
applicable regulatory approvals.
(j)    Approvals. Other than as set forth on Schedule 7.01(j) or in Section 8.06
or Section 8.15, all necessary Governmental Authority approvals (including
Gaming Approvals) and/or consents in connection with the Transactions shall have
been obtained and shall remain in full force and effect. In addition, there
shall not exist any judgment, order, injunction or other restraint, and there
shall be no pending litigation or proceeding by any Governmental Authority,
prohibiting, enjoining or imposing materially adverse conditions upon the
Transactions, or on the consummation thereof.
(k)    Solvency. Administrative Agent shall have received a certificate in the
form of Exhibit F from a Responsible Officer of Borrower with respect to the
Solvency of Borrower (on a consolidated basis with its Subsidiaries),
immediately after giving effect to the consummation of the Transactions.
(l)    Payment of Fees and Expenses. To the extent invoiced at least five (5)
Business Days prior to the closing date, all reasonable costs, fees, expenses of
Administrative Agent, Lead Arrangers and (in the case of fees only) the Lenders
required to be paid by this Agreement, the Fee Letter or as otherwise agreed by
Borrower, in each case, payable to Administrative Agent, Lead Arrangers and/or
Lenders in respect of the Transactions, shall have been paid to the extent due.
(m)    KYC Information. (i) On or prior to the Closing Date, Administrative
Agent shall have received at least five (5) days prior to the Closing Date all
documentation and other information reasonably requested in writing at least ten
(10) days prior to the Closing Date by Administrative Agent that Administrative
Agent reasonably determines is required by regulatory authorities from the
Credit Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act and (ii) to
the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five days prior to the Closing Date,
any Lender that has requested, in a written notice to the Borrower at least
three days prior to the Closing Date, a Beneficial Ownership Certification in
relation to the Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause
(ii) shall be deemed to be satisfied).
(n)    Financials. Borrower has delivered to the Administrative Agent or made
publically available (a) the audited consolidated balance sheets of Borrower as
of December 31, 2015, 2016, and 2017, and the related statements of earnings,
changes in stockholders’ equity and cash flows for the fiscal years ended on
those dates, together with reports thereon by Ernst & Young LLP, certified
public accountants and (b) the unaudited interim consolidated balance sheet of
Borrower and the related statements of earnings, changes in stockholders’ equity
and cash flows for the most recent fiscal quarter ending after December 31, 2017
(other than the fourth fiscal quarter of any fiscal year) and at least 45 days
prior to the Closing Date.
(o)    No Default or Event of Default; Representations and Warranties True. Both
immediately prior to the making of the Term Facility Loans and also after giving
effect thereto and to the intended use thereof:
(i)    no Default or Event of Default shall have occurred and be continuing;
(ii)    each of the representations and warranties made by the Credit Parties in
Article VIII and by each Credit Party in each of the other Credit Documents to
which it is a party shall be true and correct in all material respects on and as
of the date of the making of such Term Facility Loans with the same force and
effect as if made on and as of such date (it being understood and agreed that
any such representation or warranty which by its terms is made as of an earlier
date shall be required to be true and correct in all material respects only as
such earlier date, and that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the applicable date); and
(p)    Notice of Borrowing. Administrative Agent shall have received a Notice of
Borrowing duly completed and complying with Section 4.05.
(q)    Collateral Agency Agreement. Collateral Agent shall have received the
Collateral Agency Agreement duly authorized, executed, and delivered by the
Nevada Collateral Agent.
ARTICLE VIII.    

REPRESENTATIONS AND WARRANTIES
Each Credit Party represents and warrants to Administrative Agent, the
Collateral Agent and Lenders that, at and as of each Funding Date, in each case
immediately before and immediately after giving effect to the transactions to
occur on such date (provided, that such representations and warranties made on
the Closing Date shall be made giving effect to the Transactions):
SECTION 8.01.    Corporate Existence; Compliance with Law.
(a)    Each Company (a) is a corporation, partnership, limited liability company
or other entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization; (b)(i) has all requisite corporate
or other power and authority, and (ii) has all governmental licenses,
authorizations, consents and approvals necessary to own its Property and carry
on its business as now being conducted; and (c) is qualified to do business and
is in good standing in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary; except, in the case of
clauses (b)(ii) and (c) where the failure thereof individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
(b)    Neither Borrower nor any Subsidiary nor any of its Property is in
violation of, nor will the continued operation of Borrower’s or such
Subsidiary’s Property as currently conducted violate, any Requirement of Law or
is in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority, where such violations or defaults would reasonably
be expected to have a Material Adverse Effect.
SECTION 8.02.    Material Adverse Effect. Since December 31, 2017, there shall
not have occurred any event or circumstance that has had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
SECTION 8.03.    Litigation. Except as set forth on Schedule 8.03, there is no
Proceeding (other than any (a) qui tam Proceeding, to which this Section 8.03 is
limited to knowledge of any Responsible Officer of Borrower, and (b) normal
overseeing reviews of the Gaming Authorities) pending against, or to the
knowledge of any Responsible Officer of Borrower, threatened in writing against,
any Company before any Governmental Authority or private arbitrator that
(i) either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect or (ii) as of the Closing Date only, challenges
the validity or enforceability of any of the Credit Documents.
SECTION 8.04.    No Breach; No Default.
(a)    None of the execution, delivery and performance by any Credit Party of
any Credit Document to which it is a party nor the consummation of the
transactions herein and therein contemplated (including the Transactions) do or
will (i) conflict with or result in a breach of, or require any consent (which
has not been obtained and is in full force and effect) under (x) any
Organizational Document of any Credit Party or (y) subject to Section 13.13, any
applicable Requirement of Law (including, without limitation, any Gaming Law) or
(z) any order, writ, injunction or decree of any Governmental Authority binding
on any Credit Party or (ii) constitute (with due notice or lapse of time or
both) a default under any such Contractual Obligation or (iii) result in or
require the creation or imposition of any Lien (except for the Liens created
pursuant to the Security Documents and other Permitted Liens) upon any Property
of any Credit Party pursuant to the terms of any such Contractual Obligation,
except with respect to (i)(y), (i)(z), (ii) or (iii) which would not reasonably
be expected to result in a Material Adverse Effect.
(b)    No Default or Event of Default has occurred and is continuing.
SECTION 8.05.    Action. Borrower and each Guarantor has all necessary corporate
or other organizational power, authority and legal right to execute, deliver and
perform its obligations under each Credit Document to which it is a party and to
consummate the transactions herein and therein contemplated; the execution,
delivery and performance by Borrower and each Guarantor of each Credit Document
to which it is a party and the consummation of the transactions herein and
therein contemplated have been duly authorized by all necessary corporate,
partnership or other organizational action on its part; and this Agreement has
been duly and validly executed and delivered by each Credit Party and
constitutes, and each of the Credit Documents to which it is a party when
executed and delivered by such Credit Party will constitute, its legal, valid
and binding obligation, enforceable against each Credit Party in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws of
general applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
SECTION 8.06.    Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by Borrower or
any Guarantor of the Credit Documents to which it is a party or for the
legality, validity or enforceability hereof or thereof or for the consummation
of the Transactions, except for: (i) authorizations, approvals or consents of,
and filings or registrations with any Governmental Authority or any securities
exchange previously obtained, made, received or issued, (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(iii) the delivery of executed copies of this Agreement, the Pledge Agreement
and the Notes executed on the Closing Date to the relevant Gaming Authorities,
(iv) the filings referred to in Section 8.14, (v) satisfaction of or waiver by
the Gaming Authorities of any qualification requirement on the part of the
Lenders who do not otherwise qualify, (vi) [reserved], (vii) consents,
authorizations and filings that have been obtained or made and are in full force
and effect or the failure of which to obtain would not reasonably be expected to
have a Material Adverse Effect, (viii) any required approvals (including prior
approvals) of the requisite Gaming Authorities that any Agent, Lender or
participant is required to obtain from, or any required filings with, requisite
Gaming Authorities to exercise their respective rights and remedies under this
Agreement and the other Credit Documents (as set forth in Section 13.13) and
(ix) prior approval from the Nevada Gaming Commission of the pledge of any
Pledged Nevada Gaming Interests (as defined in the Pledge Agreement).
SECTION 8.07.    ERISA and Employee Benefit Plan Matters. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
set forth on Schedule 8.07, as of the Closing Date, no member of the ERISA Group
maintains or contributes to any Pension Plan. Each ERISA Entity is in compliance
with the presently applicable provisions of ERISA and the Code with respect to
each Employee Benefit Plan (other than to the extent such failure to comply
would not reasonably be expected to have a Material Adverse Effect). Except as
would not reasonably be expected to result in a Material Adverse Effect, no
ERISA Entity has engaged in a transaction that could be subject to Section 4069
or 4212(c) of ERISA.
SECTION 8.08.    Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) all Tax returns,
statements, reports and forms required to be filed with any Governmental
Authority by, or with respect to, Borrower and each of the Guarantors have been
timely filed (taking into account any applicable extensions) in accordance with
all applicable laws; (ii) Borrower and each of the Guarantors has timely paid or
made provision for payment of all Taxes shown as due and payable on such returns
that have been so filed or that are otherwise due and payable, including in its
capacity as a withholding agent (other than Taxes which are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP); and (iii) Borrower and each of the Guarantors
has made adequate provision in accordance with GAAP for all Taxes payable by
Borrower or such Guarantor that are not yet due and payable. Neither Borrower
nor any of the Guarantors has received written notice of any proposed or pending
Tax assessment, audit or deficiency against Borrower or such Guarantor that
would in the aggregate reasonably be expected to have a Material Adverse Effect.
SECTION 8.09.    Investment Company Act. Neither Borrower nor any of the
Guarantors is an “investment company,” or a company “controlled” by an
“investment company” required to be regulated under the Investment Company Act
of 1940, as amended.
SECTION 8.10.    Environmental Matters. Except as set forth on Schedule 8.10 or
as would not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect: (i) each Credit Party and each of their
businesses, operations and Real Property is in material compliance with, and
each has no liability under, any Environmental Law; (ii) each Credit Party has
obtained all Permits material to, and required for, the conduct of their
businesses and operations, and the ownership, operation and use of their assets,
all as currently conducted, under any Environmental Law; (iii) there has been no
Release or threatened Release of Hazardous Material on, at, under or from any
real property or facility presently or formerly owned, leased or operated by any
Credit Party that would reasonably be expected to result in liability to
Borrower or any Guarantor under any Environmental Law; (iv) there is no
Environmental Action pending or, to the knowledge of any Responsible Officer of
Borrower or Guarantor, threatened, against Borrower or any Guarantor or,
relating to real property currently or formerly owned, leased or operated by
Borrower or any Guarantor or relating to the operations of Borrower or the
Guarantors; and (v) no circumstances exist that would reasonably be expected to
form the basis of an Environmental Action against any Credit Party, or any of
their Real Property, facilities or assets.
SECTION 8.11.    Use of Proceeds.
(a)    Borrower will use the proceeds of the Term Loans to finance the
Transactions, for working capital, capital expenditures, Permitted Acquisitions
(and other Acquisitions not prohibited hereunder), Restricted Payments,
Investments, and other general corporate purposes and for any other purposes not
prohibited by this Agreement (including Capital Expenditures with respect to the
Wynn Massachusetts Project).
(b)    No Credit Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock. No part
of the proceeds of any extension of credit (including any Term Loans) hereunder
will be used directly or indirectly and whether immediately, incidentally or
ultimately to purchase or carry any Margin Stock or to extend credit to others
for such purpose or to refund Indebtedness originally incurred for such purpose
or for any other purpose, in each case, that entails a violation of, or is
inconsistent with, the provisions of Regulation T, Regulation U, or Regulation
X. The pledge of any Equity Interests by any Credit Party pursuant to the Pledge
Agreement does not violate such regulations.
SECTION 8.12.    Subsidiaries. Schedule 8.12 sets forth a true and complete list
of the following: (i) the name and jurisdiction of incorporation or organization
of each Credit Party as of the Closing Date; and (ii) the percentage and number
of each class of Equity Interests of each Guarantor owned by Borrower as of the
Closing Date.
SECTION 8.13.    Ownership of Property; Liens. Except as set forth on Schedule
8.13, (a) each Credit Party has good and valid title to, or a valid (with
respect to Real Property) leasehold interest in (or subleasehold interest in or
other right to occupy), all assets and Property (tangible and intangible) owned
or occupied by it except where the failure to have such title would not
reasonably be expected to result in a Material Adverse Effect and (b) all such
assets and Property are subject to no Liens other than Permitted Liens. All of
the assets and Property owned by, leased to or used by each Credit Party in its
respective businesses are in good operating condition and repair in all material
respects (ordinary wear and tear and casualty and force majeure excepted) except
in each case where the failure of such asset to meet such requirements would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 8.14.    Security Interest; Absence of Financing Statements; Etc. The
Security Documents, once executed and delivered, will create, in favor of
Collateral Agent for the benefit of the Secured Parties, as security for the
obligations purported to be secured thereby, a valid and enforceable security
interest in and Lien upon all of the Collateral (subject to applicable Gaming
Laws and any applicable provisions set forth in the Security Documents with
respect to limitations or exclusions from the requirement to perfect the
security interests and Liens on the collateral described therein), and upon
(i) filing, recording, registering or taking such other actions as may be
necessary with the appropriate Governmental Authorities (including payment of
applicable filing and recording taxes), (ii) the taking of possession or control
by Collateral Agent of the Pledged Collateral with respect to which a security
interest may be perfected only by possession or control which possession or
control shall be given to Collateral Agent to the extent possession or control
by Collateral Agent is required by the Pledge Agreement and (iii) delivery of
the applicable documents to Collateral Agent in accordance with the provisions
of the applicable Security Documents, for the benefit of the Secured Parties,
such security interest shall be a perfected security interest in and Lien upon
all of the Collateral (subject to any applicable provisions set forth in the
Security Documents with respect to limitations or exclusions from the
requirement to perfect the security interests and Liens on the collateral
described therein) superior to and prior to the rights of all third Persons and
subject to no Liens, in each case, other than Permitted Liens.
SECTION 8.15.    Licenses and Permits. Except as set forth on Schedule 8.15,
each Company holds all material governmental permits, licenses, authorizations,
consents and approvals necessary for the Credit Parties to own, lease, and
operate their respective Properties and to operate their respective businesses
as presently conducted (collectively, the “Permits”), except for Permits the
failure of which to obtain would not reasonably be expected to have a Material
Adverse Effect.
SECTION 8.16.    Disclosure. (a) The information, reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of any Credit Party
to any Secured Party in connection with this Agreement and the other Credit
Documents or included or delivered pursuant thereto, but in each case excluding
all projections and general industry or economic data, whether prior to or after
the date of this Agreement, when taken as a whole and giving effect to all
supplements and updates, do not contain any untrue statement of material fact or
omit to state a material fact necessary in order to make the statements herein
or therein, in light of the circumstances under which they were made, not
materially misleading. The projections and pro forma financial information
furnished at any time by any Credit Party to any Secured Party pursuant to this
Agreement have been prepared in good faith based on assumptions believed by
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount and no Credit Party, however, makes any
representation as to the ability of any Company to achieve the results set forth
in any such projections.
(b) As of the Closing Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all respects.
SECTION 8.17.    Solvency. As of the Closing Date, immediately prior to and
immediately following the consummation of the Transactions and the extensions of
credit to occur on the Closing Date, Borrower (on a consolidated basis with its
Subsidiaries) is and will be Solvent (after giving effect to Section 6.07).
SECTION 8.18.    Intellectual Property. Except as set forth on Schedule 8.18,
Borrower and each Guarantor owns or possesses adequate licenses or otherwise has
the right to use all of the patents, patent applications, trademarks, trademark
applications, service marks, service mark applications, trade names, copyrights,
trade secrets, know-how and processes (collectively, “Intellectual Property”)
that are necessary for the operation of its business as presently conducted
except where failure to own or have such right would not reasonably be expected
to have a Material Adverse Effect. Except as set forth on Schedule 8.18, as of
the Closing Date, no claim is pending or, to the knowledge of any Responsible
Officer of Borrower, threatened to the effect that Borrower or any of the
Guarantors infringes or conflicts with the asserted rights of any other Person
under any material Intellectual Property, except for such claims that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 8.18, as of the Closing Date, no
claim is pending or, to the knowledge of any Responsible Officer of Borrower,
threatened to the effect that any such material Intellectual Property owned or
licensed by Borrower or any Guarantor or which Borrower or any Guarantor
otherwise has the right to use is invalid or unenforceable, except for such
claims that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
SECTION 8.19.    [Reserved].
SECTION 8.20.    Insurance. Borrower and each Guarantor are insured by insurers
of recognized financial responsibility (determined as of the date such insurance
was obtained) against such losses and risks (other than wind and flood damage)
and in such amounts as are prudent and customary in the businesses in which it
is engaged, except to the extent that such insurance is not available on
commercially reasonable terms.
SECTION 8.21.    [Reserved].
SECTION 8.22.    Anti-Terrorism Law.
(a)    No Credit Party and, to the knowledge of any Responsible Officer of
Borrower, none of its Affiliates, or any broker or other agent of any Credit
Party acting in any capacity in connection with the Loans, is in violation in
any material respect of any Requirement of Law relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot
Act”).
(b)    No Credit Party and, to the knowledge of any Responsible Officer of
Borrower, no Affiliate, officer, director, employee or broker or other agent of
any Credit Party acting or benefiting in any capacity in connection with the
Loans is any of the following:
(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;
(v)    a Person that is named as a “specially designated national and blocked
Person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list, or
that is owned 50% or more by any such Persons; or
(vi)    a Person that is located, organized or resident in a Designated
Jurisdiction.
SECTION 8.23.    Anti-Corruption Laws/Bribery. Neither Borrower, nor any of its
Subsidiaries nor, to the knowledge of any Responsible Officer of Borrower, any
of its Affiliates, directors, brokers or agents acting in any capacity in
connection with the Loans, is in violation in any material respect of any
Requirement of Law relating to any anti-bribery or anti-corruption laws or
regulations in any applicable jurisdiction.
SECTION 8.24.    Labor Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (a) there
are no strikes or other labor disputes against Borrower or any of its
Subsidiaries pending or, to the knowledge of Borrower, threatened and (b) the
hours worked by and payments made to employees of Borrower or any of its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Law dealing with such matters.
ARTICLE IX.    

AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees with Administrative Agent, Collateral
Agent and Lenders that until the Obligations have been Paid in Full:
SECTION 9.01.    Existence; Business Properties.
(a)    Borrower and each Guarantor shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence, except in a transaction permitted by Section 10.05.
(b)    Borrower and each Guarantor shall do or cause to be done all things
necessary to obtain, preserve, renew, extend and keep in full force and effect
the rights, licenses, permits, franchises, authorizations, patents, copyrights,
trademarks and trade names material to the conduct of its business except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; comply with all applicable
Requirements of Law (including any and all Gaming Laws and any and all zoning,
building, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect and at
all times maintain and preserve all of its property and keep such property in
good repair, working order and condition (ordinary wear and tear and casualty
and force majeure excepted) except where the failure to do so individually or in
the aggregate would not reasonably be expected to result in a Material Adverse
Effect; provided, however, that nothing in this Section 9.01(b) shall prevent
(i) sales, conveyances, transfers or other dispositions of assets,
consolidations or mergers by or involving any Credit Party or any other
transaction in accordance with Section 10.05; (ii) the withdrawal by any Credit
Party of its qualification as a foreign corporation in any jurisdiction where
such withdrawal, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; or (iii) the abandonment by any
Credit Party of any rights, permits, authorizations, copyrights, trademarks,
trade names, franchises, licenses and patents that such Credit Party reasonably
determines are not useful to its business.
SECTION 9.02.    Insurance. The Credit Parties shall maintain with insurers of
recognized financial responsibility (determined at the time such insurance is
obtained) not Affiliates of Borrower insurance on its Property in at least such
amounts and against at least such risks as are customarily insured against by
companies engaged in the same or a similar business and operating similar
properties in localities where Borrower or the applicable Guarantor operates;
and furnish to Administrative Agent, upon written request, information as to the
insurance carried; provided that the Credit Parties shall not be required to
maintain insurance with respect to wind and flood damage on any property for any
insurance coverage period unless, and to the extent, such insurance is required
by an applicable Requirement of Law.
SECTION 9.03.    Taxes. The Credit Parties shall timely file all Tax returns,
statements, reports and forms required to be filed by it and pay and discharge
before the same shall become delinquent all Taxes imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent; provided, however, that (a) such payment and discharge shall not be
required with respect to any such Taxes so long as the validity or amount
thereof shall be contested in good faith by appropriate proceedings and the
Credit Parties shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) such filing or payment and discharge
shall not be required in the event the failure to file or make payment and
discharge would not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
SECTION 9.04.    Financial Statements, Etc. Borrower shall deliver to
Administrative Agent for distribution by Administrative Agent to the Lenders
(unless a Lender expressly declines in writing to accept):
(a)    Quarterly Financials. As soon as available and in any event within 45
days after the end of each of the first three quarterly fiscal periods of each
fiscal year beginning with the fiscal quarter ending March 31, 2019 (x)
consolidated statements of operations, cash flows and stockholders’ equity of
Consolidated Companies for such period and for the period from the beginning of
the respective fiscal year to the end of such period, and the related
consolidated balance sheet of Consolidated Companies as at the end of such
period, setting forth in each case in comparative form the corresponding
consolidated statements of operations, cash flows and stockholders’ equity for
the corresponding period in the preceding fiscal year to the extent such
financial statements are available, accompanied by a certificate of a
Responsible Officer of Borrower, which certificate shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition, results of operations and cash flows of
Consolidated Companies in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to normal year-end audit adjustments and
except for the absence of footnotes) and (y) the Supplemental Credit Party
Financial Information for the period presented in the financial statements
delivered pursuant to clause (x);
(b)    Annual Financials. As soon as available and in any event within 90 days
after the end of each fiscal year beginning with the fiscal year ending December
31, 2018 (x) consolidated statements of operations, cash flows and stockholders’
equity of Consolidated Companies for such year and the related consolidated
balance sheet of Consolidated Companies as at the end of such year, setting
forth in each case in comparative form the corresponding information as of the
end of and for the preceding fiscal year to the extent such financial statements
are available, and, in the case of such consolidated financial statements,
accompanied by an opinion, without a going concern or similar qualification or
exception as to scope (other than any going concern or similar qualification or
exception related to the maturity or refinancing of Indebtedness), thereon of
Ernst & Young LLP or other independent certified public accountants of
recognized national standing which opinion shall state that said consolidated
financial statements fairly present in all material respects the consolidated
financial condition, results of operations and cash flows of Consolidated
Companies as at the end of, and for, such fiscal year in conformity with GAAP,
consistently applied (except as noted therein) and (y) the Supplemental Credit
Party Financial Information for such fiscal year;
(c)    Compliance Certificate. At the time Borrower furnishes each set of
financial statements pursuant to Section 9.04(b), a certificate of a Responsible
Officer of Borrower in the form of Exhibit E hereto to the effect that no
Default has occurred and is continuing (or, if any Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
that the Companies have taken and propose to take with respect thereto);
(d)    Notice of Default. Promptly after any Responsible Officer of any Company
knows that any Default has occurred, a notice of such Default, breach or
violation describing the same in reasonable detail and a description of the
action that the Companies have taken and propose to take with respect thereto;
(e)    Environmental Matters. Written notice of any claim, release of Hazardous
Material, condition, circumstance, occurrence or event arising under
Environmental Law which would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;
(f)    Annual Budgets. Beginning with the fiscal year of Borrower commencing on
January 1, 2020, as soon as practicable and in any event within 10 days after
the approval thereof by the Board of Directors of Borrower (but not later than
90 days after the beginning of each fiscal year of Borrower), a consolidated
plan and financial forecast for such fiscal year, including a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of the Borrower and the Guarantors for such fiscal year and for each
quarter of such fiscal year, together with an Officer’s Certificate containing
an explanation of the assumptions on which such forecasts are based and stating
that such plan and projections have been prepared using assumptions believed in
good faith by management of Borrower to be reasonable at the time made (it being
recognized by the Lenders that such plan and projections are not to be viewed as
fact and that actual results during the period or periods covered by such plan
and projections may differ from the forecasted results set forth therein by a
material amount and no Company makes any representation as to the ability of any
Company to achieve the results set forth in any such plan or projections);
(g)    Auditors’ Reports. Promptly upon receipt thereof, copies of all annual,
interim or special reports issued to any Credit Party by independent certified
public accountants in connection with each annual, interim or special audit of
such Credit Party’s books made by such accountants, including any management
letter commenting on such Credit Party’s internal controls issued by such
accountants to management in connection with their annual audit; provided,
however, that such reports shall only be made available to Administrative Agent
and to those Lenders who request such reports through Administrative Agent;
(h)    Perfection Certificate Updates. Each year, at the time of delivery of
annual financial statements with respect to the preceding fiscal year pursuant
to Section 9.04(b), a certificate of a Responsible Officer of Borrower setting
forth the information required pursuant to the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Initial Perfection Certificate or the date of the most recent certificate
delivered pursuant to this Section 9.04(h);
(i)    Notice of Material Adverse Effect. Written notice of the occurrence of
any event or occurrence that has had or would reasonably be expected to have a
Material Adverse Effect;
(j)    ERISA Information. Promptly after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect, a written notice
specifying the nature thereof, what action the Companies or other ERISA Entity
have taken, are taking or propose to take with respect thereto, and, when known,
any action taken or threatened by the IRS, Department of Labor, PBGC or
Multiemployer Plan sponsor with respect thereto;
(k)    Notice of Change in Beneficial Ownership. any change in the information
provided in the Beneficial Ownership Certification delivered to such Lender that
would result in a change to the list of beneficial owners identified in such
certification; and
(l)    Miscellaneous. Promptly, such (x) financial information, reports,
documents and other information with respect to any Credit Party as
Administrative Agent or the Required Lenders may from time to time reasonably
request and (y) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation;
provided that, notwithstanding the foregoing, nothing in this Section 9.04 shall
require delivery of financial information, reports, documents or other
information which constitutes attorney work product or is subject to
confidentiality agreements or to the extent disclosure thereof would reasonably
be expected to result in loss of attorney client privilege with respect thereto.
Reports and documents required to be delivered pursuant to Section 9.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such reports and/or documents,
or provides a link thereto on Borrower’s website on the Internet at the website
address specified below Borrower’s name on the signature hereof or such other
website address as provided in accordance with Section 13.02; or (ii) on which
such reports and/or documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website (including the website of the
SEC) or whether sponsored by Administrative Agent); provided that: Borrower
shall provide to Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such reports and/or documents and Administrative Agent
shall post such reports and/or documents and notify (which may be by facsimile
or electronic mail) each Lender of the posting of any such reports and/or
documents. Notwithstanding anything contained herein, in every instance Borrower
shall be required to provide the compliance certificate required by
Section 9.04(c) to Administrative Agent in the form of an original paper copy or
a .pdf or facsimile copy of the original paper copy.
Borrower hereby acknowledges that (a) Administrative Agent will make available
to the Lenders materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks/IntraAgency or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to Borrower or its securities for
purposes of United States Federal and state securities laws (provided however,
that to the extent such Borrower Materials constitute information of the type
subject to Section 13.10, they shall be treated as set forth in Section 13.10);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”
SECTION 9.05.    Maintaining Records; Access to Properties and Inspections. The
Credit Parties shall keep proper books of record and account in which entries
true and correct in all material respects and in material conformity with GAAP
and all material Requirements of Law are made. The Credit Parties will, subject
to applicable Gaming Laws, permit any representatives designated by
Administrative Agent to visit and inspect the financial records and the property
of the Credit Parties at reasonable times, upon reasonable notice and as often
as reasonably requested, and permit any representatives designated by
Administrative Agent to discuss the affairs, finances and condition of such
Credit Parties with the officers thereof and independent accountants therefor
(provided Borrower has the opportunity to participate in such meetings);
provided that, in the absence of a continuing Event of Default, only one such
inspection by such representatives shall be permitted in any fiscal year (and
such inspection shall be at Administrative Agent’s expense). Notwithstanding
anything to the contrary in this Agreement, no Company will be required to
disclose, permit the inspection, examination or making of extracts, or
discussion of, any document, information or other matter that (i) in respect of
which disclosure to Administrative Agent (or its designated representative) is
then prohibited by law or contract or (ii) is subject to attorney-client or
similar privilege or constitutes attorney work product.
SECTION 9.06.    Use of Proceeds; FCPA. Borrower shall use the proceeds of the
Loans only for the purposes set forth in Section 8.11. No part of the proceeds
of the Loans will be used by Borrower, directly or indirectly, and Borrower will
not lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, in any case for the purpose
of (i) any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of any applicable law related to
bribery or corruption, including the United States Foreign Corrupt Practices Act
of 1977, as amended, (ii) funding, financing or facilitating any activities,
transaction or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, subject to Sanctions or in any Designated
Jurisdiction, or (iii) any other use that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans
hereunder, whether as underwriter, advisor, investor, or otherwise). Borrower
will maintain in effect and enforce policies and procedures designed to monitor
compliance by Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Sanctions and laws related to
bribery and anti-corruption.
SECTION 9.07.    Compliance with Environmental Law. The Credit Parties shall
(a) comply with Environmental Law, and will keep or cause all Real Property of
the Credit Parties to be kept free of any Liens imposed under Environmental Law,
unless, in each case, failure to do so would not reasonably be expected to have
a Material Adverse Effect; (b) in the event of any Hazardous Material at, on,
under or emanating from any such Real Property which could result in liability
under or a violation of any Environmental Law, in each case which would
reasonably be expected to have a Material Adverse Effect, undertake, and/or
cause any of their respective tenants or occupants to undertake, at no cost or
expense to Administrative Agent, Collateral Agent or any Lender, an appropriate
response (as reasonably determined by Borrower) to such event; provided,
however, that no Company shall be required to comply with any order or directive
which is being contested in good faith and by proper proceedings so long as it
has maintained adequate reserves with respect to such compliance to the extent
required in accordance with GAAP; and (c) at the written request of
Administrative Agent, in its reasonable discretion, provide, at no cost or
expense to Administrative Agent, Collateral Agent or any Lender, an
environmental site assessment (including, without limitation, the results of any
soil or groundwater or other testing conducted at Administrative Agent’s
request) concerning any Real Property now or hereafter owned, leased or operated
by any Credit Party, conducted by an environmental consulting firm proposed by
such Credit Party and approved by Administrative Agent in its reasonable
discretion indicating the presence or absence of Hazardous Material and the
potential cost of any required action in connection with any Hazardous Material
on, at, under or emanating from such Real Property; provided, however, that such
request may be made only if (i) there has occurred and is continuing an Event of
Default, or (ii) circumstances exist that reasonably could be expected to form
the basis of an Environmental Action against any Credit Party or any Real
Property of any Credit Party which would reasonably be expected to have a
Material Adverse Effect; if any Credit Party fails to provide the same within
sixty (60) days after such request was made (or in such longer period as may be
approved by Administrative Agent, in its reasonable discretion), Administrative
Agent may but is under no obligation to conduct the same, and the Credit Parties
shall grant and hereby grant to Administrative Agent and its agents, advisors
and consultants access at reasonable times, and upon reasonable notice to
Borrower, to such Real Property and specifically grants Administrative Agent and
its agents, advisors and consultants an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, all at no
cost or expense to Administrative Agent, Collateral Agent or any Lender.
Administrative Agent will use its commercially reasonable efforts to obtain from
the firm conducting any such assessment usual and customary agreements to secure
liability insurance and to treat its work as confidential and shall promptly
provide Borrower with all documents relating to such assessment.
SECTION 9.08.    [Reserved].
SECTION 9.09.    Security Interests; Further Assurances. Each Credit Party
shall, promptly, upon the reasonable request of Collateral Agent, and so long as
such request (or compliance with such request) does not violate any Gaming Law
(or, if such request is subject to an approval by the Gaming Authority, Borrower
hereby agrees to use commercially reasonable efforts to obtain such approval),
at Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by Collateral Agent reasonably necessary
or desirable to create, protect or perfect or for the continued validity,
perfection and priority of the Liens on the Collateral covered or purported to
be covered thereby (subject to any applicable provisions set forth in the Pledge
Agreement with respect to limitations on grant of security interests in certain
types of Pledged Collateral and limitations or exclusions from the requirement
to perfect Liens on such Pledged Collateral and any applicable Requirements of
Law including, without limitation, any Gaming Laws) subject to no Liens other
than Permitted Liens. In the case of the exercise by Collateral Agent or the
Lenders or any other Secured Party of any power, right, privilege or remedy
pursuant to any Credit Document following the occurrence and during the
continuation of an Event of Default which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority, the
Credit Parties shall use commercially reasonable efforts to promptly execute and
deliver all applications, certifications, instruments and other documents and
papers that Collateral Agent or the Lenders may be so required to obtain.
SECTION 9.10.    [Reserved].
SECTION 9.11.    Additional Credit Parties. At the direction of Borrower by
written notice to Administrative Agent that Borrower has elected in its sole
discretion to subject any direct Wholly Owned Subsidiary of the Borrower or any
other Credit Party to this Section 9.11 (any such Wholly Owned Subsidiary, an
“Additional Credit Party”), (a) Borrower shall cause such Additional Credit
Party to, assuming and to the extent that it does not violate any Gaming Law or
assuming and to the extent it obtains the approval of the Gaming Authority to
the extent such approval is required by applicable Gaming Laws execute and
deliver all such agreements, guarantees, documents and certificates (including
Joinder Agreements, any amendments to the Credit Documents, lien searches and a
Perfection Certificate) as Administrative Agent may reasonably request in order
to have such Additional Credit Party become a Guarantor and (b) the applicable
Credit Party shall (i) execute and deliver to Collateral Agent such amendments
to or additional Security Documents and take all actions required thereunder as
Collateral Agent deems necessary or advisable in order to grant to Collateral
Agent for the benefit of the Secured Parties, a perfected security interest in
the Equity Interests of such Additional Credit Party which are owned by such
Credit Party, (ii) deliver to Collateral Agent the certificates (if any)
representing such Equity Interests together with in the case of such Equity
Interests, undated stock powers endorsed in blank, and (iii) cause to be
delivered to Collateral Agent all legal opinions reasonably requested by
Collateral Agent with respect to such Additional Credit Party relating to the
matters described above covering matters similar to those covered in the
opinions delivered on the Closing Date.
Notwithstanding the foregoing in this Section 9.11 to the contrary, it is
understood and agreed that no Lien(s) and/or Guarantee of the applicable
Additional Credit Party shall be granted or delivered as provided in the
paragraph above in this Section 9.11 as a result of such Lien(s) and/or
Guarantee being prohibited by (i) the applicable Gaming Authorities, any other
applicable Governmental Authorities or applicable Law; provided, however, that
Borrower has used its commercially reasonable efforts to obtain such approvals
for such Lien(s) and/or Guarantee or (ii) any Contractual Obligation (except to
the extent superseded by the applicable provisions of the UCC).
SECTION 9.12.    Ratings. Borrower shall use commercially reasonable efforts to
maintain ratings from each of Moody’s and S&P for the Term Facility Loans.
ARTICLE X.    

NEGATIVE COVENANTS
Each Credit Party covenants and agrees with the Administrative Agent, Collateral
Agent, and Lenders that until the Obligations have been Paid in Full:
SECTION 10.01.     Indebtedness. No Credit Party will incur any Indebtedness,
except:
(a)    Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
(b)    Indebtedness outstanding on the Closing Date and listed on Schedule
10.01, and any Permitted Refinancings thereof;
(c)    Indebtedness under any Swap Contracts (including, without limitation, any
Interest Rate Protection Agreements); provided that such Swap Contracts are
entered into for bona fide hedging activities and not for speculative purposes;
(d)    intercompany Indebtedness of a Credit Party to another Credit Party;
(e)    Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety appeal or similar bonds, bank guarantees,
warehouse receipts, completion guarantees, letters of credit and similar
instruments provided by the Credit Parties in the ordinary course of its
business (including to support Borrower’s or any of the Guarantors’ performance
obligations, trade letters of credit and applications for Gaming Licenses or for
the purposes referenced in this clause (e));
(f)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five (5) Business Days of its incurrence;
(g)    Indebtedness (other than Indebtedness referred to in Section 10.01(b)) in
respect of Purchase Money Obligations and Capital Lease Obligations and
refinancings or renewals thereof in an aggregate principal amount not to exceed
at any time outstanding $50.0 million
(h)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(i)    guarantees by a Credit Party of Indebtedness otherwise permitted to be
incurred by a Credit Party under this Section 10.01;
(j)    (i) Permitted Unsecured Indebtedness and Permitted Second Lien
Indebtedness, so long as (x) in the case of Permitted Unsecured Indebtedness,
the Consolidated Total Leverage Ratio shall not exceed 5.00 to 1.00 on a Pro
Forma Basis as of the most recent Calculation Date, (y) in the case of Permitted
Second Lien Indebtedness, the Consolidated Secured Leverage Ratio shall not
exceed 5.00 to 1.00 on a Pro Forma Basis as of the most recent Calculation Date
and (z) no Event of Default shall have occurred and be continuing after giving
effect thereto (provided that, with respect to any Permitted Unsecured
Indebtedness or Permitted Second Lien Indebtedness the proceeds of which are
used primarily to fund a Limited Condition Transaction substantially
concurrently upon the receipt thereof (including repayment of Indebtedness of
the Person acquired, or that is secured by the assets acquired, in such
Permitted Acquisition or other Acquisition), the absence of an Event of Default
shall not constitute a condition to the issuance or incurrence of such Permitted
Unsecured Indebtedness or Permitted Second Lien Indebtedness) and (ii) Permitted
Refinancings of any Indebtedness incurred pursuant to clause (i) so long as
(x) in the case of Permitted Refinancings of Permitted Second Lien Indebtedness,
such Permitted Refinancings qualify as either Permitted Second Lien Indebtedness
or Permitted Unsecured Indebtedness or (y) in the case of Permitted Refinancings
of Permitted Unsecured Indebtedness, such Permitted Refinancings qualify as
Permitted Unsecured Indebtedness;
(k)    (i) Permitted First Lien Indebtedness, so long as (x) the Consolidated
First Lien Secured Leverage Ratio shall not exceed 4.00 to 1.00 on a Pro Forma
Basis as of the most recent Calculation Date and (y) no Event of Default shall
have occurred and be continuing after giving effect thereto (provided that, with
respect to any Permitted First Lien Indebtedness the proceeds of which are used
primarily to fund a Limited Condition Transaction substantially concurrently
upon the receipt thereof (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), the absence of an Event of Default shall not
constitute a condition to the issuance or incurrence of such Permitted First
Lien Indebtedness), and (ii) Permitted Refinancings of any Indebtedness incurred
pursuant to clause (i) so long as such Permitted Refinancings qualify as
Permitted First Lien Indebtedness, Permitted Second Lien Indebtedness, or
Permitted Unsecured Indebtedness; provided further that while the yield
applicable to Indebtedness permitted pursuant to this clause (k) shall be
determined by Borrower and the applicable lenders thereunder, in the case of any
such Indebtedness issued within twelve (12) months after the Closing Date, if
the All-In Yield applicable to such Indebtedness having a final maturity date no
earlier than the Term Facility Maturity Date and a Weighted Average Life to
Maturity no shorter than the Term Facility Loans is greater than the All-In
Yield payable pursuant to the terms of this Agreement as amended through the
date of such calculation with respect to Term Facility Loans, plus 50 basis
points per annum, then the interest rate with respect to the Term Facility Loans
shall be increased so as to cause the then applicable All-In Yield under this
Agreement on the Term Facility Loans to equal the All-In Yield then applicable
to such Indebtedness, minus 50 basis points;
(l)    Permitted Unsecured Refinancing Debt, Permitted First Priority
Refinancing Debt, and Permitted Second Priority Refinancing Debt;
(m)    (i) Indebtedness of a Credit Party in respect of one or more series of
senior unsecured notes or loans, senior secured first lien or junior lien notes
or loans, or subordinated notes or loans, in each case with a maturity of not
less than 364-days, that may be secured by the Collateral on a pari passu or
junior basis with the Obligations, that are issued or made pursuant to an
indenture, a loan agreement or a note purchase agreement or otherwise (any such
Indebtedness, “Incremental Equivalent Debt”); provided that (A) the aggregate
principal amount of all Incremental Equivalent Debt issued or incurred pursuant
to this Section 10.01(m) shall not exceed (I) the Shared Fixed Incremental
Amount plus (b) the aggregate of (i) the principal amount of any optional
prepayment of any Term Loans pursuant to Section 2.09(a) and (ii) the cash
amount paid in respect of any Term Loans in connection with assignments to
Borrower or any of its Subsidiaries pursuant to Section 13.05(d) (in each case
for this clause (b), excluding any prepayments funded with the proceeds of
long-term Indebtedness) (the “Incremental Equivalent Prepayment Amount”) minus
the aggregate principal amount of all Incremental Term Loans incurred or issued
in reliance on the Incremental Prepayment Amount; (B) no Event of Default shall
have occurred and be continuing or would exist immediately after giving effect
to such incurrence or issuance; provided that, with respect to any Incremental
Equivalent Debt the proceeds of which are used primarily to fund a Limited
Condition Transaction substantially concurrently upon the receipt thereof
(including repayment of Indebtedness of the Person acquired, or that is secured
by the assets acquired, in such Permitted Acquisition or other Acquisition), the
absence of an Event of Default shall not constitute a condition to the issuance
or incurrence of such Incremental Equivalent Debt; and (C) if such Incremental
Equivalent Debt is (x) secured on a pari passu basis with the Obligations, such
Incremental Equivalent Debt shall satisfy the definition of “Permitted First
Lien Indebtedness” or (y) secured on a second lien (or other junior basis) or is
unsecured, such Incremental Equivalent Debt shall satisfy the definition of
“Permitted Second Lien Indebtedness” or “Permitted Unsecured Indebtedness”, as
applicable; and (ii) any Permitted Refinancing in respect thereof;
(n)    Indebtedness of any Credit Party in an aggregate principal amount not to
exceed at any time outstanding the greater of (i) $100.0 million and (ii) 50% of
Consolidated EBITDA at the time of determination for the Test Period most
recently ended prior to such time; and
(o)    Investments under Sections 10.04(l), 10.04(q), 10.04(s), and 10.04(x)
consisting of guarantees.
For purposes of determining compliance with this Section 10.01, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in Sections 10.01(a) through (o) but may be permitted in
part under any combination thereof and (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in Sections 10.01(a) through (o),
Borrower shall, in its sole discretion, classify or reclassify, or later divide,
classify or reclassify, such item of Indebtedness (or any portion thereof) in
any manner that complies with this Section 10.01 and will only be required to
include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses and such item of Indebtedness (or any
portion thereof) shall be treated as having been incurred or existing pursuant
to only one of such clauses, provided, that all Indebtedness under this
Agreement outstanding on the Closing Date shall at all times be deemed to have
been incurred pursuant to clause (a) of this Section 10.01 and may not be
reclassified. In addition, with respect to any Indebtedness that was permitted
to be incurred hereunder on the date of such incurrence, any Increased Amount of
such Indebtedness shall also be permitted hereunder after the date of such
incurrence.
Additionally, for purposes of determining compliance with Section 10.01, if the
use of proceeds from any incurrence, issuance or assumption of Indebtedness is
to fund the refinancing of any Indebtedness, then such refinancing shall be
deemed to have occurred substantially simultaneously with such incurrence,
issuance or assumption so long as (1) such refinancing occurs on the same
Business Day as such incurrence, issuance or assumption, (2) if such proceeds
will be offered (through a tender offer or otherwise) to the holders of such
Indebtedness to be refinanced, the proceeds thereof are deposited with a
trustee, agent or other representative for such holders pending the completion
of such offer on the same Business Day as such incurrence, issuance or
assumption (and such proceeds are ultimately used in the consummation of such
offer or otherwise used to refinance Indebtedness), (3) if such proceeds will be
used to fund the redemption, discharge or defeasance of such Indebtedness to be
refinanced, the proceeds thereof are deposited with a trustee, agent or other
representative for such Indebtedness pending such redemption, discharge or
defeasance on the same Business Day as such incurrence, issuance or assumption
or (4) the proceeds thereof are otherwise set aside to fund such refinancing
pursuant to procedures reasonably agreed with the Administrative Agent.
SECTION 10.02.    Liens. No Credit Party shall create, incur, grant, assume or
permit to exist, directly or indirectly, any Lien on any Property now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except (the “Permitted Liens”):
(a)    Liens for Taxes not yet due and payable or delinquent, or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP;
(b)    Liens in respect of property of any Credit Party imposed by law, which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlord’s
and mechanics’ liens, maritime liens and other similar Liens arising in the
ordinary course of business (i) for amounts not yet overdue for a period of
ninety (90) days, (ii) for amounts that are overdue for a period in excess of
ninety (90) days that are being contested in good faith by appropriate
proceedings (inclusive of amounts that remain unpaid as a result of bona fide
disputes with contractors, including where the amount unpaid is greater than the
amount in dispute), so long as adequate reserves have been established in
accordance with GAAP or (iii) for amounts that are overdue for a period in
excess of ninety (90) days not to exceed $10.0 million in the aggregate;
(c)    Liens securing Indebtedness incurred pursuant to Section 10.01(b) and
listed on Schedule 10.02; provided, however, that (i) such Liens do not encumber
any Property of any Credit Party other than (x) any such Property subject
thereto on the Closing Date, (y) after-acquired property that is affixed or
incorporated into Property covered by such Lien and (z) proceeds and products
thereof, and (ii) the amount of Indebtedness secured by such Liens does not
increase, except as contemplated by Section 10.01(b);
(d)    easements, rights-of-way, restrictions (including zoning restrictions),
covenants, conditions, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness and (ii) individually or in the aggregate materially interfering
with the conduct of the business of the Credit Parties, taken as a whole;
(e)    Liens arising out of judgments or awards not resulting in an Event of
Default;
(f)    Liens (other than any Lien imposed by ERISA) (i) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, rental obligations (limited, in the case of rental
obligations, to security deposits and deposits to secure obligations for taxes,
insurance, maintenance and similar obligations), utility services, performance
and return of money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money), (iii) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers, or (iv) Liens on deposits made to secure any
Credit Party’s Gaming License applications or to secure the performance of
surety or other bonds issued in connection therewith; provided, however, that to
the extent such Liens are not imposed by Law, such Liens shall in no event
encumber any Property other than cash and Cash Equivalents or, in the case of
clause (iii), proceeds of insurance policies;
(g)    Leases with respect to the assets or properties of any Credit Party
(including Leases of any portion of any Facility to persons who, either directly
or through Affiliates of such persons, intend to operate or manage nightclubs,
bars, restaurants, recreation areas, spas, pools, exercise or gym facilities, or
entertainment or retail venues or similar, related or other establishments or
facilities within any Facility), in each case entered into in the ordinary
course of such Credit Party’s business so long as each of the Leases entered
into after the date hereof do not, individually or in the aggregate,
(x) interfere in any material respect with the ordinary conduct of the business
of the Credit Parties, taken as a whole, or (y) materially impair the use (for
its intended purposes) or the value of the Properties of the Credit Parties,
taken as a whole;
(h)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by a Credit Party in the
ordinary course of business;
(i)    Liens arising pursuant to Purchase Money Obligations or Capital Lease
Obligations (and refinancings or renewals thereof), in each case, incurred
pursuant to Section 10.01(g); provided, however, that (i) the Indebtedness
secured by any such Lien (including refinancings thereof) does not exceed 100%
of the cost of the property being acquired, constructed, improved or leased at
the time of the incurrence of such Indebtedness plus, the fees and expenses
related thereto (plus, in the case of refinancings, accrued interest on the
Indebtedness refinanced and fees and expenses relating thereto) and (ii) any
such Liens attach only to the property being financed pursuant to such Purchase
Money Obligations or Capital Lease Obligations (or in the case of refinancings
which were previously financed pursuant to such Purchase Money Obligations or
Capital Lease Obligations) (and directly related assets, including proceeds and
replacements thereof and proceeds of such financing and any account solely used
to hold such proceeds) and do not encumber any other Property of any Credit
Party (it being understood that all Indebtedness to a single lender shall be
considered to be a single Purchase Money Obligation, whether drawn at one time
or from time to time but that individual financings provided by one lender may
be cross-collateralized to other financings provided by such lender and incurred
under Section 10.01(h));
(j)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Credit Party, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided, however, that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;
(k)    Liens on assets of a Person existing at the time such Person is acquired
or merged with or into or consolidated with a Credit Party (and not created in
connection with or in anticipation or contemplation thereof); provided, however,
that such Liens do not extend to assets not subject to such Liens at the time of
acquisition (other than improvements and attachments thereon, accessions thereto
and proceeds thereof) and are no more favorable to the lienholders than the
existing Lien;
(l)    in addition to Liens otherwise permitted by this Section 10.02, other
Liens incurred with respect to any Indebtedness or other obligations of any
Credit Party; provided, however, that (A) the aggregate principal amount of such
Indebtedness secured by such Liens shall not exceed as of the time of incurrence
the greater of (i) $100.0 million and (ii) 50% of Consolidated EBITDA at the
time of determination for the Test Period most recently ended prior to such
time, and (B) any such Liens on Collateral shall be junior or otherwise
subordinated in all respects to any Liens in favor of Collateral Agent on any of
the Collateral to the reasonable satisfaction of Administrative Agent;
(m)    licenses of Intellectual Property granted by a Credit Party in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of the business of Borrower and the Guarantors, taken as a
whole;
(n)    Liens pursuant to the Credit Documents;
(o)    Liens arising under applicable Gaming Laws; provided, however, that no
such Lien constitutes a Lien securing repayment of Indebtedness for borrowed
money;
(p)    (i) Liens pursuant to leases entered into for the purpose of, or with
respect to, operating or managing Facilities, which Liens are limited to the
leased property under the applicable lease and granted to the landlord under
such lease for the purpose of securing the obligations of the tenant under such
lease to such landlord and (ii) Liens on cash and Cash Equivalents (and on the
related escrow accounts or similar accounts, if any) required to be paid to the
lessors (or lenders to such lessors) under such leases or maintained in an
escrow account or similar account pending application of such proceeds in
accordance with the applicable lease;
(q)    Liens on cash and Cash Equivalents deposited to Discharge, redeem or
defease Indebtedness that was permitted to so be repaid;
(r)    Liens arising from precautionary UCC financing statements filings
regarding operating leases or consignment of goods entered into in the ordinary
course of business;
(s)    Liens on the Collateral securing Permitted First Lien Indebtedness,
Permitted First Priority Refinancing Debt, Permitted Second Lien Indebtedness
and Permitted Second Priority Refinancing Debt, in each case permitted pursuant
to Section 10.01 and, to the extent permitted to be so secured pursuant to
Section 10.01, Incremental Equivalent Debt;
(t)    Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of a Permitted Acquisition or Investment (including any
other Acquisition) not prohibited by this Agreement;
(u)    in the case of any non-Wholly Owned Subsidiary or Joint Venture, any put
and call arrangements or restrictions on disposition related to its Equity
Interests set forth in its organizational documents or any related joint venture
or similar agreement and, in the case of any Joint Venture, Liens on its Equity
Interests securing obligations of such joint ventures;
(v)    Liens arising in connection with transactions relating to the selling,
factoring or discounting of accounts receivable in the ordinary course of
business;
(w)    licenses, leases or subleases granted to other Persons not materially
interfering with the conduct of the business of the Credit Parties taken as a
whole;
(x)    any interest or title of a lessor, sublessor, licensee or licensor under
any lease or license agreement permitted by this Agreement;
(y)    Liens securing obligations of any Person in respect of employee deferred
compensation and benefit plans in connection with “rabbi trusts” or other
similar arrangements;
(z)    Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 10.01 and
covering the property (or the documents of title in respect of such property)
financed by such letters of credit, bank guarantees or similar obligations and
the proceeds and products thereof;
(aa)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of Borrower or any Subsidiary in
the ordinary course of business; provided that such Lien secures only the
obligations of Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 10.01;
(bb)    the filing of a reversion, subdivision or final map(s), record(s) of
survey and/or amendments to any of the foregoing over Real Property; and
(cc)    from and after the disposition or lease or sublease of any interest in
Real Property otherwise permitted pursuant to this Agreement, any reciprocal
easement or similar agreement entered into between a Credit Party and the
acquirer or holder of such interest.
In connection with the granting of Liens of the types described in this
Section 10.02 by Borrower of any of the Guarantors, Administrative Agent and
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limitation, by entering into or
amending appropriate intercreditor agreements). For purposes of determining
compliance with this Section 10.02, (A) a Lien securing an item of Indebtedness
need not be permitted solely by reference to one category of permitted Liens
described in Sections 10.02(a) through (cc) but may be permitted in part under
any combination thereof and (B) in the event that a Lien securing an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Liens described in Sections 10.02(a) through (cc),
Borrower shall, in its sole discretion, classify or reclassify, or later divide,
classify or reclassify, such Lien securing such item of Indebtedness (or any
portion thereof) in any manner that complies with this covenant and will only be
required to include the amount and type of such Lien or such item of
Indebtedness (or any portion thereof) secured by such Lien in one of the above
clauses and such Lien securing such item of Indebtedness (or any portion
thereof) will be treated as being incurred or existing pursuant to only one of
such clauses. In addition, with respect to any Lien securing Indebtedness that
was permitted to secure such Indebtedness at the time of the incurrence of such
Indebtedness, such Lien shall also be permitted to secure any Increased Amount
of such Indebtedness.
SECTION 10.03.    Reserved.
SECTION 10.04.    Investments, Loans and Advances. No Credit Party will,
directly or indirectly, make any Investment, except for the following:
(a)    Investments outstanding on the Closing Date and any Investments received
in respect thereof without the payment of additional consideration (other than
through the issuance of or exchange of Qualified Capital Stock);
(b)    Investments in cash and Cash Equivalents (including Investments that were
Cash Equivalents when made);
(c)    Borrower may enter into Swap Contracts to the extent permitted by
Section 10.01(c);
(d)    Investments (i) by Borrower in any Guarantor, (ii) by any Guarantor in
Borrower and (iii) by a Guarantor in another Guarantor;
(e)    the Credit Parties may sell or transfer assets to the extent permitted by
Section 10.05;
(f)    Investments in securities of trade creditors or customers received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers or in settlement
of delinquent or overdue accounts in the ordinary course of business;
(g)    Investments made by a Credit Party with, or as a result of, consideration
received in connection with an Asset Sale made in compliance with Section 10.05;
(h)    Investments made to officers, directors and employees in the ordinary
course of business not to exceed $10.0 million in the aggregate at any time
outstanding;
(i)    Permitted Acquisitions;
(j)    accounts receivable, security deposits, prepayments (including
prepayments of expenses), credits and extensions of trade credit (including to
gaming customers) in the ordinary course of business;
(k)    Investments resulting from pledges and deposits permitted under
Section 10.02;
(l)    in addition to Investments otherwise permitted by this Section 10.04,
Investments by any Credit Party; provided that (i) immediately before and after
giving effect thereto, no Event of Default specified in Section 11.01(b) or
11.01(c) or Event of Default specified in Section 11.01(g) or 11.01(h) with
respect to Borrower has occurred and is continuing and (ii) (x) on or prior to
the later of (A) the Wynn Massachusetts Project Opening Date and (B) December
31, 2019, the Consolidated Total Leverage Ratio shall not exceed 5.50 to 1.00 on
a Pro Forma Basis as of the most recent Calculation Date and (y) thereafter, the
Consolidated Total Leverage Ratio shall not exceed 5.00 to 1.00 on a Pro Forma
Basis as of the most recent Calculation Date;
(m)    payments with respect to any Qualified Contingent Obligations, so long
as, at the time such Qualified Contingent Obligation was incurred or, if
earlier, the agreement to incur such Qualified Contingent Obligations was
entered into, such Investment was permitted under this Agreement;
(n)    Investments of a Guarantor acquired after the Closing Date or of a Person
merged or consolidated with or into a Credit Party, in each case in accordance
with the terms of this Agreement to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;
(o)    Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business;
(p)    [reserved];
(q)    Investments in an aggregate amount not in excess of an amount equal to
$1.0 billion (plus the amounts received by a Credit Party with respect to such
Investments (including principal, interest, dividends, distributions, sale
proceeds or other similar amounts));
(r)    Investments to the extent that payment for such Investments is made with
(or such Investments are received substantially contemporaneously in exchange
for) Qualified Capital Stock of any Credit Party;
(s)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(t)    Investments consisting of the licensing of intellectual property pursuant
to joint marketing or other arrangements with other persons in the ordinary
course of business;
(u)    Investments in any Subsidiary or Joint Venture of a Guarantor;
(v)    Borrower and the Guarantors may make Investments in an aggregate amount
not in excess of an amount equal to $50.0 million (plus the amounts received by
Borrower and the Guarantors with respect to such Investments (including with
respect to contracts related to such Investments and including principal,
interest, dividends, distributions, sale proceeds, payments under contracts
relating to such Investments or other amounts)) minus the aggregate amount of
Restricted Payments made pursuant to Section 10.06(l) and the aggregate amount
of Junior Prepayments made pursuant to Section 10.09(j);
(w)    Investments in any Subsidiary made in the ordinary course of business and
that, in the reasonable good faith belief of the Credit Parties, will be
returned, repaid, or otherwise distributed by such Subsidiary to the Credit
Parties within eighteen (18) months of such Investments being made; and
(x)    in addition to Investments otherwise permitted by this Section 10.04,
Investments by Borrower or any Guarantor in an amount not to exceed the
Available Equity Amount determined at the time such Investment is made; provided
that if any Investment pursuant to this clause (x) is made in any person that is
not a Credit Party at the date of the making of such Investment and such person
becomes a Credit Party after such date, such Investment shall, upon the election
of Borrower, thereafter be deemed to have been made pursuant to clause (d) above
and shall cease to have been made pursuant to this clause (x) for so long as
such person continues to be a Credit Party.
Any Investment in any person other than a Guarantor that is otherwise permitted
by this Section 10.04 may be made through intermediate Investments in
Subsidiaries that are not Guarantors and such intermediate Investments shall be
disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or cash equivalents shall be the fair market value
thereof (as determined by Borrower in good faith) valued at the time of the
making thereof, and without giving effect to any subsequent write-downs or
write-offs thereof. For purposes of determining compliance with this
Section 10.04, (A) Investments need not be permitted solely by reference to one
category of permitted Investments described in Sections 10.04(a) through (x) but
may be permitted in part under any combination thereof and (B) in the event that
an item of Investments (or any portion thereof) meets the criteria of one or
more of the categories of permitted Investments described in Sections 10.04(a)
through (x), Borrower shall, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify, such Investment (or any portion thereof)
in any manner that complies with this Section 10.04 and will only be required to
include the amount and type of such item of Investments (or any portion thereof)
in one of the above clauses and such item of Investments (or any portion
thereof) shall be treated as having been incurred or existing pursuant to only
one of such clauses, provided, that all Investments under this Agreement
outstanding on the Closing Date shall at all times be deemed to have been
incurred pursuant to clause (a) of this Section 10.04 and may not be
reclassified. In addition, Investments by any Credit Party in any Person that is
not a Credit Party at the date of the making of such Investment and such person
becomes a Credit Party after such date, such Investment shall, upon the election
of Borrower, thereafter be deemed to have been made pursuant to clause (d) above
and shall cease to have been made pursuant to any other clause of this
Section 10.04 for so long as such person continues to be a Credit Party.
SECTION 10.05.    Mergers, Consolidations and Sales of Assets. No Credit Party
will wind up, liquidate, or dissolve its affairs or enter into any transaction
of merger or consolidation (other than solely to change the jurisdiction of
organization or type of organization (to the extent in compliance with the
applicable provisions of the Pledge Agreement)), or convey, sell, lease, or
sublease (as lessor or sublessor), transfer or otherwise dispose of all or
substantially all of its business, property or assets, except for:
(a)    Capital Expenditures by the Credit Parties;
(b)    Sales or dispositions by a Credit Party of used, worn out, obsolete, or
surplus Property or Property no longer useful in the business of such Credit
Party in the ordinary course of business and the abandonment or other sale of
Intellectual Property that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Credit Parties taken as a whole; and the termination or assignment of
Contractual Obligations to the extent such termination or assignment does not
have a Material Adverse Effect;
(c)    Asset Sales by any Credit Party; provided that (i) at the time of such
Asset Sale, no Event of Default then exists or would arise therefrom, (ii) the
Credit Parties shall receive not less than 75% of such consideration in the form
of (x) cash or Cash Equivalents or (y) Permitted Business Assets (in each case,
free and clear of all Liens at the time received other than Permitted Liens) (it
being understood that for the purposes of clause (c)(ii)(x), the following shall
be deemed to be cash: (A) any liabilities (as shown on such Credit Party’s most
recent balance sheet provided hereunder or in the footnotes thereto) of such
Credit Party, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Asset Sale and for which all of the applicable Credit
Parties shall have been validly released by all applicable creditors in writing,
(B) any securities received by such Credit Party from such transferee that are
converted by such Credit Party into cash or Cash Equivalents (to the extent of
the cash or Cash Equivalents received) within one hundred and eighty (180) days
following the closing of the applicable disposition, (C) any Designated Non-Cash
Consideration received in respect of such disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of $50.0 million, with the fair market value of each item of Designated
Non-Cash Consideration being measured at such date of receipt or such agreement,
as applicable, and without giving effect to subsequent changes in value) and
(iii) the Net Available Proceeds therefrom shall be applied as specified in
Section 2.10(a)(iii);
(d)    Liens permitted by Section 10.02, Investments may be made to the extent
permitted by Section 10.04 (other than Section 10.04(e)) and Restricted Payments
may be made to the extent permitted by Section 10.06;
(e)    Credit Parties may dispose of cash and Cash Equivalents;
(f)    Credit Parties may lease (as lessor or sublessor) real or personal
property to the extent permitted under Section 10.02;
(g)    licenses and sublicenses by a Credit Party of software and Intellectual
Property in the ordinary course of business shall be permitted;
(h)    (A) a Credit Party may transfer or lease property to or acquire or lease
property from another Credit Party or otherwise pursuant to Management
Agreements or IP Licensing Agreements; (B) any Guarantor may merge or
consolidate with or into Borrower (as long as Borrower is the surviving Person)
or any Guarantor (as long as the surviving Person is, or becomes substantially
concurrently with such merger or consolidation, a Guarantor); and (C) any Credit
Party may be voluntarily liquidated, voluntarily wound up or voluntarily
dissolved (so long as any such liquidation or winding up does not constitute or
involve an Asset Sale to any Person other than to Borrower or any other Credit
Party unless such Asset Sale is otherwise permitted pursuant to this
Section 10.05); provided, however, that, in each case with respect to
clauses (A) and (B) of this Section 10.05(h), the Lien on such property granted
in favor of Collateral Agent under the Security Documents, if any, shall be
maintained in accordance with the provisions of this Agreement and the
applicable Security Documents;
(i)    voluntary terminations of Swap Contracts and other assets or contracts in
the ordinary course of business;
(j)    conveyances, sales, leases, transfers or other dispositions which do not
constitute Asset Sales;
(k)    any taking by a Governmental Authority of assets or property, or any part
thereof, under the power of eminent domain or condemnation;
(l)    Credit Parties may make sales, transfers or other dispositions of
property subject to a Casualty Event;
(m)    Credit Parties may make sales, transfers or other dispositions of
Investments in Joint Ventures to the extent required by, or made pursuant to,
customary buy/sell arrangements between the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;
(n)    selling, factoring or discounting of accounts receivable (including
defaulted receivables) in the ordinary course of business;
(o)    any merger, consolidation or amalgamation in order to effect a Permitted
Acquisition;
(p)    any disposition of Equity Interests of a Subsidiary pursuant to an
agreement or other obligation with or to a person from whom such Subsidiary was
acquired or from whom such Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition; and
(q)    any transfer of Equity Interests of any Guarantor or any Gaming Facility
in connection with the occurrence of a Trigger Event.
To the extent any Collateral is sold, transferred or otherwise disposed of as
permitted by this Section 10.05 or in connection with a transaction approved by
the Required Lenders, in each case, to a Person other than a Credit Party, so
long as no Event of Default exists, such Collateral (unless sold to Borrower or
a Guarantor) shall, except as set forth in the proviso to Section 10.05(h), be
sold, transferred or otherwise disposed of free and clear of the Liens created
by the Security Documents, and Collateral Agent shall take all actions
appropriate or reasonably requested by Borrower in order to effect the foregoing
at the sole cost and expense of Borrower and without recourse or warranty by
Collateral Agent (including the execution and delivery of appropriate UCC
termination statements and such other instruments and releases as may be
necessary and appropriate to effect such release). To the extent any such sale,
transfer or other disposition results in a Guarantor no longer constituting a
Subsidiary of Borrower, so long as no Event of Default exists, the Obligations
of such Guarantor and all obligations of such Guarantor under the Credit
Documents shall terminate and be of no further force and effect, and each of
Administrative Agent and Collateral Agent shall take such actions, at the sole
expense of Borrower, as are appropriate or requested by Borrower in connection
with such termination.
Notwithstanding anything to the foregoing set forth in this Section 10.05,
(i) except as permitted pursuant to Section 10.05(g) no Credit Party shall sell,
assign, convey, license, sublicense, or otherwise transfer any right, title, or
interest in and to the Wynn Trademarks to any Person that is not a Credit Party
and (ii) no Credit Party shall sell, assign, convey or otherwise transfer any of
its rights, interests or obligations under any Management Agreement or IP
Licensing Agreement in effect on the Closing Date to any Person that is not a
Credit Party.
SECTION 10.06.    Restricted Payments. No Credit Party shall, directly or
indirectly, declare or make any Restricted Payment at any time, except, without
duplication, (a) Borrower or any Guarantor may make Restricted Payments to the
extent permitted pursuant to Section 2.09(b)(ii), (b) any Guarantor of Borrower
may declare and make Restricted Payments to Borrower or any other Guarantor,
(c) any Guarantor, if such Guarantor is not a Wholly Owned Subsidiary, may
declare and make Restricted Payments in respect of its Equity Interests to all
holders of such Equity Interests generally so long as Borrower or the Guarantor
that owns such Equity Interest or interests in the Person making such Restricted
Payments receives at least its proportionate share thereof (based upon its
relative ownership of the subject Equity Interests and the terms thereof),
(d) Borrower and the Guarantors may engage in transactions to the extent
permitted by Section 10.04 and Section 10.05, (e) Borrower and the Guarantors
may make Restricted Payments in respect of Disqualified Capital Stock issued in
compliance with the terms hereof, (f) Borrower may repurchase (or make
Restricted Payments in respect thereof) common stock or common stock options
from present or former officers, directors or employees (or heirs of, estates of
or trusts formed by such Persons) of Borrower upon the death, disability,
retirement or termination of employment of such officer, director or employee or
pursuant to the terms of any stock option plan or like agreement; provided,
however, that the aggregate amount of payments under this clause (f) shall not
exceed $10.0 million in any fiscal year of Borrower, (g) Borrower and the
Guarantors may (i) repurchase (or make Restricted Payments in respect thereof)
Equity Interests (including those issued by Borrower) to the extent deemed to
occur upon exercise of stock options, warrants or rights in respect thereof to
the extent such Equity Interests represent a portion of the exercise price of
such options, warrants or rights in respect thereof and (ii) make payments in
respect of (or make Restricted Payments in respect thereof) withholding or
similar taxes payable or expected to be payable by any present or former member
of management, director, officer, employee, or consultant of Borrower or any
Guarantor or family members, spouses or former spouses, heirs of, estates of or
trusts formed by such Persons in connection with the exercise of stock options
or grant, vesting or delivery of Equity Interests, (h) Borrower and the
Guarantors may make Restricted Payments to allow the payment of cash in lieu of
the issuance of fractional shares upon the exercise of options or, warrants or
rights or upon the conversion or exchange of or into Equity Interests, or
payments or distributions to dissenting stockholders pursuant to applicable law,
(i) so long as immediately before and after giving effect thereto no Event of
Default specified in Section 11.01(b) or 11.01(c) or Event of Default specified
in Section 11.01(g) or 11.01(h) with respect to Borrower has occurred and is
continuing and the Consolidated Total Leverage Ratio shall not exceed 4.00 to
1.00 on a Pro Forma Basis as of the most recent Calculation Date, Borrower and
the Guarantors may make Restricted Payments, (j) to the extent constituting
Restricted Payments, Borrower may make payments to counterparties under Swap
Contracts entered into in connection with the issuance of convertible or
exchangeable debt, (k) Borrower may repurchase its Equity Interests; provided,
however, that the aggregate amount of payments under this clause (k) shall not
exceed $1.0 billion, (l) Borrower and the Guarantors may make Restricted
Payments in an aggregate amount not to exceed $50.0 million minus the aggregate
amount of Junior Prepayments made pursuant to Section 10.09(j) and the aggregate
amount of Investments made (and as calculated) pursuant to Section 10.04(v),
(m) Borrower may make Restricted Payments in respect of its Equity Interests
reflecting ordinary course dividends thereon; provided, however, that the
aggregate amount of payments under this clause (m) shall not exceed (i) until
the later of (x) the fiscal year in which the Wynn Massachusetts Project Opening
Date occurs and (y) the fiscal year commencing January 1, 2020, $500.0 million
in any fiscal year and (ii) thereafter, $750.0 million in any fiscal year;
provided, further however, that any such amount specified in this clause (m) for
any fiscal year, if not utilized for Restricted Payments in the fiscal year for
which it is permitted, may be carried over for use in the immediately following
two fiscal years and not in any subsequent fiscal year (the “Carryover Amount”),
it being understood however that for purposes of determining the foregoing any
Restricted Payments made in reliance on this clause (m) in any fiscal year shall
first be deemed to have been made with the then applicable Carryover Amount, if
any, before application of any amounts otherwise permitted to be used for
Restricted Payments in reliance on this clause (m) for such fiscal year, and
(n) Borrower and the Guarantors may make Restricted Payments in an aggregate
amount not to exceed the Available Equity Amount.
SECTION 10.07.    Transactions with Affiliates. Neither Borrower nor any
Guarantor shall enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than Borrower or any Guarantor) involving aggregate consideration in
excess of $20.0 million unless such transaction (a) is required under this
Agreement, or (b) is upon fair and reasonable terms no less favorable to
Borrower or such Guarantor, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate (such
arms’ length standard being deemed to have been satisfied if such transaction is
approved by a majority of the Disinterested Directors of Borrower); provided,
however, that notwithstanding the foregoing, the Credit Parties (i) may enter
into indemnification and employment agreements and arrangements with directors,
officers and employees (including for the provision of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans), subscription agreements or similar agreement
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights with directors, officers and employees and any employee
compensation, benefit plan or arrangement, any health, disability or similar
insurance plan which covers employees and, in each case any reasonable
transactions pursuant thereto, (ii) may make Investments and Restricted Payments
permitted hereunder, (iii) may enter into transactions with Unaffiliated Joint
Ventures and Wholly Owned Subsidiaries of Unaffiliated Joint Ventures, in each
case, relating to the provision of management services, overhead, sharing of
customer lists and customer loyalty programs and, so long as in the ordinary
course of business, the purchase or sale of goods, equipment, products, parts
and services, (iv) may enter into Management Agreements, IP Licensing Agreement
and Support Guaranties and provide services and make and receive payments
(including Management Fees and IP Licensing Fees) thereunder; (v) may issue,
sell or transfer Equity Interests of any Credit Party to any parent entity,
including in connection with capital contributions by such parent entity to such
Credit Party or any Subsidiary; (vi) may enter into transactions undertaken for
the purpose of improving the consolidated tax efficiency of any Credit Party
and/or the Subsidiaries (provided that such transactions, taken as a whole, are
not materially adverse to the Credit Parties (as determined by Borrower in good
faith)); (vii) may enter into any transaction subject to Section 13.05; and
(viii) may enter into any transactions described in the Tax Indemnification
Agreement or on Schedule 10.07 or any amendment thereto or replacement thereof
or similar arrangement to the extent such amendment, replacement or arrangement
is not adverse to the Lenders when taken as a whole in any material respect (as
determined by Borrower in good faith).
SECTION 10.08.    Management Agreements and IP Licensing Agreements. No Credit
Party shall, directly or indirectly, amend, modify, supplement, terminate or
fail to use its commercially reasonable efforts to renew any Management
Agreement or IP Licensing Agreement in effect on the Closing Date in a manner
that could be reasonably expected to materially diminish the anticipated
revenues to be received by the Credit Parties therefrom.
SECTION 10.09.    Certain Payments of Indebtedness. No Credit Party will
voluntarily prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof (or within one year thereof) in any manner (it being
understood that payments of regularly scheduled principal and interest shall be
permitted) any Disqualified Capital Stock or Other Junior Indebtedness
(including Intercompany Indebtedness) or make any payment in violation of any
subordination terms or intercreditor agreement applicable to any such
Indebtedness (such payments, “Junior Prepayments”), except (a) so long as
immediately before and after giving effect thereto no Event of Default specified
in Section 11.01(b) or 11.01(c) or Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower has occurred and is
continuing and the Consolidated Total Leverage Ratio shall not exceed 4.00 to
1.00 on a Pro Forma Basis as of the most recent Calculation Date, Borrower and
the Guarantors may make Junior Prepayments, (b) a Permitted Refinancing of any
such Indebtedness (including through exchange offers and similar transactions),
(c) the conversion of any such Indebtedness to Equity Interests (or exchange of
any such Indebtedness for Equity Interests) of Borrower or any direct or
indirect parent of Borrower (other than Disqualified Capital Stock), (d) with
respect to intercompany subordinated indebtedness, to the extent consistent with
the subordination terms thereof and permitted under this Section 10.09 (other
than pursuant to this clause (d)), (e) exchanges of Indebtedness issued in
private placements and resold in reliance on Regulation S or Rule 144A for
Indebtedness having substantially equivalent terms pursuant to customary
exchange offers, (f) prepayment, redemption, purchase, defeasance or
satisfaction of Indebtedness of Persons acquired pursuant to, or Indebtedness
assumed in connection with, Permitted Acquisition or Investment (including any
other Acquisition) not prohibited by this Agreement, (g) Junior Prepayments made
pursuant to Section 2.09(b)(ii), (h) Junior Prepayments in respect of
intercompany Indebtedness owing to a Credit Party will be permitted,
(i) scheduled payments thereon necessary to avoid the Other Junior Indebtedness
constituting “applicable high yield discount obligations” within the meaning of
Section 163(i)(1) of the Code, (j) Borrower may make Junior Prepayments in an
aggregate amount not to exceed $50.0 million, minus the aggregate amount of
Restricted Payments made pursuant to Section 10.06(l) and the aggregate amount
of Investments made (and as calculated) pursuant to Section 10.04(v),
(k) prepayments, redemptions, purchases, defeasance or satisfaction of
Disqualified Capital Stock with the proceeds of any issuance of Disqualified
Capital Stock permitted to be issued hereunder or in exchange for Disqualified
Capital Stock or other Equity Interests permitted to be issued hereunder, and
(l) Borrower may make Junior Prepayments in an aggregate amount not to exceed
the Available Equity Amount.


SECTION 10.10.    Limitation on Certain Restrictions Affecting Subsidiaries. No
Credit Party shall, directly or indirectly, create any consensual encumbrance or
restriction on the ability of any Guarantor to (a) pay dividends or make any
other distributions on such Guarantor’s Equity Interests or any other interest
or participation in its profits owned by any Credit Party, or pay any
Indebtedness or any other obligation owed to any Credit Party, (b) make
Investments in or to any Credit Party, (c) transfer any of its Property to any
Credit Party or (d) in the case of any Guarantor, guarantee the Obligations
hereunder or, in the case of any Credit Party, subject its portion of the
Collateral to the Liens securing the Obligations in favor of the Secured
Parties, except that each of the following shall be permitted: (i) any such
encumbrances or restrictions existing under or by reason of (x) applicable Law
(including any Gaming Law and any regulations, order or decrees of any Gaming
Authority or other applicable Governmental Authority) or (y) the Credit
Documents, (ii) restrictions on the transfer of Property, or the granting of
Liens on Property, in each case, subject to Permitted Liens, (iii) customary
restrictions on subletting or assignment of any lease or sublease governing a
leasehold interest of any Credit Party, (iv) restrictions on the transfer of any
Property, or the granting of Liens on Property, subject to a contract with
respect to an Asset Sale or other transfer, sale, conveyance or disposition
permitted under this Agreement, (v) restrictions contained in the existing
Indebtedness listed on Schedule 10.01 and Permitted Refinancings thereof,
provided, that the restrictive provisions in any such Permitted Refinancing,
taken as a whole and as determined by Borrower in good faith, are not materially
more restrictive than the restrictive provisions in the Indebtedness being
refinanced, (vi) restrictions contained in Indebtedness of Persons acquired
pursuant to, or assumed in connection with, Permitted Acquisitions or other
Acquisitions not prohibited hereunder after the Closing Date and Permitted
Refinancings thereof, provided, that the restrictive provisions in any such
Permitted Refinancing, taken as a whole and as determined by Borrower in good
faith, are not materially more restrictive than the restrictive provisions in
the Indebtedness being refinanced and such restrictions are limited to the
Persons or assets being acquired and of the Subsidiaries of such Persons and
their assets, (vii) with respect to clauses (a), (b) and (c) above, restrictions
contained in any Permitted Unsecured Indebtedness and Permitted Refinancings
thereof, or any Permitted Second Lien Indebtedness and Permitted Refinancings
thereof, or any Permitted First Lien Indebtedness and Permitted Refinancings
thereof, Incremental Equivalent Debt and Permitted Refinancings thereof, or any
other Indebtedness permitted hereunder, in each case, taken as a whole and as
determined by Borrower in good faith, to the extent not materially more
restrictive than those contained in this Agreement, (viii) with respect to
clauses (a), (b) and (c) above, restrictions contained in any other Indebtedness
permitted hereunder, in each case, taken as a whole, to the extent not
materially more restrictive than those contained in this Agreement,
(ix) customary restrictions in joint venture arrangements or management
contracts; provided, that such restrictions are limited to the assets of such
joint ventures and the Equity Interests of the Persons party to such joint
venture arrangements or the assignment of such management contract, as
applicable, (x) customary non-assignment provisions or other customary
restrictions arising under licenses, leases and other contracts entered into in
the ordinary course of business; provided, that such restrictions are limited to
the assets subject to such licenses, leases and contracts and the Equity
Interests of the Persons party to such licenses and contracts, (xi) restrictions
contained in Indebtedness used to finance, or incurred for the purpose of
financing Investments or Capital Expenditures and Permitted Refinancings
thereof, provided, that such restrictions apply only to the asset (or the Person
owning such asset) being financed pursuant to such Indebtedness, and
(xii) restrictions contained in subordination provisions applicable to
intercompany debt owed by the Credit Parties; provided, that such intercompany
debt is subordinated to the Obligations on terms at least as favorable to the
Lenders as the subordination of such intercompany debt to any other obligations
as determined by Borrower in good faith.
SECTION 10.11.    Limitation on Lines of Business. No Credit Party shall
directly or indirectly engage to any material extent (determined on a
consolidated basis) in any line or lines of business activity other than
Permitted Business.
SECTION 10.12.    Limitation on Changes to Fiscal Year. No Credit Party shall
change its fiscal year end to a date other than December 31 of each year
(provided, that any Subsidiary that becomes a Guarantor after the Closing Date
may change its fiscal year to match the fiscal year of Borrower).
ARTICLE XI.    

EVENTS OF DEFAULT
SECTION 11.01.    Events of Default. If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:
(a)    any representation or warranty made or deemed made by or on behalf of
Borrower or any other Credit Party pursuant to any Credit Document or the
borrowings hereunder, or any representation, warranty, or statement of fact made
or deemed made by or on behalf of Borrower or any other Credit Party in any
report, certificate, financial statement, or other instrument furnished pursuant
to any Credit Document, shall prove to have been false or misleading (i) in any
material respect, if such representation and warranty is not qualified as to
“materiality,” “Material Adverse Effect” or similar language, or (ii) in any
respect, if such representation and warranty is so qualified, in each case when
such representation or warranty is made, deemed made or furnished;
(b)    default shall be made in the payment of (i) any principal of any Loan
when and as the same shall become due and payable (whether at the stated
maturity upon prepayment or repayment or by acceleration thereof or otherwise)
or (ii) any interest on any Loans when and as the same shall become due and
payable, and such default under this clause (ii) shall continue unremedied for a
period of five (5) Business Days;
(c)    default shall be made in the payment of any fee or any other amount
(other than an amount referred to in (b) above) due under any Credit Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;
(d)    default shall be made in the due observance or performance by any Credit
Party of any covenant, condition or agreement contained in Section 9.01(a) (with
respect to Borrower only), 9.04(d), 9.06 or in Article X;
(e)    default shall be made in the due observance or performance by any Credit
Party of any covenant, condition or agreement contained in any Credit Document
(other than those specified in Section 11.01(b), 11.01(c) or 11.01(d)) and,
unless such default has been waived, such default shall continue unremedied for
a period of thirty (30) days (or 60 days if such default results solely from a
Foreign Subsidiary’s failure to observe or perform any such covenant, condition
or agreement) after written notice thereof from Administrative Agent to
Borrower;
(f)    Any Credit Party shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable (after giving
effect to any applicable grace period), or (ii) fail to observe or perform any
other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Indebtedness or any event or
condition occurs, if the effect of any failure or occurrence referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Indebtedness
or a trustee on its or their behalf (with or without the giving of notice but
giving effect to applicable grace periods) to cause, such Indebtedness (other
than Qualified Contingent Obligations) to become due, or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise) or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made prior to its
stated maturity; provided, however, that (x) clauses (i) and (ii) shall not
apply to any offer to repurchase, prepay or redeem Indebtedness of a Person
acquired in an Acquisition permitted hereunder, to the extent such offer is
required as a result of, or in connection with, such Acquisition, (y) any event
or condition causing or permitting the holders of any Indebtedness to cause such
Indebtedness to be converted into Qualified Capital Stock (including any such
event or condition which, pursuant to its terms may, at the option of Borrower,
be satisfied in cash in lieu of conversion into Qualified Capital Stock) shall
not constitute an Event of Default pursuant to this paragraph (f) and (z) it
shall not constitute an Event of Default pursuant to this paragraph (f) unless
the aggregate amount of all such Indebtedness referred to in clauses (i) and
(ii) exceeds $50.0 million at any one time;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction in either case under the
Bankruptcy Code or any other federal, state, or foreign bankruptcy, insolvency,
receivership, or similar law, in each case seeking (i) relief in respect of any
Credit Party, or of a substantial part of the property or assets of any Credit
Party; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, or similar official for any Credit Party or for a substantial part
of the property or assets of any Credit Party; or (iii) the winding-up or
liquidation of any Credit Party; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(h)    any Credit Party shall (i) voluntarily commence any proceeding or file
any petition seeking relief under the Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
Section 11.01(g); (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of the property or assets of any Credit Party in
any proceeding under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership, or similar law; (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (except as permitted
hereunder);
(i)    one or more judgments for the payment of money in an aggregate amount in
excess of $50.0 million (to the extent not covered by third party insurance)
shall be rendered against any Credit Party or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action (to the extent such
action is not effectively stayed) shall be legally taken by a judgment creditor
to levy upon assets or properties of any Credit Party to enforce any such
judgment;
(j)    an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, would reasonably be expected to result in a Material
Adverse Effect;
(k)    with respect to any material Collateral, any security interest and Lien
purported to be created by the applicable Security Document shall cease to be in
full force and effect, or shall cease to give Collateral Agent, for the benefit
of the Secured Parties, the first priority Liens and rights, powers and
privileges in each case purported to be created and granted under such Security
Document in favor of Collateral Agent, or shall be asserted by any Credit Party
or any Affiliate thereof not to be a valid, perfected (except as otherwise
provided in this Agreement or such Security Document) security interest in or
Lien on the Collateral covered thereby, in each case, other than as a result of
an act of the Administrative Agent, the Collateral Agent or any other Secured
Party;
(l)    any Guarantee shall cease to be in full force and effect or any of the
Guarantors repudiates, or attempts to repudiate, any of its obligations under
any of the Guarantees (except to the extent such Guarantee ceases to be in
effect in connection with any transaction permitted pursuant to Sections 9.12 or
10.05);
(m)    any Credit Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Credit Party seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Credit Party shall repudiate or
deny that it has any liability or obligation for the payment of principal or
interest purported to be created under any Credit Document;
(n)    there shall have occurred a Change of Control;
(o)    there shall have occurred a License Revocation by any Gaming Authority in
one or more jurisdictions in which Borrower or any of its Subsidiaries owns or
operates Gaming Facilities, which License Revocation (in the aggregate with any
other License Revocations then in existence) would reasonably be expected to
have a Material Adverse Effect (for purposes of clarification, without giving
effect to the proviso to the definition of “Material Adverse Effect”); provided,
however, that such License Revocation continues for at least thirty (30)
consecutive days after the earlier of (x) the date of cessation of the affected
operations as a result of such License Revocation and (y) the date that none of
Borrower, nor any of its Subsidiaries nor the Lenders receive the net cash flows
generated by any such operations; or
(p)    the provisions of any Pari Passu Intercreditor Agreement or Second Lien
Intercreditor Agreement shall, in whole or in part, following such Pari Passu
Intercreditor Agreement or Second Lien Intercreditor Agreement being entered
into, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against the Persons party thereto, except in accordance with its
terms;
then, and in every such event (other than an event described in Section 11.01(g)
or 11.01(h) with respect to Borrower), and at any time thereafter during the
continuance of such event, Administrative Agent, at the request of the Required
Lenders, shall, by notice to Borrower, take any or all of the following actions,
at the same or different times: (i) terminate forthwith the Commitments,
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities and Obligations of Borrower accrued hereunder and under
any other Credit Document (other than Swap Contracts), shall become forthwith
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower, anything contained
herein or in any other Credit Document (other than Swap Contracts) to the
contrary notwithstanding; and (iii) exercise any other right or remedy provided
under the Credit Documents or at law or in equity; and in any event described in
Section 11.01(g) or 11.01(h) above with respect to Borrower, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities and Obligations of Borrower accrued hereunder and under any other
Credit Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower, anything contained herein or in any other
Credit Document to the contrary notwithstanding.
SECTION 11.02.    Application of Proceeds. The proceeds received by Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by Collateral Agent of
its remedies, or otherwise received after acceleration of the Loans, shall be
applied, in full or in part, together with any other sums then held by
Collateral Agent pursuant to this Agreement, promptly by Collateral Agent as
follows:
(a)    First, to the payment of all reasonable costs and expenses, fees,
commissions and Taxes of such sale, collection or other realization including
compensation to Administrative Agent and Collateral Agent and their respective
agents and counsel, and all expenses, liabilities and advances made or incurred
by Administrative Agent or Collateral Agent in connection therewith and all
amounts for which Administrative Agent or Collateral Agent, as applicable is
entitled to indemnification pursuant to the provisions of any Credit Document;
(b)    Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization and of any receiver of any part of the
Collateral appointed pursuant to the applicable Security Documents including
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith;
(c)    Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
constituting Obligations and any fees, premiums and scheduled periodic payments
due under Obligations arising under Swap Contracts that constitute Obligations
and any interest accrued thereon, in each case equally and ratably in accordance
with the respective amounts thereof then due and owing;
(d)    Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of the Obligations and any premium thereon and any breakage,
termination or other payments under Obligations arising under Swap Contracts
that constitute Obligations and any interest accrued thereon and other amounts
constituting Obligations; and
(e)    Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.
Notwithstanding the foregoing, Obligations arising under Credit Swap Contracts
shall be excluded from the application described above if Administrative Agent
has not received written notice thereof, together with such supporting
documentation as Administrative Agent may request, from the applicable Swap
Provider. Each Swap Provider not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of Administrative Agent and
the Collateral Agent pursuant to the terms of Article XII hereof for itself and
its Affiliates as if a “Lender” party hereto.
ARTICLE XII.    

AGENTS
SECTION 12.01.    Appointment. Each of the Lenders hereby irrevocably appoints
DB to act on its behalf as the Administrative Agent and the Collateral Agent
hereunder and under the other Credit Documents, and authorizes the
Administrative Agent and the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent or the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto, including pursuant to regulatory
requirements of any Gaming Authority consistent with the intents and purposes of
this Agreement and the other Credit Documents. DB is hereby appointed Auction
Manager hereunder, and each Lender hereby authorizes the Auction Manager to act
as its agent in accordance with the terms hereof and of the other Credit
Documents; provided, that Borrower shall have the right to select and appoint a
replacement Auction Manager from time to time by written notice to
Administrative Agent, and any such replacement shall also be so authorized to
act in such capacity. Each Lender agrees that the Auction Manager shall have
solely the obligations in its capacity as the Auction Manager as are
specifically described in this Agreement and shall be entitled to the benefits
of this Article XII, as applicable. Each of the Lenders hereby irrevocably
authorize each of the Agents (other than the Administrative Agent, Collateral
Agent and the Auction Manager) to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to such Agent by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agents and the Lenders, and neither Borrower nor
any other Credit Party shall have rights as a third party beneficiary of any of
the provisions of this Article XII, except to the extent set forth in this
Section 12.01, Section 12.06 and Section 12.07(b). It is understood and agreed
that the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
SECTION 12.02.    Rights as a Lender. Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
an Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.
SECTION 12.03.    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents, and each Agent’s duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, no Agent:
(a)    shall be subject to any fiduciary or other implied duties with respect to
any Credit Party, any Lender or any other Person, regardless of whether a
Default has occurred and is continuing;
(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(c)    shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of Borrower or any of its respective
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or, such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 13.04) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. No Agent shall be deemed to
have knowledge of any Default unless and until notice describing such Default is
given in writing to such Agent by Borrower or a Lender.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VII or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
The Administrative Agent shall not be responsible for, and shall not incur any
liability with respect to, determining whether any assignee or potential
assignee of the Loans or Commitments hereunder is a Disqualified Lender. The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of “LIBO
Rate” or with respect to any comparable or successor rate thereto.
SECTION 12.04.    Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, each Agent may
presume that such condition is satisfactory to such Lender unless such Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 12.05.    Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub agents appointed by such
Agent. Each Agent and any such sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of each Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as an Agent. No
Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that an Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.
SECTION 12.06.    Resignation of Administrative Agent and Collateral Agent.
(a)    The Administrative Agent and Collateral Agent may at any time give notice
of their resignation to the Lenders and Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the prior
written consent of Borrower (unless an Event of Default specified in
Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower has occurred and is
continuing) to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent and Collateral Agent gives notice of their
resignation (or such earlier day as shall be agreed by the Required Lenders and
Borrower (unless an Event of Default specified in Section 11.01(b) or 11.01(c)
or an Event of Default specified in Section 11.01(g) or 11.01(h) with respect to
Borrower has occurred and is continuing)) (the “Resignation Effective Date”),
then the retiring Administrative Agent and Collateral Agent may (but shall not
be obligated to) on behalf of the Lenders, appoint a successor Administrative
Agent and Collateral Agent meeting the qualifications set forth above. Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent and Collateral Agent is a
Defaulting Lender pursuant to clause (c) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
Borrower and such Person remove such Person as Administrative Agent and
Collateral Agent and, in consultation with Borrower, appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent and
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Credit Documents (except that in the case of any collateral
security held by the Administrative Agent or Collateral Agent on behalf of the
Secured Parties under any of the Credit Documents, the retiring or removed
Administrative Agent or Collateral Agent, as applicable, shall continue to hold
such collateral security until such time as a successor Administrative Agent and
Collateral Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent or
Collateral Agent, all payments, communications and determinations provided to be
made by, to or through the Administrative Agent or the Collateral Agent shall
instead be made by or to each Secured Party directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent and Collateral
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent and Collateral Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent and Collateral Agent
(other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent or Collateral Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent and Collateral Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Administrative Agent and
Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such successor. After the retiring or
removed Administrative Agent’s and Collateral Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Article
and Section 13.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent and Collateral Agent, their sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent and
Collateral Agent was acting as Administrative Agent or Collateral Agent.
SECTION 12.07.    Nonreliance on Agents and Other Lenders.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
(b)    Each Lender acknowledges that in connection with Borrower Loan Purchases,
(i) Borrower may purchase or acquire Term Loans hereunder from the Lenders from
time to time, subject to the restrictions set forth in the definition of
Eligible Assignee and in Section 13.05(d), (ii) Borrower currently may have, and
later may come into possession of, information regarding such Term Loans or the
Credit Parties hereunder that is not known to such Lender and that may be
material to a decision by such Lender to enter into an assignment of such Loans
hereunder (“Excluded Information”), (iii) such Lender has independently and
without reliance on any other party made such Lender’s own analysis and
determined to enter into an assignment of such Loans and to consummate the
transactions contemplated thereby notwithstanding such Lender’s lack of
knowledge of the Excluded Information and (iv) Borrower shall have no liability
to such Lender, and such Lender hereby waives and releases, to the extent
permitted by law, any claims such Lender may have against Borrower, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information; provided, however, that the Excluded Information shall not and does
not affect the truth or accuracy of the representations or warranties of
Borrower in the Standard Terms and Conditions set forth in the applicable
assignment agreement. Each Lender further acknowledges that the Excluded
Information may not be available to Administrative Agent, Auction Manager or the
other Lenders hereunder.
SECTION 12.08.    Indemnification. The Lenders agree to reimburse and indemnify
each Agent in its capacity as such ratably according with its “percentage” as
used in determining the Required Lenders at such time or, if the Commitments
have terminated and all Loans have been repaid in full, as determined
immediately prior to such termination and repayment (with such “percentages” to
be determined as if there are no Defaulting Lenders), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, reasonable expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Obligations) be imposed on, incurred by or asserted against such
Agent in its capacity as such in any way relating to or arising out of this
Agreement or any other Credit Document, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted to be taken by such Agent under or in connection with any of the
foregoing, but only to the extent that any of the foregoing is not paid by
Borrower or any of its Subsidiaries; provided, however, that no Lender shall be
liable to any Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (x) resulting primarily from the gross negligence, or
willful misconduct of such Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (y) relating to or
arising out of the Fee Letter. If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished. The
agreements in this Section 12.08 shall survive the payment of all Obligations.
SECTION 12.09.    No Other Duties. Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Collateral Agent,
Documentation Agents or Lead Arrangers shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, the
Collateral Agent, the Auction Manager, or a Lender hereunder.
SECTION 12.10.    Holders. Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with Administrative Agent. Any request, authority or
consent of any Person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or indorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
SECTION 12.11.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Secured Parties and their respective agents and counsel and all other
amounts due the Secured Parties under Sections 2.05 and 13.03) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender (and each Secured Party by accepting the benefits of the Collateral)
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Secured Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 13.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party to authorize the Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.
SECTION 12.12.    Collateral Matters.
(a)    Each Lender (and each other Secured Party by accepting the benefits of
the Collateral) authorizes and directs Collateral Agent to enter into the
Security Documents for the benefit of the Secured Parties and to hold and
enforce the Liens on the Collateral on behalf of the Secured Parties. Collateral
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain perfected
the security interest in and liens upon the Collateral granted pursuant to the
Security Documents. The Lenders hereby authorize Collateral Agent to take the
actions set forth in Section 13.04(g). Upon request by Administrative Agent at
any time, the Lenders will confirm in writing Collateral Agent’s authority to
release particular types or items of Collateral pursuant to Section 13.04(g).
(b)    Collateral Agent shall have no obligation whatsoever to the Lenders, the
other Secured Parties or any other Person to assure that the Collateral exists
or is owned by any Credit Party or is cared for, protected or insured or that
the Liens granted to Collateral Agent pursuant to the applicable Security
Documents have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Collateral Agent in Section 12.01 or in this Section 12.12 or in
any of the Security Documents, it being understood and agreed that in respect of
the Collateral or any part thereof, or any act, omission or event related
thereto, Collateral Agent may act in any manner it may deem appropriate, in its
sole discretion, given Collateral Agent’s own interest in the Collateral or any
part thereof as one of the Lenders and that Collateral Agent shall have no duty
or liability whatsoever to the Lenders or the other Secured Parties, except for
its gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).
SECTION 12.13.    Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender, an amount equivalent to any applicable withholding tax. Without
limiting or expanding the provisions of Section 5.06, each Lender shall,
indemnify the relevant Administrative Agent (to the extent that Administrative
Agent has not already been reimbursed by the Credit Parties and without limiting
or expanding the obligation of the Credit Parties to do so), and shall make
payable in respect thereof within thirty (30) calendar days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for Administrative Agent) incurred by or asserted against Administrative
Agent by the Internal Revenue Service or any other Governmental Authority as a
result of the failure of Administrative Agent to properly withhold tax from
amounts paid to or for the account of such Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
property executed, or because such Lender failed to notify Administrative Agent
of a change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Credit Document against any amount due Administrative
Agent under this Section 12.13. The agreements in this Section 12.13 shall
survive the resignation and/or replacement of Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, and the repayment,
satisfaction or discharge of any Loans and all other amounts payable hereunder.
SECTION 12.14.    Swap Contracts. Except as otherwise expressly set forth herein
or in any Security Document, no Swap Provider that obtains the benefits of
Section 11.02, Article VI or any Collateral by virtue of the provisions hereof
or of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Article XII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Swap Contracts unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request from the applicable Swap Provider.
ARTICLE XIII.    

MISCELLANEOUS
SECTION 13.01.    Waiver. No failure on the part of Administrative Agent,
Collateral Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Credit Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.
SECTION 13.02.    Notices.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile or electronic mail). All such written notices shall be mailed
certified or registered mail, faxed or delivered to the applicable address,
telecopy or facsimile number or (subject to Section 13.02(b) below) electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to any Credit Party or any Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person below its
name on the signature pages hereof;
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person below its name on the
signature pages hereof or, in the case of any assignee Lender, the applicable
Assignment Agreement.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.02(b) below, shall be effective as provided in such
Section 13.02(b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent; provided, however, that the foregoing shall
not apply to notices to any Lender pursuant to Article II, Article III or
Article IV if such Lender has notified Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. Each Agent
or any Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement); provided, however, that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address (as described in the foregoing clause (i)) of notification that
such notice or communication is available and identifying the website address
therefor.
(c)    Change of Address, Etc. Each Credit Party and each Agent may change its
respective address, facsimile number, electronic mail address or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile number,
electronic mail address or telephone number for notices and other communications
hereunder by notice to Borrower and Administrative Agent.
(d)    Reliance by Agents and Lenders. Agents and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Notices of Borrowing)
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify each Indemnitee from all Losses resulting from the
reliance by such Indemnitee on each notice purportedly given by or on behalf of
Borrower (except to the extent resulting from such Indemnitee’s own gross
negligence, bad faith or willful misconduct or material breach of any Credit
Document) and believed by such Indemnitee in good faith to be genuine. All
telephonic notices to and other communications with Administrative Agent or
Collateral Agent may be recorded by Administrative Agent or Collateral Agent, as
the case may be, and each of the parties hereto hereby consents to such
recording.
(e)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall any Agent
or any of their respective Affiliates, directors, officers, employees, counsel,
agents, trustees, investment advisors and attorneys-in-fact (collectively, the
“Agent Parties”) have any liability to Borrower, any other Credit Party, any
Lender, or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of Borrower’s
or Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of, or material breach of any Credit Document by, such Agent
Party; provided however, that in no event shall any Agent Party have any
liability to Borrower, any other Credit Party, any Lender, or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
SECTION 13.03.    Expenses, Indemnification, Etc.
(a)    The Credit Parties, jointly and severally, agree to pay or reimburse:
(i)    Agents for all of their reasonable and documented out-of-pocket costs and
expenses (including, but limited to in the case of counsel, the reasonable fees,
expenses and disbursements of one primary legal counsel for Lenders and Agents
selected by Administrative Agent, one local counsel in each applicable
jurisdiction reasonably deemed necessary by Agents, any “ClearPar” costs and
expenses, and the reasonable fees and other disbursements of the Nevada
Collateral Agent) in connection with (1) the negotiation, preparation, execution
and delivery of the Credit Documents and the extension and syndication of credit
(including the Loans and Commitments) hereunder and (2) the negotiation,
preparation, execution and delivery of any modification, supplement, amendment
or waiver of any of the terms of any Credit Document (whether or not consummated
or effective) requested by the Credit Parties;
(ii)    each Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses of such Agent or Lender (provided that any
legal expenses shall be limited to the reasonable fees, expenses and
disbursements of one primary legal counsel for Lenders and Agents selected by
Administrative Agent and of one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents) (and solely in the case of an actual or
perceived conflict of interest, where the Persons affected by such conflict
inform Borrower in writing of the existence of an actual or perceived conflict
of interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties) in connection with
(1) any enforcement or collection proceedings resulting from any Event of
Default, including all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated), (2) following
the occurrence and during the continuance of an Event of Default, the
enforcement of any Credit Document and (3) the enforcement of this
Section 13.03; and
(iii)    Administrative Agent or Collateral Agent, as applicable but without
duplication, for all reasonable and documented costs, expenses, assessments and
other charges (including reasonable fees and disbursements of one counsel in
each applicable jurisdiction and the reasonable fees and other disbursements of
the Nevada Collateral Agent) incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Credit Document or any other document referred to therein.
Without limiting the rights of any Agent under this Section 13.03(a), each
Agent, promptly after a request of Borrower from time to time, will advise
Borrower of an estimate of any amount anticipated to be incurred by such Agent
and reimbursed by Borrower under this Section 13.03(a).
(b)    The Credit Parties, jointly and severally, hereby agree to indemnify each
Agent, each Lender and their respective Affiliates, directors, trustees,
officers, employees, representatives, advisors, partners and agents (each, an
“Indemnitee”) from, and hold each of them harmless against, any and all Losses
incurred by, imposed on or asserted against any of them directly or indirectly
arising out of or by reason of or relating to the negotiation, execution,
delivery, performance, administration or enforcement of any Credit Document, any
of the transactions contemplated by the Credit Documents (including the
Transactions), any breach by any Credit Party of any representation, warranty,
covenant or other agreement contained in any Credit Document in connection with
any of the Transactions, the use or proposed use of any of the Loans or the use
of any collateral security for the Obligations (including the exercise by any
Agent or Lender of the rights and remedies or any power of attorney with respect
thereto or any action or inaction in respect thereof), including all amounts
payable by any Lender pursuant to Section 12.08 (provided that any legal
expenses shall be limited to the reasonable fees, expenses and disbursements of
one primary legal counsel for all Indemnitees selected by Administrative Agent
and of one local counsel in each applicable jurisdiction reasonably deemed
necessary by the Indemnitees) (and solely in the case of an actual or perceived
conflict of interest, one additional of each such counsel for each group of
similarly situated Indemnitees), but excluding (i) any such Losses relating to
matters referred to in Sections 5.01 or 5.06 (which shall be the sole remedy in
respect of matters referred to therein), (ii) any such Losses arising from the
gross negligence, bad faith or willful misconduct or material breach of any
Credit Documents by such Indemnitee or its Related Indemnified Persons (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), and (iii) any such Losses relating to any dispute between and among
Indemnitees that does not involve an act or omission by any Company (other than
any claims against Administrative Agent, Collateral Agent, any other agent or
bookrunner named on the cover page hereto, acting in such capacities or
fulfilling such roles). For purposes of this Section 13.03(b), a “Related
Indemnified Person” of an Indemnitee means (1) any controlling person or
controlled affiliate of such Indemnitee, (2) the respective directors, officers,
or employees of such Indemnitee or any of its controlling persons or controlled
Affiliates, and (3) the respective agents of such Indemnitee or any of its
controlling persons or controlled Affiliates, in the case of this clause (3),
acting at the instructions of such Indemnitee, controlling person or such
controlled Affiliate; provided that each reference to a controlled Affiliate or
controlling person in this sentence pertains to a controlled Affiliate or
controlling person involved in the performance of the Indemnitee’s obligations
under the facilities.
Without limiting the generality of the foregoing, the Credit Parties, jointly
and severally, will indemnify each Agent, each Lender and each other Indemnitee
from, and hold each Agent, each Lender and each other Indemnitee harmless
against, any Losses incurred by, imposed on or asserted against any of them
arising under any Environmental Law as a result of (i) the past, present or
future operations of any Company (or any predecessor-in-interest to any
Company), (ii) the past, present or future condition of any site or facility
owned, operated, leased or used at any time by any Company (or any such
predecessor-in-interest) to the extent such Losses arise from or relate to the
parties’ relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, or (iii) any Release or
threatened Release of any Hazardous Materials at, on, under or from any such
site or facility to the extent such Losses arise from or relate to the parties’
relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, including any such Release
or threatened Release that shall occur during any period when any Agent or
Lender shall be in possession of any such site or facility following the
exercise by such Agent or Lender, as the case may be, of any of its rights and
remedies hereunder or under any of the Security Documents; provided, however,
that the indemnity hereunder shall be subject to the exclusions from
indemnification set forth in the preceding sentence.
To the extent that the undertaking to indemnify and hold harmless set forth in
this Section 13.03 or any other provision of any Credit Document providing for
indemnification is unenforceable because it is violative of any law or public
policy or otherwise, the Credit Parties, jointly and severally, shall contribute
the maximum portion that each of them is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all indemnified liabilities
incurred by any of the Persons indemnified hereunder.
To the fullest extent permitted by applicable law, no party hereto shall assert,
and the parties hereto hereby waive, any claim against any Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof; provided that nothing contained in
this sentence shall limit the Credit Parties’ indemnity and reimbursement
obligations to the extent set forth in this Section 13.03 (including the Credit
Parties’ indemnity and reimbursement obligations to indemnify the Indemnitees
for indirect, special, punitive or consequential damage that are included in any
third party claim in connection with which such Indemnitee is entitled to
indemnification hereunder). No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct or material breach of any Credit Document by such Indemnitee
as determined by a final and non-appealable judgment of a court of competent
jurisdiction.
SECTION 13.04.    Amendments and Waiver.
(a)    Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be amended, modified, changed or waived, unless such amendment,
modification, change or waiver is in writing signed by the respective Credit
Parties party thereto and the Required Lenders (or Administrative Agent with the
consent of the Required Lenders); provided, however, that no such amendment,
modification, change or waiver shall (and any such amendment, modification,
change or waiver set forth below in clauses (i) through (vi) of this
Section 13.04(a) shall only require the approval of the Agents and/or Lenders
whose consent is required therefor pursuant to such clauses):
(i)    extend the date for any scheduled payment of principal on any Loan or
Note or extend the termination date of any of the Commitments, increase any
Commitments, or reduce the rate or extend the time of payment of interest (other
than as a result of any waiver of the applicability of any post-default increase
in interest rates) or fees thereon, or forgive or reduce the principal amount
thereof, without the consent of each Lender directly affected thereby (it being
understood that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in any rate of interest or fees
for purposes of this clause (i), notwithstanding the fact that such amendment or
modification actually results in such a reduction);
(ii)    release (x) all or substantially all of the Collateral (except as
provided in the Security Documents) under all the Security Documents without the
consent of the Supermajority Lenders or (y) all or substantially all of the
Guarantors from the Guarantees without the consent of each Lender;
(iii)    amend, modify, change or waive (x) any provision of Section 11.02 or
this Section 13.04 without the consent of each Lender, (y) any other provision
of any Credit Document or any other provision of this Agreement that expressly
provides that the consent of all Lenders is required, without the consent of
each Lender, or (z) any provision of any Credit Document that expressly provides
that the consent of the Required Tranche Lenders of a particular Tranche is
required, without the consent of the Required Tranche Lenders of such Tranche
(in each case, except for technical amendments with respect to additional
extensions of credit (including Extended Term Loans) pursuant to this Agreement
which afford the benefits or protections to such additional extensions of credit
of the type provided to the Term Loans);
(iv)    reduce the percentage specified in the definition of “Required Lenders”
or “Required Tranche Lenders” or otherwise amend the definition of “Required
Lenders” or “Required Tranche Lenders” without the consent of each Lender
(provided that, (x) no such consent shall be required for technical amendments
with respect to additional extensions of credit pursuant to this Agreement, and
(y) with the consent of the Required Lenders, additional extensions of credit
(including Extended Term Loans) pursuant to this Agreement may be included in
the determination of the Required Lenders and/or Required Tranche Lenders on
substantially the same basis as the extensions of Loans and Commitments are
included on the Closing Date);
(v)    amend, modify, change or waive Section 4.02 or Section 4.07(b) in a
manner that would alter the pro rata sharing of payments required thereby, or
Section 11.02 in a manner that would alter the application of proceeds required
thereby, in each case without the consent of each Lender directly affected
thereby (except for technical amendments with respect to additional extensions
of credit (including Extended Term Loans) pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Term Loans); or
(vi)    impose any greater restriction on the ability of any Lender under a
Tranche to assign any of its rights or obligations hereunder without the written
consent of the Required Tranche Lenders for such Tranche;
provided, further, that no such amendment, modification, change or waiver shall
(A) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults, or Events of Default
or of a mandatory reduction in the total Commitments or a waiver of a mandatory
prepayment shall not constitute an increase of the Commitment of any Lender),
(B) without the consent of any applicable Agent, amend, modify, change or waive
any provision as same relates to the rights or obligations of such Agent, or
(C) amend, modify, change, or waive Section 2.10(b) in a manner that by its
terms adversely affects the rights in respect of prepayments due to Lenders
holding Loans of one Tranche differently from the rights of Lenders holding
Loans of any other Tranche without the prior written consent of the Required
Tranche Lenders of each adversely affected Tranche (such consent being in lieu
of the consent of the Required Lenders required above in this Section 13.04(a))
(except for technical amendments with respect to additional extensions of credit
pursuant to this Agreement (including Extended Term Loans) so that such
additional extensions may share in the application of prepayments (or commitment
reductions) with any Tranche of Term Loans); provided, however, the Required
Lenders may waive, in whole or in part, any prepayment so long as the
application, as between Tranches, of any portion of such prepayment which is
still required to be made is not altered. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (x) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Defaulting Lender, (y) the principal and accrued and unpaid
interest of such Defaulting Lender’s Loans shall not be reduced or forgiven
(other than as a result of any waiver of the applicability of any post-default
increase in interest rates), nor shall the date for any scheduled payment of any
such amounts be postponed, without the consent of such Defaulting Lender (it
being understood that any amendment or modification to the financial definitions
in this Agreement shall not constitute a reduction in any rate of interest or
fees for purposes of this clause (y), notwithstanding the fact that such
amendment or modification actually results in such a reduction) and (z) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.
In addition, notwithstanding the foregoing, the Fee Letter may only be amended
or changed, or rights or privileges thereunder waived, only by the parties
thereto in accordance with the respective provisions thereof.
(b)    If, in connection with any proposed amendment, modification, change or
waiver of or to any of the provisions of this Agreement, the consent of the
Required Lenders (or in the case of a proposed amendment, modification, change
or waiver affecting a particular Class or Tranche, the Lenders holding a
majority of the Loans and Commitments with respect to such Class or Tranche) is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (i) or (ii) below, to either:
(i)    replace each such non-consenting Lender or Lenders (or, at the option of
Borrower, if such non-consenting Lender’s consent is required with respect to a
particular Class or Tranche of Loans (or related Commitments), to replace only
the Classes or Tranches of Commitments and/or Loans of such non-consenting
Lender with respect to which such Lender’s individual consent is required (such
Classes or Tranches, the “Affected Classes”)) with one or more Replacement
Lenders, so long as, at the time of such replacement, each such Replacement
Lender consents to the proposed amendment, modification, change or waiver;
provided, further, that (i) at the time of any such replacement, the Replacement
Lender shall enter into one or more Assignment Agreements (and with all fees
payable pursuant to Section 13.05(b) to be paid by the Replacement Lender)
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of the Replaced Lender (or, at the option of Borrower if
the respective Lender’s consent is required with respect to less than all
Tranches of Loans (or related Commitments), the Commitments, and outstanding
Loans of the Affected Classes), (ii) at the time of any replacement, the
Replaced Lender shall receive an amount equal to the sum of (A) the principal
of, and all accrued interest on, all outstanding Loans of such Lender (other
than any Loans not being acquired by the Replacement Lender) and (B) all
accrued, but theretofore unpaid, fees and other amounts owing to the Lender with
respect to the Loans being so assigned (including any fee owed to such Lender
pursuant to Section 2.05(d)) and (iii) all obligations of Borrower owing to such
Replaced Lender (other than those specifically described in clause (ii) above in
respect of Replaced Lenders for which the assignment purchase price has been, or
is concurrently being, paid, and other than those relating to Loans or
Commitments not being acquired by the Replacement Lender, but including any
amounts which would be paid to a Lender pursuant to Section 5.05 if Borrower
were prepaying a LIBOR Loan), as applicable, shall be paid in full to such
Replaced Lender, as applicable, concurrently with such replacement. Upon the
execution of the respective Assignment Agreement, the payment of amounts
referred to in clauses (i), (ii) and (iii) above, as applicable, the receipt of
any consents that would be required for an assignment of the subject Loans and
Commitments to such Replacement Lender in accordance with Section 13.05, the
Replacement Lender, if any, shall become a Lender hereunder and the Replaced
Lender, as applicable, shall cease to constitute a Lender hereunder and be
released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Replaced Lender, except
with respect to Loans and Commitments of such Replaced Lender not being acquired
by the Replacement Lender; provided, that if the applicable Replaced Lender does
not execute the Assignment Agreement within three (3) Business Days after
Borrower’s request, execution of such Assignment Agreement by the Replaced
Lender shall not be required to effect such assignment; or
(ii)    terminate such non-consenting Lender’s Commitment and/or repay Loans
held by such Lender (or, if such non-consenting Lender’s consent is required
with respect to a particular Class or Tranche of Loans, the Commitment and Loans
of the Affected Class) upon three (3) Business Days’ (or such shorter period as
is acceptable to Administrative Agent) prior written notice to Administrative
Agent at the Principal Office (which notice Administrative Agent shall promptly
transmit to each of the Lenders). Any such prepayment of the Loans or
termination of the Commitments of such Lender shall be made together with
accrued and unpaid interest, fees and other amounts owing to such Lender
(including all amounts, if any, owing pursuant to Section 2.05(d) and/or
Section 5.05) (or if the applicable consent requires approval of all Lenders of
a particular Tranche but not all Lenders, then Borrower shall terminate all
Commitments and/or repay all Loans, in each case together with payment of all
accrued and unpaid interest, fees and other amounts owing to such Lender
(including all amounts, if any, owing pursuant to Section 5.05) under such
Tranche). Immediately upon any repayment of Loans by Borrower pursuant to this
Section 13.04(b)(ii), such Loans repaid or acquired pursuant hereto shall be
cancelled for all purposes and no longer outstanding (and may not be resold,
assigned or participated out by Borrower) for all purposes of this Agreement and
all other Credit Documents (provided, that such purchases and cancellations
shall not constitute prepayments or repayments of the Loans for any purpose
hereunder), including, but not limited to (A) the making of, or the application
of, any payments to the Lenders under this Agreement or any other Credit
Document, (B) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Credit Document,
(C) the providing of any rights to Borrower as a Lender under this Agreement or
any other Credit Document, and (D) the determination of Required Lenders, or for
any similar or related purpose, under this Agreement or any other Credit
Document; provided, however, that, unless the Commitments which are terminated
and Loans which are repaid pursuant to this clause (ii) are immediately replaced
in full at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
consent thereto), then, in the case of any action pursuant to this clause (ii),
the Required Lenders (determined after giving effect to the proposed action)
shall specifically consent thereto;
provided, that Borrower shall not have the right to replace a Lender, or
terminate the Commitments of or repay the Loans of a Lender under this
Section 13.04(b), solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to
clauses (A) through (C) of the second proviso to Section 13.04(a).
(c)    Administrative Agent and Borrower may (without the consent of Lenders)
amend any Credit Document to the extent (but only to the extent) necessary to
reflect the existence and terms of Incremental Term Loans, Extended Term Loans,
and Other Term Loans. Notwithstanding anything to the contrary contained herein,
such amendment shall become effective without any further consent of any other
party to such Credit Document. In addition, upon the effectiveness of any
Refinancing Amendment, Administrative Agent, Borrower and the Lenders providing
the relevant Credit Agreement Refinancing Indebtedness may amend this Agreement
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans and/or Other Term Loan Commitments). Administrative
Agent and Borrower may effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of Administrative Agent and Borrower, to effect the terms of any Refinancing
Amendment. Administrative Agent and Collateral Agent may enter into amendments
to this Agreement and the other Credit Documents with Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of the
Loans and/or Commitments extended pursuant to Section 2.13 or incurred pursuant
to Sections 2.12 or 2.15 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of Administrative Agent and Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with Section 2.13, Section 2.12 or Section 2.15.
(d)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, Administrative
Agent and Borrower (i) to add one or more additional credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans (or any Tranche thereof) and the accrued interest and fees in respect
thereof and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
(e)    Notwithstanding anything to the contrary herein, (i) any Credit Document
may be waived, amended, supplemented or modified pursuant to an agreement or
agreements in writing entered into by Borrower and Administrative Agent (without
the consent of any Lender) solely to effect administrative changes that are not
adverse to any Lender or to correct administrative errors or omissions or to
cure an ambiguity, defect or error, or to grant a new Lien for the benefit of
the Secured Parties or extend an existing Lien over additional property or to
make modifications which are not materially adverse to the Lenders and are
requested or required by Gaming Authorities or Gaming Laws and (ii) any Credit
Document may be waived, amended, supplemented or modified pursuant to an
agreement or agreements in writing entered into by Borrower and Administrative
Agent (without the consent of any Lender) to permit any changes requested or
required by any Governmental Authority that are not materially adverse to the
Lenders (including any changes relating to qualifications as a permitted holder
of debt, licensing or limits on Property that may be pledged as Collateral or
available remedies). Notwithstanding anything to the contrary herein,
(A) additional extensions of credit consented to by Required Lenders shall be
permitted hereunder on a ratable basis with the existing Loans (including as to
proceeds of, and sharing in the benefits of, Collateral and sharing of
prepayments), (B) Collateral Agent shall enter into the Pari Passu Intercreditor
Agreement upon the request of Borrower in connection with the incurrence of
Permitted First Priority Refinancing Debt, Permitted First Lien Indebtedness
(and Permitted Refinancings thereof that qualify as Permitted First Lien
Indebtedness), or Incremental Equivalent Debt (and Permitted Refinancings
thereof that satisfy Sections 10.01(m)(i)(C) and 10.01(m)(ii)), as applicable
(or any amendments and supplements thereto in connection with the incurrence of
additional Permitted First Priority Refinancing Debt, Permitted First Lien
Indebtedness (and Permitted Refinancings thereof that qualify as Permitted First
Lien Indebtedness) or Incremental Equivalent Debt (and Permitted Refinancings
thereof that satisfy Sections 10.01(m)(i)(C) and 10.01(m)(ii))), and
(C) Collateral Agent shall enter into the Second Lien Intercreditor Agreement
upon the request of Borrower in connection with the incurrence of Permitted
Second Priority Refinancing Debt or Permitted Second Lien Indebtedness (and
Permitted Refinancings thereof that qualify as Permitted Second Lien
Indebtedness) (or any amendments and supplements thereto in connection with the
incurrence of additional Permitted Second Priority Refinancing Debt or Permitted
Second Lien Indebtedness (and Permitted Refinancings thereof that qualify as
Permitted Second Lien Indebtedness).
(f)    Notwithstanding anything to the contrary herein, the applicable Credit
Party or Parties and Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Credit
Document) enter into any amendment or waiver of any Credit Document, or enter
into any new agreement or instrument, without the consent of any other Person,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable Requirements of Law or to release any Collateral which is not
required under the Security Documents.
(g)    Notwithstanding anything to the contrary herein, Administrative Agent and
Collateral Agent shall (A) release any Lien granted to or held by Administrative
Agent or Collateral Agent upon any Collateral (i) upon Payment in Full of the
Obligations (other than obligations under any Swap Contracts as to which
acceptable arrangements have been made to the satisfaction of the relevant
counterparties), (ii) upon the sale, transfer or other disposition of Collateral
to the extent required pursuant to the last paragraph in Section 10.05 (and
Administrative Agent or Collateral Agent may rely conclusively on a certificate
to that effect provided to it by any Credit Party upon its reasonable request
without further inquiry) to any Person other than a Credit Party, (iii) if
approved, authorized or ratified in writing by the Required Lenders (or the
Supermajority Lenders to the extent required by Section 13.04(a)), or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guarantee pursuant to Section 6.08.
SECTION 13.05.    Benefit of Agreement; Assignments; Participations.
(a)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, no Credit Party may assign or transfer any of its rights,
obligations or interest hereunder or under any other Credit Document (it being
understood that a merger or consolidation not prohibited by this Agreement shall
not constitute an assignment or transfer) without the prior written consent of
all of the Lenders and provided, further, that, although any Lender may
transfer, assign or grant participations in its rights hereunder, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Commitments, Loans or related Obligations
hereunder except as provided in Section 13.05(b)) and the participant shall not
constitute a “Lender” hereunder; and provided, further, that no Lender shall
transfer, assign or grant any participation (x) to a natural person, (y) to a
Disqualified Lender (unless consented to by Borrower) or (z) under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the date for any scheduled payment on, or the final
scheduled maturity of, any Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the total Commitments or of a
mandatory prepayment shall not constitute a change in the terms of such
participation, that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof and that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in any rate of interest or fees for purposes of
this clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction), (ii) consent to the assignment or
transfer by any Credit Party of any of its rights and obligations under this
Agreement or other Credit Document to which it is a party or (iii) release all
or substantially all of the Collateral under all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans
hereunder in which such participant is participating. In the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto). Subject to the
last sentence of this paragraph (a), Borrower agrees that each participant shall
be entitled to the benefits of Sections 5.01, and 5.06 (subject to the
obligations and limitations of such Sections, including Section 5.06(b), (c) and
(d) (it being understood that the documentation required under Section 5.06(b),
(c) and (d) shall be delivered solely to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 13.05. To the extent permitted by law,
each participant also shall be entitled to the benefits of Section 4.07 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and related interest amounts) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. No Lender shall
have any obligation to disclose all or any portion of a Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under United States Treasury
Regulations Section 5f.103-1(c) and the United States Proposed Treasury
Regulations 1.163-5(b) (or any amended or successor version). A participant
shall not be entitled to receive any greater payment under Sections 5.01 or 5.06
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such participant, except to the extent the entitlement
to a greater payment results from any change in applicable Laws after the date
the participant became a participant.
(b)    No Lender (or any Lender together with one or more other Lenders) may
assign all or any portion of its Commitments, Loans, and related outstanding
Obligations (or, if the Commitments with respect to the relevant Tranche have
terminated, outstanding Loans and Obligations) hereunder, except to one or more
Eligible Assignees (treating any fund that invests in loans and any other fund
that invests in loans and is managed or advised by the same investment advisor
of such fund or by an Affiliate of such investment advisor as a single Eligible
Assignee) with the consent of Administrative Agent and, so long as no Event of
Default pursuant to Section 11.01(b) or 11.01(c), or, with respect to Borrower,
11.01(g) or 11.01(h), has occurred and is continuing, Borrower (each such
consent not to be unreasonably withheld or delayed); provided that (x) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and Loans at the time owing to it, the aggregate amount of
the Commitments or Loans subject to such assignment shall not be less than $1.0
million; (y) no such consent of Borrower shall be necessary in the case of an
assignment of Term Facility Loans by a Lender to (A) its parent company and/or
any Affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) one or more other Lenders or any Affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor) shall be treated as an Affiliate that is
at least 50% owned by such other Lender or its parent company for the purposes
of this sub-clause (y)(B)), or (C) in the case of any Lender that is a fund that
invests in loans, any other fund that invests in loans and is managed or advised
by the same investment advisor of any Lender or by an Affiliate of such
investment advisor, and (z) Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to
Administrative Agent within ten (10) Business Days after having received notice
thereof. Notwithstanding the foregoing, so long as no Event of Default pursuant
to Section 11.01(b) or 11.01(c), or, with respect to Borrower, 11.01(g) or
11.01(h), has occurred and is continuing, no assignment will be permitted to any
Lender that will result in such Lender holding, collectively with its Affiliates
(including any Person deemed to be an Affiliate for purposes of
sub-clause (y)(B) above), Loans and Commitments having an aggregate principal
amount in excess of 25% of the aggregate amount of Loans and Commitments then
outstanding, without the prior written consent of Borrower (such consent not to
be unreasonably withheld, conditioned or delayed); provided that Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to Administrative Agent within ten (10) Business Days
after a Responsible Officer has received notice thereof. Each assignee shall
become a party to this Agreement as a Lender by execution of an Assignment
Agreement; provided that (I) Administrative Agent shall, unless it otherwise
agrees in its sole discretion, receive at the time of each such assignment, from
the assigning or assignee Lender, the payment of a non-refundable assignment fee
of $3,500, (II) no such transfer or assignment will be effective until recorded
by Administrative Agent on the Register pursuant to Section 2.08, and (III) such
assignments may be made on a pro rata basis among Commitments and/or Loans (and
related Obligations). To the extent of any assignment permitted pursuant to this
Section 13.05(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans
(provided that such assignment shall not release such Lender of any claims or
liabilities that may exist against such Lender at the time of such assignment).
At the time of each assignment pursuant to this Section 13.05(b) to a Person
which is not already a Lender hereunder, the respective assignee Lender shall,
to the extent legally eligible to do so, provide to Borrower and Administrative
Agent the appropriate Internal Revenue Service Forms and other information as
described in Sections 5.06(b) and 5.06(d), as applicable. To the extent that an
assignment of all or any portion of a Lender’s Commitments, Loans and related
outstanding Obligations pursuant to Section 2.11, Section 13.04(b)(i)(B) or this
Section 13.05(b) would, under the laws in effect at the time of such assignment,
result in increased costs under Section 5.01 or 5.03 from those being charged by
the respective assigning Lender prior to such assignment, then Borrower shall
not be obligated to pay such increased costs (although Borrower, in accordance
with and pursuant to the other provisions of this Agreement, shall be obligated
to pay any other increased costs of the type described above resulting from
Changes in Law after the date of the respective assignment).
(c)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging or assigning a security interest in its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment of a
security interest to a Federal Reserve Bank or other central banking authority.
No pledge pursuant to this Section 13.05(c) shall release the transferor Lender
from any of its obligations hereunder or permit the pledgee to become a lender
hereunder without otherwise complying with Section 13.05(b).
(d)    Notwithstanding anything to the contrary contained in this Section 13.05
or any other provision of this Agreement, Borrower and its Subsidiaries may, but
shall not be required to, purchase (x) outstanding Loans pursuant to the Auction
Procedures established for each such purchase in an auction managed by Auction
Manager and (y) outstanding Term Loans through open market purchases, subject
solely to the following conditions:
(i)    (x) with respect to any Borrower Loan Purchase pursuant to the Auction
Procedures, at the time of the applicable Purchase Notice (as defined in
Exhibit K), no Event of Default under Section 11.01(a) or 11.01(b) or, with
respect to Borrower, Section 11.01(g) or 11.01(h), has occurred and is
continuing or would result therefrom, and (y) with respect to any Borrower Loan
Purchase consummated through an open market purchase, at the time of the
applicable assignment, no Event of Default under Section 11.01(a) or 11.01(b)
or, with respect to Borrower, Section 11.01(g) or 11.01(h) has occurred and is
continuing or would result therefrom;
(ii)    immediately upon any Borrower Loan Purchase, the Loans purchased
pursuant thereto shall be cancelled for all purposes and no longer outstanding
(and may not be resold, assigned or participated out by Borrower) for all
purposes of this Agreement and all other Credit Documents (provided; that such
purchases and cancellations shall not constitute prepayments or repayments of
the Loans (including, without limitation, pursuant to Section 2.09, Section 2.10
or Article IV) for any purpose hereunder), including, but not limited to (A) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Credit Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Credit Document, (C) the providing of any rights to Borrower as a Lender
under this Agreement or any other Credit Document, and (D) the determination of
Required Lenders, or for any similar or related purpose, under this Agreement or
any other Credit Document;
(iii)    with respect to each Borrower Loan Purchase, Administrative Agent shall
receive (x) if such Borrower Loan Purchase is consummated pursuant to the
Auction Procedures, a fully executed and completed Borrower Assignment Agreement
effecting the assignment thereof, and (y) if such Borrower Loan Purchase is
consummated pursuant to an open market purchase, a fully executed and completed
Open Market Assignment and Assumption Agreement effecting the assignment
thereof; and
(iv)    open market purchases of Term Loans by Borrower and its Subsidiaries
shall not in the aggregate exceed 25% of the sum of (A) the initial aggregate
principal amount of the Term Facility Loans on the Closing Date plus (B) the
initial aggregate principal amount of all Incremental Term Loans incurred after
the Closing Date and prior to such date of determination.
The assignment fee set forth in Section 13.05(b) shall not be applicable to any
Borrower Loan Purchase consummated pursuant to this Section 13.05(d).
(e)    Each Lender who is an Affiliate of Borrower (excluding (x) Borrower and
its Subsidiaries and (y) any Debt Fund Affiliate Lenders) (each, an “Affiliate
Lender”; it being understood that (x) neither Borrower nor any of its
Subsidiaries may be Affiliate Lenders and (y) Debt Fund Affiliate Lenders and
Affiliate Lenders may be lenders in accordance with this Section 13.05 subject,
in the case of Affiliate Lenders, to this Section 13.05(e) and
Section 13.05(f)), in connection with any (i) consent (or decision not to
consent) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Credit Document, (ii) other action on any
matter related to any Credit Document or (iii) direction to the Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Credit Document, agrees that,
except with respect to any amendment, modification, waiver, consent or other
action (1) described in clauses (i) through (vi) of Section 13.04(a) or (2) that
adversely affects such Affiliate Lender (in its capacity as a Lender) in a
disproportionately adverse manner as compared to other Lenders, such Affiliate
Lender shall be deemed to have voted its interest as a Lender without discretion
in such proportion as the allocation of voting with respect to such matter by
Lenders who are not Affiliate Lenders. Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (e).
(f)    Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of Borrower are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
Borrower or its representatives, (iii) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against Administrative Agent, the Collateral
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Credit
Documents, or (iv) purchase any Term Loan if, immediately after giving effect to
such purchase, Affiliate Lenders in the aggregate would own Term Loans with an
aggregate principal amount in excess of 25% of the aggregate principal amount of
all Term Loans then outstanding.
SECTION 13.06.    Survival. The obligations of the Credit Parties under Sections
5.01, 5.05, 5.06, 13.03 and 13.20, the obligations of each Guarantor under
Section 6.03, and the obligations of the Lenders and Administrative Agent under
Sections 5.06 and 12.08, in each case shall survive the repayment of the Loans
and the other Obligations and the termination of the Commitments and, in the
case of any Lender that may assign any interest in its Commitments or Loans (and
any related Obligations) hereunder, shall (to the extent relating to such time
as it was a Lender) survive the making of such assignment, notwithstanding that
such assigning Lender may cease to be a “Lender” hereunder. In addition, each
representation and warranty made, or deemed to be made by a notice of any
extension of credit, herein or pursuant hereto shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the Notes and the making of any extension of
credit hereunder, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty.
SECTION 13.07.    Captions. The table of contents and captions and Section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.
SECTION 13.08.    Counterparts; Interpretation; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, constitute the entire contract among the parties thereto
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, other than the Fee Letter, which are not superseded and survive solely
as to the parties thereto (to the extent provided therein). This Agreement shall
become effective when the Closing Date shall have occurred, and this Agreement
shall have been executed and delivered by the Credit Parties and when
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 13.09.    Governing Law; Submission to Jurisdiction; Waivers; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND ANY
CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER
CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT OR
THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY
SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.
(b)    SUBMISSION TO JURISDICTION. EACH CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THE PARTNERS, DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR ADVISORS OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY
CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(d)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 13.10.    Confidentiality. Each Agent and each Lender agrees to keep
information obtained by it pursuant to the Credit Documents confidential in
accordance with such Agent’s or such Lender’s customary practices and agrees
that it will only use such information in connection with the transactions
contemplated hereby and not disclose any of such information other than (a) to
such Agent’s or such Lender’s employees, representatives, directors, attorneys,
auditors, agents, professional advisors, trustees or Affiliates who are advised
of the confidential nature thereof and instructed to keep such information
confidential or to any direct or indirect, actual or prospective, creditor or
contractual counterparty in swap agreements or derivative or securitization
transactions or such creditor’s or contractual counterparty’s professional
advisor (so long as such creditor, contractual counterparty or professional
advisor to such creditor or contractual counterparty agrees in writing to be
bound by the provision of this Section 13.10, such Agent or such Lender being
liable for any breach of confidentiality by any Person described in this
clause (a) and with respect to disclosures to Affiliates to the extent disclosed
by such Lender to such Affiliate), (b) to the extent such information presently
is or hereafter becomes available to such Agent or such Lender on a
non-confidential basis from a Person not an Affiliate of such Agent or such
Lender not known to such Agent or such Lender to be violating a confidentiality
obligation by such disclosure, (c) to the extent disclosure is required by any
Law, subpoena or judicial order or process (provided that notice of such
requirement or order shall be promptly furnished to Borrower unless such notice
is legally prohibited) or requested or required by bank, securities, insurance
or investment company regulations or auditors or any administrative body or
commission (including the Securities Valuation Office of the NAIC) to whose
jurisdiction such Agent or such Lender is subject, (d) to any rating agency to
the extent required in connection with any rating to be assigned to such Agent
or such Lender; provided that prior notice thereof is furnished to Borrower,
(e) to pledgees under Section 13.05(c), assignees, participants, prospective
assignees or prospective participants, in each case who agree in writing to be
bound by the provisions of this Section 13.10 (it being understood that any
electronically recorded agreement from any Person listed above in this
clause (e) in respect to any electronic information (whether posted or otherwise
distributed on Intralinks or any other electronic distribution system) shall
satisfy the requirements of this clause (e)), (f) in connection with the
exercise of remedies hereunder or under any Credit Document or to the extent
required in connection with any litigation with respect to the Loans or any
Credit Document or (g) with Borrower’s prior written consent.
SECTION 13.11.    Independence of Representations, Warranties and Covenants. The
representations, warranties and covenants contained herein shall be independent
of each other and no exception to any representation, warranty or covenant shall
be deemed to be an exception to any other representation, warranty or covenant
contained herein unless expressly provided, nor shall any such exception be
deemed to permit any action or omission that would be in contravention of
applicable law.
SECTION 13.12.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.
SECTION 13.13.    Gaming Laws.
(a)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, this Agreement and the other Credit Documents are subject to
the Gaming Laws and the laws involving the sale, distribution and possession of
alcoholic beverages and/or tobacco, as applicable (the “Liquor Laws”). Without
limiting the foregoing, Administrative Agent, each other Agent, each Lender and
each participant acknowledges that (i) it is the subject of being called forward
by any Gaming Authority or any Governmental Authority enforcing the Liquor Laws
(the “Liquor Authority”), in each of their discretion, for licensing or a
finding of suitability or to file or provide other information, and (ii) all
rights, remedies and powers under this Agreement and the other Credit Documents,
including with respect to Pledged Collateral and the entry into and ownership
and operation of the Gaming Facilities, and the possession or control of gaming
equipment, alcoholic beverages or a gaming or liquor license, may be exercised
only to the extent that the exercise thereof does not violate any applicable
provisions of the Gaming Laws and Liquor Laws and only to the extent that
required approvals (including prior approvals) are obtained from the requisite
Governmental Authorities.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, Administrative Agent, each other Agent, each Lender and each
participant agrees to cooperate with each Gaming Authority and each Liquor
Authority (and, in each case, to be subject to Section 2.11) in connection with
the administration of their regulatory jurisdiction over Borrower and the other
Credit Parties, including, without limitation, the provision of such documents
or other information as may be requested by any such Gaming Authorities and/or
Liquor Authorities relating to Administrative Agent, any other Agent, any of the
Lenders or participants, Borrower and its Subsidiaries or to the Credit
Documents.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, to the extent any provision of this Agreement or any other
Credit Document excludes any assets from the scope of the Pledged Collateral, or
from any requirement to take any action to make effective or perfect any
security interest in favor of Collateral Agent or any other Secured Party in the
Pledged Collateral, the representations, warranties and covenants made by any
Credit Party in this Agreement with respect to the creation, perfection or
priority (as applicable) of the security interest granted in favor of Collateral
Agent or any other Secured Party (including, without limitation, Article VIII of
this Agreement) shall be deemed not to apply to such assets.
(d)    The Collateral Agent, Administrative Agent, Secured Parties and their
respective successors and assignees are subject to being called forward by the
Gaming Authorities, in their discretion, for licensing or findings of
suitability in order to remain entitled to the benefits of this Agreement or any
other Credit Document.
SECTION 13.14.    USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) to the extent required hereby, notifies Borrower and the
Guarantors that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies Borrower and
the Guarantors, which information includes the name and address of Borrower and
the Guarantors and other information that will allow such Lender to identify
Borrower and the Guarantors in accordance with the Act, and Borrower and the
Guarantors agree to provide such information from time to time to any Lender.
SECTION 13.15.    [Reserved].
SECTION 13.16.    Waiver of Claims. Notwithstanding anything in this Agreement
or the other Credit Documents to the contrary, the Credit Parties hereby agree
that Borrower shall not acquire any rights as a Lender under this Agreement as a
result of any Borrower Loan Purchase and may not make any claim as a Lender
against any Agent or any Lender with respect to the duties and obligations of
such Agent or Lender pursuant to this Agreement and the other Credit Documents;
provided, however, that, for the avoidance of doubt, the foregoing shall not
impair Borrower’s ability to make a claim in respect of a breach of the
representations or warranties or obligations of the relevant assignor in a
Borrower Loan Purchase, including in the standard terms and conditions set forth
in the assignment agreement applicable to a Borrower Loan Purchase.
SECTION 13.17.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Collateral Agent, the Documentation Agents, the Lead Arrangers and the
Lenders are arm’s-length commercial transactions between Borrower, each other
Credit Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent, the Documentation Agents, the Lead
Arrangers and the Lenders, on the other hand, (B) each of Borrower and the other
Credit Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) Borrower and each
other Credit Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Credit Documents; (ii) (A) the Administrative Agent, the Collateral Agent,
the Documentation Agents, the Lead Arrangers and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Borrower, any other Credit Party or any of their
respective Affiliates, or any other Person and (B) none of the Administrative
Agent, the Collateral Agent, the Documentation Agents, the Lead Arrangers or the
Lenders has any obligation to Borrower, any other Credit Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents or in other written agreements between the Administrative Agent, the
Collateral Agent, the Documentation Agents, the Lead Arrangers or any Lender on
one hand and Borrower, any other Credit Party or any of their respective
Affiliates on the other hand; and (iii) the Administrative Agent, the Collateral
Agent, the Documentation Agents, the Lead Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, or conflict with, those of Borrower, the
other Credit Parties and their respective Affiliates, and none of the
Administrative Agent, the Collateral Agent, the Documentation Agents, the Lead
Arrangers or the Lenders has any obligation to disclose any of such interests to
Borrower, any other Credit Party or any of their respective Affiliates. Each
Credit Party agrees that nothing in the Credit Documents will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Administrative Agent, the Collateral Agent, the
Documentation Agents, the Lead Arrangers and the Lenders, on the one hand, and
such Credit Party, its stockholders or its affiliates, on the other. To the
fullest extent permitted by law, each of Borrower and each other Credit Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Collateral Agent, the Documentation Agents, the Lead
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby (other than any agency or fiduciary duty expressly set forth in an any
engagement letter referenced in clause (ii)(A)).
SECTION 13.18.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party or any other obligor under any of the Credit
Documents or the Swap Contracts, or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Credit Party, without the prior written consent
of Administrative Agent. The provisions of this Section 13.18 are for the sole
benefit of the Agents and Lenders and shall not afford any right to, or
constitute a defense available to, any Credit Party.
SECTION 13.19.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents (collectively, the “Charges”) shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If any Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. To the extent
permitted by applicable Law, the interest and other Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 13.19 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender. Thereafter, interest hereunder shall be paid
at the rate(s) of interest and in the manner provided in this Agreement, unless
and until the rate of interest again exceeds the Maximum Rate, and at that time
this Section 13.19 shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Rate. If the Maximum Rate is
calculated pursuant to this Section 13.19, such interest shall be calculated at
a daily rate equal to the Maximum Rate divided by the number of days in the year
in which such calculation is made. If, notwithstanding the provisions of this
Section 13.19, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate,
Administrative Agent shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in this Agreement and thereafter shall
refund any excess to Borrower or as a court of competent jurisdiction may
otherwise order.
SECTION 13.20.    Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and the Agents’ and
the Lenders’ Liens, security interests, rights, powers and remedies under this
Agreement and each Credit Document shall continue in full force and effect, and
(b) each Lender severally agrees to pay to Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by any Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
In such event, each Credit Document shall be automatically reinstated (to the
extent that any Credit Document was terminated) and Borrower shall take (and
shall cause each other Credit Party to take) such action as may be requested by
Administrative Agent and the Lenders to effect such reinstatement.
SECTION 13.21.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 13.22.    Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that at least one of the following is
and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).


[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
WYNN RESORTS, LIMITED
By:     /s/ Craig S. Billings     
Name: Craig S. Billings
    Title: Chief Financial Officer and Treasurer


Address for Notices for Borrower and each Guarantor:
Wynn Resorts, Limited
3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109


Contact Person: Chief Financial Officer

With a copy to:


Contact Person: General Counsel
WYNN GROUP ASIA, INC.
By: /s/ Craig S. Billings                
Name: Craig S. Billings
Title: Treasurer
WYNN RESORTS HOLDINGS, LLC,
By:    Wynn Resorts, Limited, its sole member
By: /s/ Craig S. Billings                
Name: Craig S. Billings
Title: Chief Financial Officer and Treasurer


DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
By:     /s/ Alicia Shug                
Name:    Alicia Shug
Title:    Vice President
By:     /s/ Maria Guinchard            
Name:    Maria Guinchard
Title:    Vice President
Address for Notices:

60 Wall Street
New York, NY 10005


Contact Person: Mark Kellam
Facsimile No.: 866 240-3622
Telephone No.: 904 271-2469
Email: mark.kellam@db.com with a cc to NA.Agencyservicing@db.com and
philip.tancorra@db.com
 
DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent
By:     /s/ Alicia Shug                
Name:    Alicia Shug
Title:    Vice President
By:     /s/ Maria Guinchard            
Name:    Maria Guinchard
Title:    Vice President
Address for Notices:

60 Wall Street
New York, NY 10005


Contact Person: Mark Kellam
Facsimile No.: 866 240-3622
Telephone No.: 904 271-2469
Email: mark.kellam@db.com with a cc to NA.Agencyservicing@db.com and
philip.tancorra@db.com



DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:     /s/ Alicia Shug                
Name:    Alicia Shug
Title:    Vice President
By:     /s/ Maria Guinchard            
Name:    Maria Guinchard
Title:    Vice President






US-DOCS\103582357.6